Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 18, 2012,

 

among

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower,

 

each of the

 

GUARANTORS

 

referred to herein,

 

COBANK, ACB,

 

as Administrative Agent, Lead Arranger, Bookrunner, Swingline Lender, and an
Issuing Lender,

 

FIFTH THIRD BANK,

 

as Joint Lead Arranger and Syndication Agent,

 

and

 

the Lenders referred to herein

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 AMOUNTS AND TERMS OF FACILITIES

 

2

 

1.1

 

Facilities

 

2

 

1.2

 

Interest

 

10

 

1.3

 

Notice of Borrowing, Conversion or Continuation of Loans

 

14

 

1.4

 

Fees and Expenses

 

15

 

1.5

 

Payments

 

16

 

1.6

 

Repayments of Loans; Reduction of the Revolver Loan Commitment

 

17

 

1.7

 

Voluntary Prepayments and Other Mandatory Repayments

 

19

 

1.8

 

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

 

21

 

1.9

 

Loan Accounts

 

22

 

1.10

 

Changes in LIBOR Rate Availability

 

22

 

1.11

 

Capital Adequacy and Other Adjustments

 

23

 

1.12

 

Optional Prepayment/Replacement of Lender in Respect of Increased Costs or
Defaulted Lenders

 

24

 

1.13

 

Taxes

 

25

 

1.14

 

Cash Collateral

 

29

 

1.15

 

Term of this Agreement

 

30

 

1.16

 

Letter of Credit Liability

 

30

 

1.17

 

Defaulting Lenders

 

31

 

 

 

SECTION 2 AFFIRMATIVE COVENANTS

 

33

 

2.1

 

Compliance With Laws; Material Licenses; Material Contracts

 

34

 

2.2

 

Maintenance of Books and Records; Properties; Insurance

 

34

 

2.3

 

Inspection

 

35

 

2.4

 

Legal Existence, Etc.

 

35

 

2.5

 

Use of Proceeds

 

36

 

2.6

 

Further Assurances; Notices

 

36

 

2.7

 

CoBank Equity

 

37

 

2.8

 

Collateral Assignments of Material Contracts

 

38

 

2.9

 

Investment Company Act

 

38

 

2.10

 

Payment of Obligations

 

38

 

2.11

 

Environmental Laws

 

38

 

2.12

 

Creation or Acquisition of Subsidiaries

 

39

 

2.13

 

Interest Rate Protection

 

40

 

2.14

 

ERISA

 

40

 

2.15

 

Post-Closing Letter

 

41

 

 

 

 

 

 

SECTION 3 NEGATIVE COVENANTS

 

41

 

3.1

 

Indebtedness

 

41

 

3.2

 

Liens and Related Matters

 

43

 

3.3

 

Investments

 

44

 

3.4

 

Contingent Obligations

 

45

 

3.5

 

Restricted Junior Payments

 

46

 

i

--------------------------------------------------------------------------------


 

 

3.6

 

Restriction on Fundamental Changes

 

47

 

3.7

 

Disposal of Assets or Subsidiary Stock

 

48

 

3.8

 

Transactions with Affiliates

 

49

 

3.9

 

Management Fees

 

49

 

3.10

 

Conduct of Business

 

49

 

3.11

 

Fiscal Year

 

50

 

3.12

 

Modification of Agreements

 

50

 

3.13

 

Inconsistent Agreements

 

50

 

3.14

 

Hedge Agreements

 

50

 

3.15

 

Ownership of Licenses

 

50

 

 

 

 

 

 

SECTION 4 FINANCIAL COVENANTS AND REPORTING

 

50

 

4.1

 

Total Leverage Ratio

 

50

 

4.2

 

[Intentionally Deleted]

 

51

 

4.3

 

Equity to Assets Ratio

 

51

 

4.4

 

Debt Service Coverage Ratio

 

51

 

4.5

 

Financial Statements and Other Reports

 

51

 

4.6

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

54

 

 

 

 

 

 

SECTION 5 REPRESENTATIONS AND WARRANTIES

 

54

 

5.1

 

Disclosure

 

54

 

5.2

 

No Material Adverse Effect

 

55

 

5.3

 

Organization, Powers, Authorization and Good Standing

 

55

 

5.4

 

Compliance of Loan Documents and Borrowings

 

56

 

5.5

 

Compliance with Applicable Law; Governmental Approvals

 

56

 

5.6

 

Tax Returns and Payments

 

56

 

5.7

 

Environmental Matters

 

56

 

5.8

 

Financial Statements

 

57

 

5.9

 

Intellectual Property

 

57

 

5.10

 

Litigation, Investigations, Audits, Etc.

 

57

 

5.11

 

Employee Labor Matters

 

57

 

5.12

 

ERISA Compliance

 

58

 

5.13

 

Communications Regulatory Matters

 

58

 

5.14

 

Intentionally omitted

 

59

 

5.15

 

Solvency

 

59

 

5.16

 

Investment Company Act

 

60

 

5.17

 

Intentionally omitted

 

60

 

5.18

 

Title to Properties

 

60

 

5.19

 

Subsidiaries

 

60

 

5.20

 

Transactions with Affiliates

 

60

 

5.21

 

Patriot Act

 

60

 

 

 

 

 

 

SECTION 6 EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

60

 

6.1

 

Event of Default

 

60

 

ii

--------------------------------------------------------------------------------


 

 

6.2

 

Termination of Loan Commitments

 

63

 

6.3

 

Acceleration

 

64

 

6.4

 

Rights of Collection

 

64

 

6.5

 

Consents

 

64

 

6.6

 

Set Off and Sharing of Payments

 

64

 

6.7

 

Sharing of Payments by Lenders

 

65

 

6.8

 

Application of Payments

 

66

 

 

 

 

 

 

SECTION 7 CONDITIONS TO LOANS

 

66

 

7.1

 

Conditions to Effectiveness

 

66

 

7.2

 

Conditions to All Loans

 

69

 

 

 

 

 

 

SECTION 8 ASSIGNMENT AND PARTICIPATION

 

70

 

8.1

 

Assignments and Participations in Loans and Notes

 

70

 

8.2

 

Administrative Agent

 

75

 

8.3

 

Intentionally Omitted

 

81

 

8.4

 

Disbursement of Funds

 

81

 

8.5

 

Disbursements of Advances; Payments

 

82

 

 

 

 

 

 

SECTION 9 MISCELLANEOUS

 

84

 

9.1

 

Indemnities

 

84

 

9.2

 

Amendments and Waivers

 

85

 

9.3

 

Notices; Effectiveness; Electronic Communication

 

86

 

9.4

 

Failure or Indulgence Not Waiver; Remedies Cumulative

 

87

 

9.5

 

Marshaling; Payments Set Aside

 

88

 

9.6

 

Severability

 

88

 

9.7

 

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

 

88

 

9.8

 

Headings

 

88

 

9.9

 

Governing Law

 

88

 

9.10

 

Successors and Assigns

 

88

 

9.11

 

No Fiduciary Relationship

 

88

 

9.12

 

Construction

 

89

 

9.13

 

Confidentiality

 

89

 

9.14

 

Consent to Jurisdiction and Service of Process

 

89

 

9.15

 

Waiver of Jury Trial

 

90

 

9.16

 

Survival of Warranties and Certain Agreements

 

90

 

9.17

 

Entire Agreement

 

91

 

9.18

 

Counterparts; Integration; Effectiveness

 

91

 

9.19

 

Patriot Act

 

91

 

9.20

 

Guaranty of Secured Obligations by Guarantors

 

91

 

9.21

 

FCC and PUC Compliance

 

97

 

9.22

 

Effectiveness of Amendment and Restatement; No Novation

 

97

 

9.23

 

Agreement as Credit Support Document

 

97

 

9.24

 

Waiver of Notice

 

98

 

 

 

SECTION 10 DEFINITIONS

 

98

 

iii

--------------------------------------------------------------------------------


 

 

10.1

 

Certain Defined Terms

 

98

 

10.2

 

Other Definitional Provisions

 

124

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1

 

Commitments

Schedule 2.8

 

Excluded Material Contracts

Schedule 3.3(C)

 

Existing Investments

Schedule 3.8

 

Transactions with Affiliates

Schedule 5.3(A)

 

Jurisdiction of Organization

Schedule 5.3(C)

 

Qualification to Transact Business

Schedule 5.11

 

Labor Matters

Schedule 5.13(A)

 

License Information

Schedule 5.19

 

Subsidiaries

Schedule 8.1(D)

 

Farm Credit Lender Participants

 

EXHIBITS

 

Exhibit 1.3

 

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 1.13(A)

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders Not a Partnership)

Exhibit 1.13(B)

 

Form of U.S. Tax Compliance Certificate (Foreign Participants Not a Partnership)

Exhibit 1.13(C)

 

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit 1.13(D)

 

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnership)

Exhibit 2.12

 

Form of Joinder Agreement

Exhibit 4.5(C)

 

Form of Compliance Certificate

Exhibit 10.1(A)

 

Form of Assignment and Assumption

Exhibit 10.1(B)

 

Form of Revolver Note

Exhibit 10.1(C)

 

Form of Term Loan A-1 Note

Exhibit 10.1(D)

 

Form of Term Loan A-2 Note

Exhibit 10.1(E)

 

Form of Swingline Note

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

 

Accounting Change

 

 

§4.6

Acquired Companies

 

 

§10.1

Acquisition

 

 

§10.1

Act

 

 

§10.1

Adjustment Date

 

 

§10.1

Administrative Agent

 

 

§10.1

Administrative Questionnaire

 

 

§10.1

Affiliate

 

 

§10.1

Agent Parties

 

 

§10.1

Agreement

 

 

§10.1

Applicable Law

 

 

§10.1

Approved Fund

 

 

§10.1

Asset Disposition

 

 

§3.7

Assignment and Assumption

 

 

§10.1

Available Revolver Loan Commitment

 

 

§10.1

Avoidance Provisions

 

 

§9.20(A)

AWCC Equity Incentive Plan

 

 

§10.1

AWCC

 

 

§10.1

Bankruptcy Code

 

 

§10.1

Base Rate Loans

 

 

§10.1

Base Rate Margin

 

 

§10.1

Base Rate

 

 

§10.1

BBH Secured Hedge Agreement Schedule

 

 

§9.23

BDC Holdings

 

 

§10.1

BDC

 

 

§10.1

Borrower

 

 

Preamble

Breakage Fee

 

 

§1.4(C)

Budgets

 

 

§4.5(F)

Business Day

 

 

§10.1

Calculation Period

 

 

§10.1

Capital Lease

 

 

§10.1

Cash Collateralize

 

 

$10.1

Cash Equivalents

 

 

§10.1

Cash Management Agreement

 

 

§10.1

Change in Law

 

 

§10.1

Change of Control

 

 

§10.1

Choice Non-Voting Equity

 

 

§10.1

Choice

 

 

§10.1

Closing Date

 

 

§10.1

CoBank Cash Management Agreement

 

 

§10.1

 

vi

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

CoBank Equities

 

 

§2.7

CoBank

 

 

Preamble

Collateral Access Agreement

 

 

§10.1

Collateral Contract Assignments

 

 

§10.1

Collateral

 

 

§10.1

Communications

 

 

§10.1

Communications Act

 

 

§10.1

Communications System

 

 

§10.1

Compliance Certificate

 

 

§4.5(C)

Connection Income Taxes

 

 

§10.1

Contingent Obligation

 

 

§10.1

Control

 

 

§10.1

Controlled Account

 

 

§10.1

Cure Loans

 

 

§8.5(A)

Debt Service Coverage Ratio

 

 

§10.1

Debtor Relief Law

 

 

§10.1

Default

 

 

§10.1

Defaulting Lender

 

 

§10.1

Domestic Subsidiary

 

 

§10.1

EBITDA

 

 

§10.1

Eligible Assignee

 

 

§10.1

Environmental Laws

 

 

§10.1

Equity to Assets Ratio

 

 

§10.1

Equity

 

 

§10.1

ERISA Affiliate

 

 

§10.1

ERISA Event

 

 

§10.1

ERISA

 

 

§10.1

Event of Default

 

 

§6.1

Excluded Accounts

 

 

§10.1

Excluded Subsidiaries

 

 

§10.1

Excluded Taxes

 

 

§10.1

Existing Credit Agreement

 

 

Recitals

Existing Revolver Facility

 

 

Recitals

Existing Term Loan A

 

 

Recitals

Existing Term Loan B

 

 

Recitals

Existing Term Loan C

 

 

Recitals

Facility(ies)

 

 

§10.1

Farm Credit Lender

 

 

§10.1

FATCA

 

 

§10.1

FCC

 

 

§10.1

FDPA

 

 

§2.2

Foreign Lender

 

 

§10.1

Foreign Subsidiary Holding Company

 

 

§10.1

 

vii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Foreign Subsidiary

 

 

§10.1

Fronting Exposure

 

 

§10.1

Fund

 

 

§10.1

Funding Date

 

 

§7.2

GAAP

 

 

§10.1

Governmental Approvals

 

 

§10.1

Governmental Authority

 

 

§10.1

GTT

 

 

§10.1

Guarantor(s)

 

 

Preamble

Hedge Agreements

 

 

§10.1

Incremental Term Loan Commitment(s)

 

 

§1.1(C)

Incremental Term Loan Facility(ies)

 

 

§1.1(C)

Incremental Term Loan(s)

 

 

§1.1(C)

Indebtedness

 

 

§10.1

Indemnified Taxes

 

 

§10.1

Indemnitees

 

 

§9.1

Information

 

 

§9.13

Intellectual Property Rights

 

 

§5.9

Interest Period

 

 

§10.1

Investment

 

 

§10.1

IRC

 

 

§10.1

IRS

 

 

§10.1

Islandcom

 

 

§10.1

ISP

 

 

§1.1(F)

Issuing Lender

 

 

§10.1

Joinder Agreement

 

 

§10.1

Joint Venture

 

 

§10.1

Lender(s)

 

 

§10.1

Letter of Credit Liability

 

 

§10.1

Letter of Credit Sublimit

 

 

§10.1

Letter of Credit Usage

 

 

§10.1

Letter(s) of Credit

 

 

§1.1(F)

LIBOR

 

 

§10.1

LIBOR Interest Period

 

 

§1.2(C)

LIBOR Loans

 

 

§10.1

LIBOR Margin

 

 

§10.1

Licenses

 

 

§10.1

Lien

 

 

§10.1

Loan Commitment(s)

 

 

§10.1

Loan Documents

 

 

§10.1

Loan Party(ies)

 

 

Preamble

Loan(s)

 

 

§10.1

Material Adverse Effect

 

 

§10.1

 

viii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Material Contracts

 

 

§10.1

Material Foreign Subsidiary

 

 

§10.1

Material Leased Property

 

 

§2.6

Material License

 

 

§10.1

Material Owned Property

 

 

§2.6

Maximum Guarantor Liability

 

 

§9.20(A)

Minimum Collateral Amount

 

 

§10.1

Multi-employer Plan

 

 

§10.1

Net Proceeds

 

 

§10.1

Non Pro Rata Loan

 

 

§8.5(A)

Non-Consenting Lender

 

 

§10.1

Non-Defaulting Lender

 

 

§10.1

Non-Funding Lender

 

 

§8.5(A)

Note(s)

 

 

§10.1

Notice of Borrowing/Conversion/Continuation

 

 

§1.3

NTIA

 

 

§10.1

Obligations

 

 

§10.1

Other Connection Taxes

 

 

§10.1

Other Debtor Relief Law

 

 

§9.20(A)

Other Parties

 

 

§9.20(G)(iii)

Other Taxes

 

 

§10.1

Parent Company

 

 

§10.1

Participant Register

 

 

§8.1(D)

Participant Register

 

 

§10.1

Participant

 

 

§10.1

Participant(s)

 

 

§8.1(D)

Partnerships

 

 

§10.1

Patriot Act

 

 

§9.19

PBGC

 

 

§10.1

Pension Plan

 

 

§10.1

Permitted Acquisition and Investment

 

 

§10.1

Permitted Encumbrances

 

 

§10.1

Permitted Stimulus Indebtedness

 

 

§10.1

Person

 

 

§10.1

Plan

 

 

§10.1

Platform

 

 

§9.3(C)

Pledge and Security Agreement

 

 

§10.1

Post-Closing Letter

 

 

§10.1

Prime Rate

 

 

§10.1

Prior Credit Agreement

 

 

Recitals

Pro forma Basis

 

 

§10.1

Pro Rata Share

 

 

§10.1

PUC Laws

 

 

§10.1

 

ix

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

PUC

 

 

§10.1

Recipient

 

 

§10.1

Register

 

 

§8.1(C)

Related Parties

 

 

§10.1

Related Secured Hedge Agreement

 

 

§10.1

Removable Effective Date

 

 

§8.2(F)(ii)

Reportable Event

 

 

§10.1

Requisite Lenders

 

 

§10.1

Resignation Effective Date

 

 

§8.2(F)

Restricted Junior Payment

 

 

§10.1

Revolver Commitment Fee

 

 

§1.4(A)

Revolver Expiration Date

 

 

§10.1

Revolver Facility

 

 

§10.1

Revolver Lender

 

 

§10.1

Revolver Loan Commitment

 

 

§10.1

Revolver Loan(s)

 

 

§10.1

Revolver Note(s)

 

 

§10.1

Revolving Credit Obligations

 

 

§10.1

RTPark Program

 

 

§10.1

RUS

 

 

§10.1

SEC

 

 

§4.5(A)

Secured Hedge Agreement

 

 

§10.1

Secured Obligations

 

 

§10.1

Secured Parties

 

 

§10.1

Security Documents

 

 

§10.1

Security Interest

 

 

§10.1

Statement

 

 

§4.5(B)

Stimulus Recipient Subsidiary

 

 

§10.1

Stimulus Source Agency

 

 

§10.1

Subordinated Intercompany Lender

 

 

§9.20(J)

Subsidiary

 

 

§10.1

Swingline Base Rate Margin

 

 

§10.1

Swingline Lender

 

 

§10.1

Swingline Loan Commitment

 

 

§10.1

Swingline Loan

 

 

§10.1

Swingline Note

 

 

§10.1

Taxes

 

 

§10.1

Term Loan A-1 Facility

 

 

§10.1

Term Loan A-1 Lender

 

 

§10.1

Term Loan A-1 Maturity Date

 

 

§10.1

Term Loan A-1 Note(s)

 

 

§10.1

Term Loan A-1

 

 

§10.1

Term Loan A-2 Facility

 

 

§10.1

 

x

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Term Loan A-2 Lender

 

 

§10.1

Term Loan A-2 Maturity Date

 

 

§10.1

Term Loan A-2 Note(s)

 

 

§10.1

Term Loan A-2

 

 

§10.1

Term Loan Facilities

 

 

§10.1

Term Loan Maturity Date

 

 

§10.1

Term Loan Notes

 

 

§10.1

Third Amendment Date

 

 

Preamble

Total Lender Loan Commitment

 

 

§10.1

Total Leverage Ratio

 

 

§10.1

Tower Disposition

 

 

§10.1

U.S. Person

 

 

§10.1

U.S. Tax Compliance Certificate

 

 

§10.1

U.S. Tax Compliance Certificate

 

 

§1.12(G)

UCP

 

 

§1.1(F)

Verizon Acquisition

 

 

§10.1

Verizon Purchase Agreement

 

 

§10.1

Voting Participant

 

 

§8.1(D)

Voting Participant Notice

 

 

§8.1(D)

Withholding Agent

 

 

§10.1

 

xi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 18,
2012 (the “Third Amendment Date”), among ATLANTIC TELE-NETWORK, INC., a Delaware
corporation (“Borrower”), each of the Subsidiaries of Borrower which is or
hereafter becomes a guarantor of the Secured Obligations (individually, a
“Guarantor” and, collectively, the “Guarantors”; and together with Borrower,
individually a “Loan Party” and, collectively, the “Loan Parties”), COBANK, ACB
(individually, “CoBank”), as Administrative Agent, Bookrunner, Lead Arranger,
Swingline Lender, an Issuing Lender and a Lender, Fifth Third Bank, as Joint
Lead Arranger, Syndication Agent and a Lender, and the other Lenders. 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in Subsection 10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower, Administrative Agent and Lenders previously entered into a
Credit Agreement, dated as of September 10, 2008, as amended from time to time,
as amended and restated pursuant to that certain Amended and Restated Credit
Agreement dated as of January 20, 2010, as amended (as so amended and restated,
the “Prior Credit Agreement”), pursuant to which certain lenders extended
certain financial accommodations to Borrower consisting of a term loan A
facility (the “Existing Term Loan A”), a term loan B facility (the “Existing
Term Loan B”) and a revolver facility (the “Existing Revolver Facility”), the
proceeds of which were for working capital, to finance capital expenditures, to
finance certain Permitted Acquisitions and Investments (each as defined therein)
permitted thereunder, to finance certain Restricted Junior Payments (as defined
therein) permitted thereunder, to support the issuance of Letters of Credit, to
repay the then existing debt of Borrower, to finance the Verizon Acquisition, to
finance certain costs associated therewith and other lawful corporate purposes
of Borrower and its Subsidiaries;

 

WHEREAS, Borrower, Administrative Agent and the Requisite Lenders under the
Prior Credit Agreement and the lenders thereunder entered into a Second Amended
and Restated Credit Agreement, dated as of September 30, 2010 (as amended prior
to the date hereof, the “Existing Credit Agreement”) pursuant to which the Prior
Credit Agreement was amended and restated as described therein, including to add
the Existing Incremental Term Loan Facility under the Prior Credit Agreement
designated as the Term Loan C under the Existing Credit Agreement (the “Existing
Term Loan C”), the proceeds of which Existing Term Loan C were used to refinance
the Indebtedness extended pursuant to the Prior Credit Agreement and certain
costs associated with the Existing Credit Agreement; and

 

WHEREAS, the outstanding principal balance of the Existing Term Loan A, the
Existing Term Loan B and the Existing Term Loan C as of the date hereof are
$64,640,625, $133,125,000 and $48,500,000, respectively, and such Existing Loans
shall be refinanced by the Term Loan A-1 and Term Loan A-2 under this Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, the outstanding principal balance of the Existing Revolver Loans as of
the date hereof, together with accrued interest and fees, is approximately
$35,000,000, and such Existing Revolver Loans shall be refinanced by the Term
Loan A-1, Term Loan A-2, and Revolver Loan under this Agreement;

 

WHEREAS, Borrower, Administrative Agent and Requisite Lenders under the Existing
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
as described herein; and

 

WHEREAS, the Loan Parties secured all of the Secured Obligations under the Prior
Credit Agreement, the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) by granting to Administrative Agent,
for the benefit of the Secured Parties, a first priority security interest in
and lien upon all or substantially all of its respective then owned or
thereafter acquired personal and real property (subject to the exceptions set
forth in the Existing Credit Agreement and the other Loan Documents (as defined
in the Existing Credit Agreement)) and the Secured Obligations under this
Agreement and the other Loan Documents continue to be secured by virtue of such
grant.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, and amend and restate the Existing Credit Agreement in its entirety, as
follows:

 

SECTION 1
AMOUNTS AND TERMS OF FACILITIES

 

1.1                               Facilities.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Loan Parties contained herein and in the other
Loan Documents:

 

(A)                               Revolver Facility.  Each Revolver Lender,
severally and not jointly, agrees to lend to Borrower, from time to time during
the period commencing on the date all conditions precedent set forth in
Subsections 7.1 and 7.2 are satisfied or waived as provided herein and ending on
the Business Day immediately preceding the Revolver Expiration Date, its Pro
Rata Share of each Revolver Loan (other than any Swingline Loan); provided that
no Revolver Lender shall be required at any time to lend more than its
respective Pro Rata Share of the Revolver Loan Commitment; and provided,
further, that at any one time the aggregate principal amount of the Revolving
Credit Obligations outstanding may not exceed the Revolver Loan Commitment. 
Within the limits of and subject to the Available Revolver Loan Commitment, this
Subsection 1.1(A) and Subsections 1.6, 1.7 and 1.8, amounts borrowed under this
Subsection 1.1(A) may be repaid or prepaid and, at any time up to and including
the Business Day immediately preceding the Revolver Expiration Date, reborrowed.

 

(B)                               Term Loan Facilities.

 

(i)            Term Loan A-1 Facility.  Each Term Loan A-1 Lender, severally and
not jointly, agrees to lend to Borrower, in a single advance on the Third
Amendment

 

2

--------------------------------------------------------------------------------


 

Date, its Pro Rata Share of the Term Loan A-1; provided all conditions precedent
set forth in Subsections 7.1 and 7.2 are satisfied or waived as provided
herein.  Amounts of the Term Loan A-1 that are repaid or prepaid may not be
reborrowed.

 

(ii)           Term Loan A-2 Facility.  Each Term Loan A-2 Lender, severally and
not jointly, agrees to lend to Borrower, in a single advance on the Third
Amendment Date, its Pro Rata Share of the Term Loan A-2; provided all conditions
precedent set forth in Subsections 7.1 and 7.2 are satisfied or waived as
provided herein.  Amounts of the Term Loan A-2 that are repaid or prepaid may
not be reborrowed.

 

(C)          Incremental Term Loan Facilities.  Borrower and any one or more
Lenders (including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by Borrower, Administrative Agent, and
such Lender, in form and substance reasonably acceptable to each of them), which
Lenders are reasonably acceptable to Administrative Agent and which Lenders and
their allocations are reasonably acceptable to Borrower, may agree, upon at
least 10 days’ prior notice to Administrative Agent, that such Lenders shall
make one or more additional term loan facilities available to Borrower under
this Subsection 1.1(C) (each, an “Incremental Term Loan Facility” and
collectively, the “Incremental Term Loan Facilities”; each commitment thereunder
an “Incremental Term Loan Commitment” and collectively, the “Incremental Term
Loan Commitments”; and the loans thereunder, each, an “Incremental Term Loan”
and collectively, the “Incremental Term Loans”).  Any Incremental Term Loan
Facility shall be documented by an amendment or supplement to this Agreement (or
restatement hereof) signed by Borrower and the Lenders providing such
Incremental Term Loan Commitments.  Notwithstanding the foregoing: (i) the
aggregate principal amount of all Incremental Term Loan Commitments shall not
exceed $100,000,000 and the principal amount of each Incremental Term Loan shall
not be less than $25,000,000; (ii) the maturity date of any Incremental Term
Loan Facility shall be no earlier than the maturity date of the Term Loan A-1
Facility; (iii) the weighted average life of any Incremental Term Loan Facility
shall be equal to or greater than the remaining weighted average life of the
Term Loan A-1 Facility, determined as of the initial funding date for such
Incremental Term Loan Facility; (iv) to the extent that the applicable interest
rate margins for any Incremental Term Loan Facility exceed by more than 0.50%
the applicable interest rate margins for the existing Term Loan A-1 Facility as
determined as of the initial funding date for such Incremental Term Loan
Facility, the applicable interest rate margins for the existing Term Loan
Facilities shall be increased so that (a) the interest rate margins on such
Incremental Term Loan Facility are 0.50% higher than the existing Term Loan A-1
Facility and (b) the interest rate margins on the existing Term Loan A-2
Facility are 0.50% higher than such Incremental Term Loan Facility; (v) any
covenant or Event of Default applicable to any Incremental Term Loan Facility
that is more restrictive than the equivalent covenant or Event of Default set
forth in this Agreement shall be deemed to be applicable to the Loans hereunder;
(vi) the original issue discount and/or the upfront fees applicable to any such
Incremental Term Loan Facility shall not be more than 1% of the principal amount
of such Incremental Term Loan Facility; and (vii) no Default or Event of Default
shall have occurred and be continuing or result after giving effect to any
Incremental Term Loan Facility and the borrowings contemplated thereunder, and
the Loan Parties shall be in pro forma compliance with the financial covenants
contained in Section 4.  The Lenders shall have no obligation, and shall have no
right, to participate in any Incremental

 

3

--------------------------------------------------------------------------------


 

Term Loan Facility.  Any new Lender providing an Incremental Term Loan
Commitment shall for all purposes be a Lender party to the Loan Documents and
shall have all rights and obligations of a Lender.

 

(D)          Notes.  Upon any Lender’s request, Borrower shall execute and
deliver to such Lender a Revolver Note, a Term Loan A-1 Note and a Term Loan A-2
Note, as applicable, each dated the Third Amendment Date, or, if later, the date
of such request, in the principal amount of such Lender’s Pro Rata Share of the
Revolver Loan Commitment, the Term Loan A-1 and the Term Loan A-2, as
applicable.  Upon the request of any applicable Lender, Borrower shall execute
and deliver to such Lender a separate note for each applicable Incremental Term
Loan Facility, each dated the closing date of such Incremental Term Loan
Facility, or, if later, the date of such request, in the principal amount of
such Lender’s Pro Rata Share of such Incremental Term Loan Commitment or
Incremental Term Loan, as applicable.  Upon Swingline Lender’s request, Borrower
shall execute and deliver to Swingline Lender a Swingline Note dated the Third
Amendment Date, or, if later, the date of such request, in the amount of the
Swingline Loan Commitment.

 

(E)           Advances.  Loans will be made available by wire transfer of
immediately available funds; provided however, at any time during which the
CoBank Cash Management Agreement is in effect, Swingline Loans will be made
available as provided in the CoBank Cash Management Agreement.  Wire transfers
will be made to such account or accounts as may be authorized by Borrower. 
Advances under the Term Loan A-1 and Term Loan A-2 are only available on the
Third Amendment Date.

 

(F)           Letters of Credit.  The Revolver Loan Commitment shall, in
addition to advances as Revolver Loans, be utilized, upon the request of
Borrower, for the issuance of irrevocable standby or trade letters of credit
(individually, a “Letter of Credit” and, collectively, the “Letters of Credit”)
by an Issuing Lender for the account of any Loan Party.  Immediately upon the
issuance by an Issuing Lender of a Letter of Credit, and without further action
on the part of Administrative Agent or any Lenders, each Lender shall be deemed
to have purchased from such Issuing Lender a participation in such Letter of
Credit equal to such Lender’s Pro Rata Share of the Revolver Loan Commitment of
the aggregate amount available to be drawn under such Letter of Credit.  Each
Letter of Credit shall reduce the amount available under the Revolver Loan
Commitment by the face amount of such Letter of Credit.

 

(i)            Maximum Amount.  The aggregate amount of Letter of Credit Usage
with respect to all Letters of Credit outstanding at any time for the account of
Borrower or any other Loan Party may not exceed the Letter of Credit Sublimit;
provided, however, that at any one time the aggregate principal amount of the
Revolving Credit Obligations outstanding may not exceed the Revolver Loan
Commitment.  If at any time the aggregate amount of the Letter of Credit Usage
exceeds the Letter of Credit Sublimit, Borrower shall reduce the aggregate
amount of the Letter of Credit Usage by providing cash collateral for the Letter
of Credit Usage in the manner set forth in Subsection 1.16 to the extent
required to eliminate such excess.

 

(ii)           Reimbursement.  Borrower is irrevocably and unconditionally
obligated without presentment, demand, protest or other formalities of any kind
to

 

4

--------------------------------------------------------------------------------


 

reimburse an Issuing Lender in immediately available funds for any amounts paid
by an Issuing Lender with respect to a Letter of Credit issued hereunder for the
account of any Loan Party.  Upon receipt from the beneficiary of any Letter of
Credit of any notice of drawing under such Letter of Credit, the Issuing Lender
shall notify Borrower and Administrative Agent thereof.  Not later than
11:00 a.m. (Denver, Colorado time) on the date of any payment by the Issuing
Lender under a Letter of Credit (or if notice is not provided to Borrower of
such drawing prior to such time, not later than 11:00 a.m. (Denver, Colorado
time) on the immediately succeeding Business Day), Borrower shall reimburse the
Issuing Lender through Administrative Agent in the amount equal to the amount of
such drawing (and, if reimbursed on the immediately succeeding Business Day
pursuant to this sentence, interest at the sum of the Base Rate plus the
applicable Base Rate Margin for such day (or days if the next immediately
succeeding day is not a Business Day)).  If Borrower fails to so reimburse the
Issuing Lender by such time, Borrower shall be deemed to have requested
Administrative Agent to make a Revolver Loan (but not a Swingline Loan) in the
amount of the payment made by such Issuing Lender with respect to such Letter of
Credit.  If the Letter of Credit is payable in a foreign currency, the amount
owed by Borrower in connection with such Letter of Credit shall equal the United
States dollar equivalent of such foreign currency (determined by Administrative
Agent in its reasonable discretion) on the date such payment is made by such
Issuing Lender.  All amounts paid by an Issuing Lender with respect to any
Letter of Credit that are not repaid by Borrower as required by this Subsection
1.1(F)(ii), or that are not repaid with a Revolver Loan shall bear interest at
the sum of the Base Rate plus 3.750% per annum.  Each Lender agrees to fund its
Pro Rata Share of any Revolver Loan made pursuant to this Subsection
1.1(F)(ii).  In the event Borrower fails to reimburse an Issuing Lender in full
for any payment in respect of a Letter of Credit issued for the account of any
Loan Party, Administrative Agent shall promptly notify each Lender with a Pro
Rata Share of the Revolver Loan Commitment of the amount of such unreimbursed
payment and the accrued interest thereon and each such Lender, on the next
Business Day, shall deliver to Administrative Agent an amount equal to its Pro
Rata Share thereof in same day funds.  Each Lender with a Pro Rata Share of the
Revolver Loan Commitment hereby absolutely and unconditionally agrees to pay to
each Issuing Lender upon demand by such Issuing Lender such Lender’s Pro Rata
Share of each payment made by such Issuing Lender in respect of a Letter of
Credit and not immediately reimbursed by Borrower.  Each Lender with a Pro Rata
Share of the Revolver Loan Commitment acknowledges and agrees that its
obligations to acquire participations pursuant to this Subsection 1.1(F)(ii) in
respect of Letters of Credit and to make the payments to each Issuing Lender
required by the preceding sentence are absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or any failure by Borrower to
satisfy any of the conditions set forth in Subsection 7.2.  If any Lender with a
Pro Rata Share of the Revolver Loan Commitment fails to make available to an
Issuing Lender the amount of such Lender’s Pro Rata Share of any payments made
by such Issuing Lender in respect of a Letter of Credit as provided in this
Subsection 1.1(F)(ii), Administrative Agent may elect to apply Cash Collateral
as described in Subsection 1.14(C) and pay such amount to Issuing Lender.  If
Administrative Agent does not so elect or if the funds in such account are
insufficient, such Issuing Lender shall be entitled

 

5

--------------------------------------------------------------------------------


 

to recover such amount on demand from such Revolver Lender together with
interest at the Base Rate.

 

(iii)          Conditions of Issuance of Letters of Credit.  In addition to all
other terms and conditions set forth in this Agreement, the issuance by an
Issuing Lender of any Letter of Credit shall be subject to the conditions
precedent that the Letter of Credit shall be in such form, be for such amount
and in such currency, and contain such terms and conditions as are reasonably
satisfactory to Administrative Agent and the Issuing Lender.  The expiration
date of each Letter of Credit must be on a date which is the earlier of
(1) (a) for a standby Letter of Credit, one (1) year from its date of issuance
and (b) for a trade Letter of Credit, 180 days from its date of issuance or
(2) the 30th day before the date set forth in clause (B) of the definition of
the term “Revolver Expiration Date,” or such later date as agreed to by both
Administrative Agent and the Issuing Lender, in their sole discretion.

 

(iv)          Request for Letters of Credit.  Borrower must give Administrative
Agent at least three (3) Business Days’ prior notice, which notice will be
irrevocable, specifying the date a Letter of Credit is requested to be issued
and the amount and the currency in which such Letter of Credit is payable,
identifying the beneficiary, stating whether the Letter of Credit will be a
standby or trade Letter of Credit, and describing the nature of the transactions
proposed to be supported thereby.  Any notice requesting the issuance of a
Letter of Credit shall be accompanied by the form of the Letter of Credit to be
provided by an Issuing Lender.  Borrower must also complete any application
procedures and documents required by an Issuing Lender in connection with the
issuance of any Letter of Credit, including a certificate regarding Borrower’s
compliance with the provisions of Subsection 7.2 of this Agreement.

 

(v)                                 Borrower Obligations Absolute.  The
obligations of Borrower under this Subsection 1.1(F) are irrevocable, will
remain in full force and effect until the Issuing Lender and Lenders have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be paid in accordance
with the terms and conditions of this Agreement under all circumstances,
including, any of the following circumstances:

 

(A)          Any lack of validity or enforceability of this Agreement, any of
the other Loan Documents or any documents or instruments relating to any Letter
of Credit;

 

(B)          Any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to or departure
from any Letter of Credit, any documents or instruments relating thereto, or any
Loan Document in each case whether or not any Loan Party or any of its
Subsidiaries has notice or knowledge thereof;

 

6

--------------------------------------------------------------------------------


 

(C)          The existence of any claim, setoff, defense or other right that any
Loan Party or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), Administrative Agent, any
Issuing Lender, any Lender, or any other Person, whether in connection with this
Agreement, any other Loan Document, any Letter of Credit, the transactions
contemplated hereby or any other related or unrelated transaction or
transactions (including any underlying transaction between any Loan Party or any
of its Subsidiaries and the beneficiary named in any such Letter of Credit);

 

(D)          Any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, facsimile or otherwise, or any errors in translation or
in interpretation of technical terms;

 

(E)           Payment under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

 

(F)           Any defense based upon the failure of any drawing under any Letter
of Credit to conform to the terms of such Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(G)          The exchange, release, surrender or impairment of any collateral or
other security for the obligations;

 

(H)          The occurrence of any Default or Event of Default; or

 

(I)            Any other circumstance or event whatsoever, including, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party, any of its Subsidiaries or a guarantor.

 

Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon the Loan Parties and
their Subsidiaries and shall not create or result in any liability of such
Issuing Lender to any Loan Party or any of its Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

(vi)          Obligations of Issuing Lenders.  Each Issuing Lender (other than
CoBank) hereby agrees that it will not issue a Letter of Credit hereunder until
it has provided Administrative Agent with notice specifying the amount, currency
and intended issuance date of such Letter of Credit and Administrative Agent has
returned a written acknowledgment of such notice to Issuing Lender.  Each of
Issuing Lender and Administrative Agent agrees to provide such notices and
acknowledgement promptly upon Borrower’s request of a Letter of Credit provided
such request satisfies all of the requirements provided herein.  Each Issuing
Lender (other than CoBank) further agrees to provide to Administrative Agent: 
(1) a copy of each Letter of Credit issued by such Issuing Lender promptly after
its issuance; (2) a monthly report summarizing available amounts under Letters
of Credit issued by such Issuing Lender, the dates and amounts of any draws
under such Letters of Credit, the effective date of any increase or decrease in
the face amount of any Letters of Credit during such month and the amount of any
unreimbursed draws under such Letters of Credit; and (3) such additional
information reasonably requested by Administrative Agent from time to time with
respect to the Letters of Credit issued by such Issuing Lender.

 

(vii)         UCP and ISP.  The Uniform Customs and Practice for Documentary
Credits as most recently published from time to time by the International
Chamber of Commerce (the “UCP”) is hereby incorporated in this Agreement with
respect to trade Letters of Credit and shall be deemed incorporated by this
reference into each trade Letter of Credit issued pursuant to this Agreement. 
The terms and conditions of the UCP shall be binding with respect to trade
Letters of Credit on the parties to this Agreement and each beneficiary of any
trade Letter of Credit issued pursuant to this Agreement.  The International
Standby Practices as most recently published from time to time by the
International Chamber of Commerce (the “ISP”) is hereby incorporated in this
Agreement with respect to standby Letters of Credit and shall be deemed
incorporated by this reference into each standby Letter of Credit issued
pursuant to this Agreement.  The terms and conditions of the ISP shall be
binding with respect to standby Letters of Credit on the parties to this
Agreement and each beneficiary of any standby Letter of Credit issued pursuant
to this Agreement.

 

(G)          Swingline Loans.  (i)            From time to time during the
period commencing on the Third Amendment Date and ending on the Business Day
immediately preceding the Revolver Expiration Date, Swingline Lender agrees, in
reliance upon the agreements of the other Revolver Lenders set forth herein and
subject to the terms and conditions set forth herein, to make Swingline Loans to
Borrower in an aggregate principal amount not to exceed the Swingline Loan
Commitment; provided, however, (x) unless Borrower has complied with Subsection
1.14, if at any time any Revolver Lender is a Defaulting Lender, the making of
Swingline Loans shall be at the sole discretion of Swingline Lender, and
(y) that at any one time the aggregate principal amount of the Revolving Credit
Obligations outstanding may not exceed the Revolver Loan Commitment.  Within the
limits of and subject to the Available Revolver Loan Commitment, this Subsection
1.1(G) and Subsections 1.6, 1.7 and 1.8, amounts borrowed under this Subsection
1.1(G) may be repaid or prepaid and, at any time up to and including the
Business Day immediately preceding the Revolver Expiration Date, reborrowed.  If
at any time the aggregate principal balance of the Swingline Loans then
outstanding exceeds the Swingline

 

8

--------------------------------------------------------------------------------


 

Loan Commitment, Borrower shall be deemed to have requested Administrative Agent
to make a Revolver Loan in the amount of the difference in the manner and
pursuant to the terms of Subsection 1.1(G)(iv).

 

(ii)                                  At all times, the following terms shall
apply to the Swingline Loan:

 

(A)          Borrower may request Swingline Loans without regarding to minimum
amounts.

 

(B)          Borrower may request Swingline Loans by e-mail as provided in
Subsection 9.3 or by such other methods as shall have been approved in writing
in advance by Swingline Lender provided such request is made by an employee or
representative of Borrower designated in writing by Borrower as authorized to
make such a request and is made not later than 1:00 p.m. (Denver, Colorado time)
on the day of the proposed Swingline Loan; provided that, if such request is
permitted to be made and is made by telephone, facsimile or e-mail, upon
request, Borrower shall promptly confirm such request in writing (or in another
form of writing) to Swingline Lender and Administrative Agent.  Swingline Loans
may be made automatically on any day as and to the extent provided in the CoBank
Cash Management Agreement, so long as the CoBank Cash Management Agreement is in
effect, and shall be made available in the manner specified in Subsection
1.1(E) at any time that the CoBank Cash Management Agreement is not in effect.

 

(C)          Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan.

 

(iii)                               Borrower and Swingline Lender may enter into
the CoBank Cash Management Agreement providing for the automatic advance by the
Swingline Lender of Swingline Loans under the conditions set forth in such
agreement, which conditions shall be in addition to the conditions set forth
herein.

 

(iv)                              Any outstanding Swingline Loan shall be
payable by Borrower on demand by Swingline Lender, a copy of which demand also
shall be delivered by Swingline Lender to Administrative Agent.  If Borrower
fails to so reimburse the Swingline Lender on demand, without limiting Swingline
Lender’s remedies with respect to Borrower in the case of any Revolver Lender’s
failure to advance under this Subsection 1.1(G)(iv), Borrower shall be deemed to
have requested Administrative Agent to make a Revolver Loan in the aggregate
amount of the then outstanding Swingline Loans.  Each Revolver Lender agrees to
fund its Pro Rata Share of any Revolver Loan made pursuant to this Subsection
1.1(G)(iv).  Administrative Agent shall promptly notify each Revolver Lender of
the amount of such payment due and each such Revolver Lender, on the next
Business Day, shall deliver to Administrative Agent an amount equal to its Pro
Rata Share thereof in same day funds.  Each Revolver Lender hereby absolutely
and unconditionally agrees to pay to Swingline Lender such Revolver Lender’s Pro
Rata Share of each such payment due.  In addition to the foregoing, if for

 

9

--------------------------------------------------------------------------------


 

any reason any Revolver Lender fails to make payment to Swingline Lender of any
amount due under this Subsection 1.1(G)(iv), such Revolver Lender shall be
deemed, at the option of Swingline Lender, to have unconditionally and
irrevocably purchased from Swingline Lender, without recourse or warranty, an
undivided interest and participation in the applicable Swingline Loan in the
amount of such Revolving Loan, and such interest and participation may be
recovered from such Revolver Lender together with interest thereon at the Base
Rate for each day during the period commencing on the date of demand and ending
on the date such amount is received.  Each Revolver Lender acknowledges and
agrees that its obligations to fund Revolving Loans and/or to acquire
participations pursuant to this Subsection 1.1(G)(iv) in respect of Swingline
Loans are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by Borrower to satisfy any of the
conditions set forth in Subsection 7.2.  If any Revolver Lender fails to make
available to Swingline Lender the amount of such Lender’s Pro Rata Share of any
payments due as provided in this Subsection 1.1(G)(iv), Administrative Agent may
elect to apply Cash Collateral as described in Subsection 1.14(C) by such amount
and pay such amount to Swingline Lender.  If Administrative Agent does not so
elect or if the funds in such accounts are insufficient, Swingline Lender shall
be entitled to recover such amount on demand from such Lender together with
interest at the Base Rate.  On the Revolver Expiration Date, if not sooner
demanded, Borrower shall repay in full the outstanding principal amount of the
Swingline Loans.

 

(v)           All Swingline Loans shall accrue interest from the date made as a
Base Rate Loan, at the sum of the Base Rate plus either the Base Rate Margin or,
if the CoBank Cash Management Agreement is in effect, the Swingline Base Rate
Margin, in each case, applicable from time to time as provided in Subsection
1.2(B).  Until each Revolver Lender funds its Pro Rata Share of its Revolver
Loan or purchase of a participation pursuant to Subsection 1.1(G)(iv), interest
in respect of the Swingline Loans, of the applicable portions thereof, shall be
solely for the account of Swingline Lender.  Notwithstanding any other provision
of this Agreement, Borrower shall make all payments of principal and interest in
respect of Swingline Loans directly to Swingline Lender by such method and to
such account or place as Swingline Lender may from time to time designate in
writing.

 

1.2                               Interest.

 

(A)          Interest Options.  From the date each Loan is made, based upon the
election of Borrower, at such time and from time to time thereafter (as provided
in Subsection 1.3 and subject to the conditions set forth in such Subsection and
Subsection 1.2(G)), each such Loan shall accrue interest as follows:

 

(i)            as a Base Rate Loan, at the sum of the Base Rate plus the Base
Rate Margin applicable to such Loan from time to time as provided in Subsection
1.2(B); or

 

10

--------------------------------------------------------------------------------


 

(ii)           as a LIBOR Loan, for the applicable LIBOR Interest Period, at the
sum of LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B); or

 

provided that any Incremental Term Loan shall accrue interest as provided in the
amendment or supplement to this Agreement evidencing such Incremental Term Loan
Facility; provided further, that Swingline Loans shall be made as Base Rate
Loans with either the Base Rate Margin or Swingline Base Rate Margin as provided
in Subsection 1.1(G)(v).

 

(B)          Applicable Margins.  From the Third Amendment Date, continuing
through the day immediately preceding the first Adjustment Date after June 30,
2012, the applicable Base Rate Margin, LIBOR Margin, Commitment Fee Margin, and
Swingline Base Rate Margin shall be set at Level III below.  Thereafter, the
applicable Base Rate Margin, LIBOR Margin, Commitment Fee Margin, and Swingline
Base Rate Margin shall be for each Calculation Period the applicable per annum
percentage set forth in the pricing table below opposite the applicable Total
Leverage Ratio of Borrower, determined on a consolidated basis for Borrower and
its Subsidiaries; provided that, in the event that Administrative Agent shall
not receive the financial statements and Compliance Certificate required
pursuant to Subsections 4.5(A), 4.5(B) and 4.5(C) when due, from such due date
and until the fifth Business Day following Administrative Agent’s receipt of
such overdue financial statements and Compliance Certificate (and in the event a
decrease in the applicable margin is then warranted, receipt of Borrower’s
written request to decrease such margin, which notice shall be deemed given if
noted on the applicable Compliance Certificate), the Applicable Margins shall be
set at Level I below.

 

PRICING TABLE

 

Level

 

Total
Leverage
Ratio

 

LIBOR
Margin
(Revolver
Loans;
Term Loan
A-1)

 

Base Rate
Margin
(Revolver
Loans;
Term Loan
A-1)

 

LIBOR
Margin
(Term
Loan A-2)

 

Base Rate
Margin
(Term
Loan A-2)

 

Commitment
Fee Margin

 

Swingline
Base Rate
Margin

 

I

 

> 2.50x

 

3.500

%

2.500

%

4.000

%

3.000

%

0.500

%

2.000

%

II

 

> 2.00x and < 2.50x

 

3.000

%

2.000

%

3.500

%

2.500

%

0.375

%

1.500

%

III

 

> 1.50x and < 2.00x

 

2.500

%

1.500

%

3.000

%

2.000

%

0.375

%

1.000

%

IV

 

> 1.00x and < 1.50x

 

2.250

%

1.250

%

2.750

%

1.750

%

0.375

%

0.750

%

V

 

< 1.00x

 

2.000

%

1.000

%

2.500

%

1.500

%

0.250

%

0.500

%

 

11

--------------------------------------------------------------------------------


 

If, as a result of any restatement of or other adjustment to any financial
statements referred to above (i) the Total Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in different pricing for any
period, then (1) if the proper calculation of the Total Leverage Ratio would
have resulted in higher pricing for such period, Borrower shall automatically
and retroactively be obligated to pay to Administrative Agent, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (2) if the proper calculation of the Total
Leverage Ratio would have resulted in lower pricing for such period,
Administrative Agent and the Lenders shall have no obligation to repay any
overpaid interest to Borrower, provided that if, as a result of any restatement
or other event a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by Borrower
pursuant to clause (1) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amount of interest paid for all such periods.

 

(C)                               LIBOR Interest Periods.  Each LIBOR Loan may
be obtained for a one (1), two (2), three (3), or six (6) month period or, if
available to all Lenders under the applicable facility, nine (9) or 12 month
period (each such period being an “LIBOR Interest Period”). With respect to all
LIBOR Loans:

 

(i)            the LIBOR Interest Period will commence on the date that the
LIBOR Loan is made or the date on which any portion of any Base Rate Loan is
converted into a LIBOR Loan, or, in the case of immediately successive LIBOR
Interest Periods, each successive LIBOR Interest Period shall commence on the
day on which the immediately preceding LIBOR Interest Period expires;

 

(ii)           if the LIBOR Interest Period would otherwise expire on a day that
is not a Business Day, then it will expire on the next Business Day; provided
that if any LIBOR Interest Period would otherwise expire on a day that is not a
Business Day and such day is the last Business Day of a calendar month, such
LIBOR Interest Period shall expire on the Business Day next preceding such day;

 

(iii)          any LIBOR Interest Period that begins on the last Business Day of
a calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such LIBOR Interest Period shall end on the last
Business Day of the last calendar month in such LIBOR Interest Period;

 

(iv)          no LIBOR Interest Period shall be selected under any Term Loan
Facility if, in order to make scheduled repayments of such Term Loan required
pursuant to Subsection 1.6(A)(ii), (iii) or (iv), repayment of all or any
portion of the LIBOR Loan prior to the expiration of such Interest Period would
be necessary; and

 

12

--------------------------------------------------------------------------------


 

(v)           no LIBOR Interest Period shall be selected under the Revolver
Facility that extends beyond the date set forth in clause (B) of the definition
of Revolver Expiration Date, and no LIBOR Interest Period shall be selected
under any Term Loan Facility that extends beyond the date set forth in clause
(B) of the definition of applicable Term Loan Maturity Date.

 

(D)          Calculation and Payment.  Interest on Base Rate Loans shall be
calculated on the basis of a 365-6-day year for the actual number of days
elapsed.  Interest on LIBOR Loans, including amounts due under Subsection 1.4,
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.  The date of funding or conversion of a LIBOR Loan to a Base Rate Loan
and the first day of a LIBOR Interest Period shall be included in the
calculation of interest.  The date of payment (as determined in Subsection 1.5)
of any Loan and the last day of a LIBOR Interest Period shall be excluded from
the calculation of interest; provided, if a Loan is repaid on the same day that
it is made, one (1) day’s interest shall be charged.

 

Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter; (ii) the
prepayment (including the payment of any Swingline Loan pursuant to Subsection
1.1(G)(iv)) of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (iii) the applicable Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise, with respect to the principal to be repaid.  Interest accruing on
each LIBOR Loan is payable in arrears on each of the following dates or events:
(1) the last day of each applicable LIBOR Interest Period; (2) if the LIBOR
Interest Period is longer than three (3) months, on each three-month anniversary
of the commencement date of such LIBOR Interest Period; (3) the prepayment of
such Loan (or portion thereof), to the extent accrued on the principal prepaid;
and (4) the applicable Term Loan Maturity Date or the Revolver Expiration Date,
as the case may be, whether by acceleration or otherwise, with respect to the
principal to be repaid.

 

(E)           Default Rate of Interest.  After the occurrence (and during the
continuance) of an Event of Default pursuant to Subsections 6.1(F) or (G), at
the election of Administrative Agent or Requisite Lenders, after the occurrence
of an Event of Default pursuant to Subsections 6.1(A) or 6.1(K) or, at the
election of the Requisite Lenders after the occurrence and during the
continuance of any other Event of Default, all Loans and other Obligations shall
bear interest at rates that are 2% in excess of the rates otherwise in effect,
including, rates in effect pursuant to Subsection 1.2(B), with respect to such
Loans and other Obligations.  Interest accruing pursuant to this Subsection
1.2(E) is payable on demand.

 

(F)           Excess Interest.  Notwithstanding anything to the contrary set
forth herein, the aggregate interest, fees and other amounts required to be paid
by Borrower to Lenders or any Lender hereunder are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lenders or any Lender for the use or the
forbearance of the Indebtedness or Obligations evidenced hereby exceed the
maximum permissible under Applicable Law.  If under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve exceeding the limit of such validity prescribed by

 

13

--------------------------------------------------------------------------------


 

Applicable Law then the obligation to be fulfilled shall automatically be
reduced to the limit of such validity and if under or from circumstances
whatsoever Lenders or any Lender should ever receive as interest any amount
which would exceed the highest lawful rate, the amount of such interest that is
excessive shall be applied to the reduction of the principal balance of the
Obligations evidenced hereby and not to the payment of interest.  Additionally,
should the method used for calculating interest on LIBOR Loans (i.e., using a
360-day year) be unlawful, such calculation method shall be automatically
changed to a 365-6-day year or such other lawful calculation method as is
reasonably acceptable to Administrative Agent.  This provision shall control
every other provision of this Agreement and all provisions of every other Loan
Document.

 

(G)          Selection, Conversion or Continuation of Loans; LIBOR
Availability.  Provided that no Event of Default has occurred and is then
continuing, Borrower shall have the option to (i) select all or any part of a
new borrowing to be a Base Rate Loan or a LIBOR Loan, in the case of a Base Rate
Loan in a principal amount equal to at least $100,000, in the case of a LIBOR
Loan in a principal amount equal to $1,000,000 or any whole multiple of $500,000
in excess thereof, (ii) convert at any time all or any portion of a Base Rate
Loan in a principal amount equal to $1,000,000 or any whole multiple of $500,000
in excess thereof into a LIBOR Loan, (iii) upon the expiration of its Interest
Period, convert all or any part of any LIBOR Loan into a Base Rate Loan, and
(iv) upon the expiration of its Interest Period, continue any LIBOR Loan into
one or more LIBOR Loans in a principal amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof for such new Interest Period(s) as
selected by Borrower.  Each LIBOR Loan shall be made under any one of the
Revolver Facility, the Term Loan A-1 Facility, the Term Loan A-2 Facility, or
any Incremental Term Loan Facility, but may not be made under more than one
Facility concurrently.  During any period in which any Event of Default is
continuing, as the Interest Periods for LIBOR Loans then in effect expire, such
Loans shall be converted into a Base Rate Loan and the LIBOR option will not be
available to Borrower until all Events of Default are cured or waived. In the
event Borrower fails to elect a LIBOR Loan upon any advance hereunder or upon
the termination of any Interest Period, Borrower shall be deemed to have elected
to have such amount constitute a Base Rate Loan.  There shall be no more than an
aggregate of five (5) LIBOR Loans outstanding at any one time under any
Facility.

 

1.3          Notice of Borrowing, Conversion or Continuation of Loans.  Whenever
Borrower desires to request a Loan (other than a Swingline Loan) pursuant to
Subsection 1.1(A) or (B) or to convert or continue Loans (other than Swingline
Loans) pursuant to Subsection 1.2(G), Borrower shall give Administrative Agent
irrevocable prior notice in the form attached hereto as Exhibit 1.3 (a “Notice
of Borrowing/Conversion/Continuation”) by facsimile, e-mail or other method of
delivery of notice permitted by Subsection 9.3: (A) if requesting a borrowing of
a Base Rate Loan (or any portion thereof), not later than 11:00 a.m. (Denver,
Colorado time) one (1) Business Day before the proposed borrowing, conversion or
continuation is to be effective or, (B) if requesting a borrowing of, or
conversion to or continuation of a LIBOR Loan, not later than 11:00 a.m.
(Denver, Colorado time) three (3) Business Days before the proposed borrowing,
conversion or continuation is to be effective.  Each Notice of
Borrowing/Conversion/Continuation shall specify (i) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan to be converted or continued, the last day of the current Interest Period
therefor, (ii) the effective date of such

 

14

--------------------------------------------------------------------------------


 

borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of such Loan to be borrowed, converted or continued, (iv) the
Interest Period to be applicable to any new LIBOR Loan, and (v) the Facility
under which such borrowing, conversion or continuation is to be made. 
Administrative Agent shall give each Lender prompt notice by facsimile, e-mail
or other method of delivery of notice permitted by Subsection 9.3 of any Notice
of Borrowing/Conversion/Continuation given by Borrower.

 

1.4                               Fees and Expenses.

 

(A)          Unused Commitment Fee.  From the Third Amendment Date, Borrower
shall be obligated to pay Administrative Agent, for the benefit of all Revolver
Lenders that are not Defaulting Lenders (based upon their respective Pro Rata
Shares of the Revolver Loan Commitment), a fee (the “Revolver Commitment Fee”)
in an amount equal to (i) the Revolver Loan Commitment less the sum of (1) the
average daily outstanding balance of Revolver Loans (other than the Swingline
Loans) plus (2) the average daily outstanding Letter of Credit Usage, in each
case during the preceding calendar quarter multiplied by (ii) the applicable
Commitment Fee Margin as provided in Subsection 1.2(B), calculated on the basis
of a 360-day year for the actual number of days elapsed.  Such fees are to be
paid quarterly in arrears on the last day of each calendar quarter for such
calendar quarter (or portion thereof), with the final such payment due on the
Revolver Expiration Date.

 

(B)          Certain Other Fees.  Borrower shall be obligated to pay to CoBank,
individually, fees in the amounts and at the times specified in the fee letter
dated as of April 18, 2012, between Borrower and CoBank.

 

(C)          Breakage Fee.  Upon any repayment or payment of a LIBOR Loan on any
day that is not the last day of the Interest Period applicable thereto
(regardless of the source of such repayment or prepayment and whether voluntary,
mandatory, by acceleration or otherwise), Borrower shall be obligated to pay
Administrative Agent, for the benefit of all affected Lenders, an amount (the
“Breakage Fee”) equal to the present value of any losses, expenses and
liabilities (including any loss (including interest paid) sustained by each such
affected Lender in connection with the reemployment of such funds) that any such
affected Lender may sustain as a result of the payment of such LIBOR Loan on
such day.  For purposes of calculating amounts payable by Borrower to Lenders
under this Subsection 1.4(C), each LIBOR Loan made by a Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR rate for such LIBOR Loan by a matching deposit or
other borrowing in the interbank eurocurrency market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan is in fact so funded.

 

(D)          Expenses and Attorneys’ Fees.  In addition to fees due under
Subsections 1.4(A) and 1.4(B), Borrower agrees to pay promptly all reasonable
and documented out-of-pocket fees, costs and expenses (including those
reasonable and documented out-of-pocket fees and expenses of outside counsel)
incurred by Administrative Agent or any Issuing Lender in connection with
(i) any matters contemplated by or arising out of the Loan Documents, or
(ii) the continued administration of the Loan Documents, including any such
fees, costs and expenses incurred in perfecting, maintaining, determining the
priority of and releasing any security and any tax payable in connection with
any Loan Documents and any amendments,

 

15

--------------------------------------------------------------------------------


 

modifications and waivers (whether or not consummated).  In addition to fees due
under Subsections 1.4(A) and (B), Borrower shall also reimburse on demand
Administrative Agent and each Issuing Lender for its expenses (including
reasonable and documented out-of-pocket attorneys’ fees and costs, provided that
such fees and expenses paid on or about the Third Amendment Date shall be
evidenced by a detailed invoice (which may be redacted as needed to protect
confidential information) showing individual time entries and billing rates of
such outside counsel)) incurred in connection with documenting and closing the
transactions contemplated herein.  In addition to fees due under
Subsections 1.4(A) and (B), Borrower agrees to pay promptly (1) all reasonable
and documented out-of-pocket costs and expenses incurred by Administrative Agent
in connection with any amendment, supplement, waiver or modification of any of
the Loan Documents and (2) all reasonable out-of-pocket fees, costs and expenses
incurred by each of Administrative Agent and Lenders in connection with any
Event of Default and any enforcement of collection proceeding resulting
therefrom or, during the continuance of any Event of Default, any workout or
restructuring of any of the transactions hereunder or contemplated thereby or
any action to enforce any Loan Document or to collect any payments due from
Borrower.  All fees, costs and expenses for which Borrower is responsible under
this Subsection 1.4(D) shall be deemed part of the Obligations when incurred,
payable upon demand and in accordance with the second paragraph of Subsection
1.5 and shall be secured by the Collateral.

 

(E)           Letter of Credit Fees.  From the Third Amendment Date, Borrower
shall pay Administrative Agent for the account of all Revolver Lenders that are
not Defaulting Lenders with respect to which any Issuing Lender has exercised
the right to require Cash Collateralization pursuant to Subsection 1.14 from
Borrower or such Defaulting Lender (based upon their respective Pro Rata Shares)
a fee for each Letter of Credit from the date of issuance to the date of
termination in an amount equal to the applicable LIBOR Margin for Revolver Loans
per annum multiplied by the face amount of such Letter of Credit, calculated on
the basis of a 360-day year for the actual number of days elapsed.  Such fee
shall be payable to Administrative Agent for the benefit of all Lenders
committed to make Revolver Loans (based upon their respective Pro Rata Shares). 
Such fee is to be paid quarterly in arrears on the last day of each calendar
quarter and the termination of the Letter of Credit.  With respect to each
Letter of Credit, Borrower shall also pay Administrative Agent, for the benefit
of the Issuing Lender issuing such Letter of Credit, an issuance fee equal to
the greater of (i) $1,000 or (ii) 0.125% of the face amount of such Letter of
Credit, which amount shall be paid upon the date of issuance and, if the
expiration date of such Letter of Credit is later than one (1) year from its
date of issuance, upon each anniversary of the date of issuance during the term
of such Letter of Credit.

 

1.5          Payments.  Other than as provided in Subsection 1.1(G)(v), all
payments by Borrower of the Obligations shall be made in same day funds and
delivered to Administrative Agent, for the benefit of itself and Lenders, as
applicable, by wire transfer to the following account or such other place as
Administrative Agent may from time to time designate in writing:

 

CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4
Reference:  CoBank for the benefit of ATN

 

16

--------------------------------------------------------------------------------


 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day. 
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity or to any other obligee in
respect of the Obligations hereunder, which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, or any
combination of the foregoing (whether by demand, litigation, settlement or
otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent or such obligee.

 

Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6                               Repayments of Loans; Reduction of the Revolver
Loan Commitment.

 

(A)                               Scheduled Termination of Revolver Loan
Commitment and Repayments of the Term Loan.

 

(i)            Scheduled Termination of Revolver Loan Commitment.  In addition
to any reductions pursuant to Subsections 1.6(C) and 1.17(D), the Revolver Loan
Commitment shall be permanently reduced and terminated in full on the Revolver
Expiration Date, and any outstanding principal balance of the Revolver Loans
(including any Swingline Loans) not sooner due and payable will become due and
payable on the Revolver Expiration Date.

 

(ii)           Scheduled Repayments of the Term Loan A-1.  Commencing on
September 30, 2012, and on each December 31, March 31, June 30 and September 30
thereafter, subject to Subsection 1.8, Borrower shall repay the aggregate
principal balance of the Term Loan A-1 in the amount set forth below opposite
such period:

 

17

--------------------------------------------------------------------------------


 

TERM LOAN A-1 - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

September 30, 2012 to March 31, 2017

 

$

3,125,000

 

 

The outstanding principal balance of the Term Loan A-1 not sooner due and
payable will become due and payable on the Term Loan A-1 Maturity Date.

 

(iii)          Scheduled Repayments of the Term Loan A-2.  Commencing on
September 30, 2012, and on each December 31, March 31, June 30 and September 30
thereafter, subject to Subsection 1.8, Borrower shall repay the aggregate
principal balance of the Term Loan A-2 in the amount set forth below opposite
such period:

 

TERM LOAN A-2 - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

September 30, 2012 to March 31, 2019

 

$

375,000

 

 

The outstanding principal balance of the Term Loan A-2 not sooner due and
payable will become due and payable on the Term Loan A-2 Maturity Date.

 

(iv)          Incremental Term Loans.  Borrower shall repay the aggregate
outstanding principal balance of any Incremental Term Loan as provided in the
amendment or supplement to this Agreement documenting such Incremental Term Loan
Facility.

 

All repayments of the Facilities pursuant to this Subsection 1.6(A) shall be
applied in accordance with Subsection 1.8, and shall be accompanied by any
applicable Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

(B)          [Intentionally Deleted.]

 

(C)          Voluntary Reduction of the Revolver Loan.  (i) Borrower shall have
the right, upon at least three (3) Business Days’ prior notice to Administrative
Agent, to terminate or permanently reduce the then unused portion of the
Revolver Loan Commitment.  Each partial reduction shall be in a minimum amount
of at least $250,000, or any whole multiple thereof in excess thereof, and shall
be applied as to each Revolver Lender based upon its Pro Rata Share. 
Notwithstanding the foregoing, no reduction to the Revolver Loan Commitment
shall be permitted if, after giving effect thereto and to any prepayment made in
connection therewith, the Revolving Credit Obligations would exceed the Revolver
Loan Commitment as so reduced.  All reductions to the Revolver Loan Commitment
elected under this Subsection 1.6(C) shall be in

 

18

--------------------------------------------------------------------------------


 

addition to the reductions in the Revolver Loan Commitment provided for in
Subsections 1.6(A)(i) and 1.17(D) and, accordingly, may result in the
termination of the Revolver Loan Commitment prior to the date set forth in
clause (B) of the definition of the term Revolver Expiration Date.

 

(ii)           Borrower shall have the right, upon at least three (3) Business
Days’ prior notice to Administrative Agent and Swingline Lender, to terminate or
permanently reduce the then unused portion of the Swingline Loan Commitment;
provided, however, if the CoBank Cash Management Agreement is in effect,
Borrower may only reduce the Swingline Loan Commitment below $5,000,000.00 with
the prior written consent of Swingline Lender (which consent shall be in the
sole discretion of Swingline Lender).  All reductions to the Swingline Loan
Commitment elected under this Subsection 1.6(C)(ii) shall be in addition to the
reductions in the Swingline Loan Commitment provided for in Subsections
1.6(A)(i) and 1.6(E) and, accordingly, may result in the termination of the
Swingline Loan Commitment prior to the date set forth in clause (B) of the
definition of the Revolver Expiration Date.  Notwithstanding the foregoing, no
reduction to the Swingline Loan Commitment shall be permitted if, after giving
effect thereto and to any prepayment made in connection therewith, the aggregate
principal balance of all Swingline Loans outstanding at such time would exceed
the Swingline Loan Commitment as so reduced or the aggregate principal balance
of all Revolving Credit Obligations at such time would exceed the Revolver Loan
Commitment, as so reduced.

 

(D)          Mandatory Repayments.  If at any time the aggregate outstanding
amount of the Revolving Credit Obligations exceeds the Revolver Loan Commitment,
Borrower shall promptly repay the Revolver Loans, reduce the Letter of Credit
Usage by providing cash collateral for the Letter of Credit Usage in the manner
set forth in Subsection 1.16, or, if the CoBank Cash Management Agreement is not
in effect, repay the Swingline Loans, in each case, to the extent required to
eliminate such excess, and until such repayment or reduction is made, Lenders
shall not be obligated to make any additional Revolver Loans and Swingline
Lender shall not be obligated to make any additional Swingline Loans.  Any
repayments pursuant to this Subsection 1.6(D) shall be paid and applied in
accordance with Subsection 1.8 and must be accompanied by accrued interest on
the amount repaid and any applicable Breakage Fees and any other fees required
pursuant to Subsection 1.4.

 

(E)           Application of Reduction of the Revolver Loan.  If a reduction in
the Revolver Loan Commitment pursuant to Subsection 1.6(C) would cause the
Revolver Loan Commitment to be less than the sum of the Swingline Loan
Commitment and Letter of Credit Sublimit, then the Swingline Loan Commitment and
Letter of Credit Sublimit will simultaneously with such reduction of the
Revolver Loan Commitment be permanently reduced on a pro rata basis such that
the sum of the two does not exceed the reduced Revolver Loan Commitment.

 

1.7                               Voluntary Prepayments and Other Mandatory
Repayments.

 

(A)          Voluntary Prepayment of Loans.  Subject to the provisions of
Subsection 1.8, at any time, Borrower may prepay the Base Rate Loans, in whole
or in part, without penalty. 

 

19

--------------------------------------------------------------------------------


 

Subject to the provisions of Subsection 1.8, payment of the Breakage Fees and
any other fees required pursuant to Subsection 1.4 and the notice requirement in
the following sentence, at any time Borrower may prepay any LIBOR Loan, in whole
or in part.  Notice of any prepayment of (i) a Base Rate Loan (other than a
Swingline Loan, which may be prepaid at any time and without notice) shall be
given not later than 11:00 a.m. (Denver, Colorado time) on the Business Day that
is the date of prepayment, and (ii) a LIBOR Loan shall be given not later than
11:00 a.m. (Denver, Colorado time) on the third Business Day immediately
preceding the date of prepayment.  All partial prepayments (other than partial
prepayments of Swingline Loans) shall be in a minimum amount of at least
$250,000, or any whole multiple thereof in excess thereof (or the entire
remaining balance of the applicable Loan), and shall be paid and applied in
accordance with Subsection 1.8.  All prepayment notices shall be irrevocable.
All prepayments shall be accompanied by accrued interest on the amount prepaid
and any applicable Breakage Fees and any other fees required pursuant to
Subsection 1.4.

 

(B)          Repayments from Insurance Proceeds.  Immediately upon receipt
thereof, Borrower shall be obligated to repay the Loans (or reduce the Letter of
Credit Usage by providing cash collateral for the Letter of Credit Usage in the
manner set forth in Subsection 1.16) in an amount equal to all Net Proceeds
received by Borrower or any Subsidiary of Borrower that are insurance proceeds
from any Asset Disposition (which Net Proceeds, together with all other such Net
Proceeds covered by this Subsection 1.7(B), exceed $5,000,000 in the aggregate
per fiscal year or $15,000,000 in the aggregate over the term of this
Agreement); provided, however, that if no Event of Default has occurred and is
continuing, Borrower shall not be required to repay the Loans with such Net
Proceeds if Borrower or such Subsidiary (i) has previously applied cash or
(ii) applies such Net Proceeds in assets used or useful to Borrower’s or its
Subsidiaries business (subject to the terms and provisions of this Agreement)
within 180 days of receipt by Borrower or such Subsidiary of such Net Proceeds. 
All such repayments shall be paid and applied in accordance with Subsection 1.8
(if upon the expiration of such 180-day period any of such Net Proceeds have not
been so applied, Borrower immediately shall repay the Loans (or reduce the
Letter of Credit Usage by providing cash collateral for the Letter of Credit
Usage in the manner set forth in Subsection 1.16) in an amount equal to such
remaining Net Proceeds).  All prepayments shall be accompanied by accrued
interest on the amount prepaid and any applicable Breakage Fees and any other
fees required pursuant to Subsection 1.4.

 

(C)          Repayments from Certain Asset Dispositions.  Immediately upon
receipt thereof, Borrower shall be obligated to repay the Loans (or reduce the
Letter of Credit Usage by providing cash collateral for the Letter of Credit
Usage in the manner set forth in Subsection 1.16) in an amount equal to all Net
Proceeds received by Borrower or any Subsidiary of Borrower that are from Asset
Dispositions other than (i) Net Proceeds which are insurance proceeds, (ii) Net
Proceeds from Asset Dispositions permitted pursuant to Subsections
3.7(A) through (C), (E), (F), (G), (H), (I), or (K); provided, however, that
(1) with respect to Asset Dispositions (other than the Tower Disposition), if
(x) no Event of Default has occurred and is continuing at the time of such Asset
Disposition and (y) the aggregate of all such Net Proceeds during the 12-month
period ending on the date of such proposed reinvestment does not exceed 5% of
Borrower’s then amount of consolidated assets, Borrower shall not be required to
repay the Loans with the Net Proceeds if Borrower or one of its Subsidiaries
applies such Net Proceeds to acquire assets that are used or useful in the
business of Borrower or such Subsidiary (subject

 

20

--------------------------------------------------------------------------------


 

to the terms and conditions of this Agreement) within 180 days of receipt by
Borrower or such Subsidiary of such Net Proceeds, and (2) with respect to the
Tower Disposition, if no Event of Default has occurred and is continuing at the
time of the Tower Disposition and if such Net Proceeds are deposited and held in
a Controlled Account or other deposit account over which Administrative Agent
has “control” (as defined in Article 9 of the Uniform Commercial Code of the
Applicable Law), Borrower shall not be required to prepay the Loans with the Net
Proceeds of the Tower Disposition (unless such Net Proceeds exceed $100,000,000
in the aggregate) if Borrower or one of its Subsidiaries applies such Net
Proceeds to acquire assets that are used or useful in the business of Borrower
or such Subsidiary (subject to the terms and conditions of this Agreement)
within eighteen (18) months of receipt by Borrower or such Subsidiary of such
Net Proceeds.  If upon the expiration of such 180-day or 18 month period (as
applicable) any of such Net Proceeds have not been so applied, Borrower
immediately shall repay the Loans (or reduce the Letter of Credit Usage by
providing cash collateral for the Letter of Credit Usage in the manner set forth
in Subsection 1.16) in an amount equal to such remaining Net Proceeds.  All such
repayments shall be paid and applied in accordance with Subsection 1.8.  All
prepayments shall be accompanied by accrued interest on the amount prepaid and
any applicable Breakage Fees and any other fees required pursuant to Subsection
1.4.

 

(D)          Repayments from Debt Issuances.  Immediately upon receipt by
Borrower or any Subsidiary of Borrower of Net Proceeds relating to the issuance
by Borrower or any Subsidiary of Borrower of any public or private debt (other
than Indebtedness permitted under Subsection 3.1), Borrower shall be obligated
to repay the Loans (or reduce the Letter of Credit Usage by providing cash
collateral for the Letter of Credit Usage in the manner set forth in Subsection
1.16) in an amount equal to such Net Proceeds.  All such repayments shall be
paid and applied in accordance with Subsection 1.8. All prepayments shall be
accompanied by accrued interest on the amount prepaid and any applicable
Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

1.8          Application of Prepayments and Repayments; Payment of Breakage
Fees, Etc.  Subject to the last sentence of this Subsection 1.8, all prepayments
pursuant to Subsection 1.7(A) to be applied to the Loans shall be applied as
Borrower shall direct; provided however, in the absence of any direction from
Borrower, Swingline Lender may apply any such prepayments to the Swingline
Loans.  At any time the CoBank Cash Management Agreement is not in effect, each
repayment made pursuant to Subsection 1.7(B) through (D) shall be applied first,
pro rata to the outstanding principal balance of the Term Loan A-2 Facility,
second, pro rata to the outstanding Term Loan A-1 Facility, third, pro rata to
any Incremental Term Loan Facility, if and when applicable, fourth, to repay the
Swingline Loans and fifth, to repay the Revolver Loans (or reduce the Letter of
Credit Usage by providing cash collateral for the Letter of Credit Usage in the
manner set forth in Subsection 1.16).  At any time the CoBank Cash Management
Agreement is in effect, each repayment made pursuant to Subsection
1.7(B) through (D) shall be applied first, pro rata to the outstanding principal
balance of the Term Loan A-2 Facility, second, pro rata to the outstanding Term
Loan A-1 Facility, third, pro rata to any Incremental Term Loan Facility, if and
when applicable, fourth, to repay the Revolver Loans (other than the Swingline
Loans) (or reduce the Letter of Credit Usage by providing cash collateral for
the Letter of Credit Usage in the manner set forth in Subsection 1.16) and fifth
to repay the Swingline Loans.  All repayments made pursuant to Subsections 1.6
and 1.7 shall first be applied to a Base Rate Loan

 

21

--------------------------------------------------------------------------------


 

or such of the LIBOR Loans as Borrower shall direct in writing and, in the
absence of such direction, shall first be applied to a Base Rate Loan and then
to such LIBOR Loans as Administrative Agent shall select.  All prepayments and
repayments required or permitted hereunder (and assignments pursuant to
Subsection 1.12) shall be accompanied by payment of all applicable Breakage Fees
and accrued interest on the amount prepaid or repaid.  All prepayments and
repayments applied to the Term Loan A-1, the Term Loan A-2  or any Incremental
Term Loan shall be applied to principal installments in the inverse order of
maturity; provided that Borrower may direct in writing that any prepayment made
pursuant to Subsection 1.7(A) to the Term Loan Facilities be applied pro rata
first, to up to the next two (2) scheduled principal payments on each of the
Term Loan Facilities and second, pro rata across the remaining scheduled
principal payments of the Term Loan Facilities in inverse order of maturity.

 

1.9          Loan Accounts.  Administrative Agent will maintain loan account
records for (A) all Loans, interest charges and payments thereof, (B)  all
Letter of Credit Liability, (C) the charging and payment of all fees, costs and
expenses and (D) all other debits and credits pursuant to this Agreement.  The
balance in the loan accounts shall be presumptive evidence of the amounts due
and owing to Lenders, absent manifest error, provided that any failure by
Administrative Agent to maintain such records shall not limit or affect
Borrower’s obligation to pay.  After the occurrence and during the continuance
of an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments and Borrower hereby irrevocably agrees that
Administrative Agent and the Lenders shall have the continuing exclusive right
to apply and reapply payments to any of the Obligations in any manner it or they
deem appropriate.

 

1.10                        Changes in LIBOR Rate Availability.

 

(A)          If with respect to any proposed LIBOR Interest Period,
Administrative Agent or any Lender (after consultation with Administrative
Agent) determines that deposits in dollars (in the applicable amount) are not
being offered in the relevant market for such LIBOR Interest Period, or Lenders
having a Pro Rata Share of 50% or more under a Facility determine (and notify
Administrative Agent) that the LIBOR rate applicable pursuant to Subsection
1.2(A)(ii) for any requested LIBOR Interest Period with respect to a proposed
LIBOR Loan under such Facility does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Administrative Agent shall forthwith give
notice thereof to Borrower and Lenders, whereupon and until such affected Lender
or Lenders notifies Administrative Agent, and Administrative Agent notifies
Borrower and the other Lenders that the circumstances giving rise to such
situation no longer exist, the obligations of any affected Lender to make its
portion of such type of LIBOR Loan shall be suspended and such affected Lender
shall make its Pro Rata Share of such type of LIBOR Loan as a Base Rate Loan or
such other type of Loan as permitted by Administrative Agent.  Any Lender may,
in its sole discretion, waive the benefits and provisions of this Subsection
with respect to any proposed LIBOR Interest Period.

 

(B)          If any Change in Law shall make it unlawful or impossible for one
or more Lenders to honor its obligations hereunder to make or maintain any LIBOR
Loan, such Lender shall promptly give notice thereof to Administrative Agent,
and Administrative Agent shall promptly give notice thereof to Borrower and all
other Lenders.  Thereafter, until such Lender or Lenders notify Administrative
Agent, and Administrative Agent notifies Borrower and

 

22

--------------------------------------------------------------------------------


 

the other Lenders that such circumstances no longer exist, (i) the obligations
of such Lender or Lenders to make LIBOR Loans and the right of Borrower to
convert any Loan of such Lender or Lenders to a LIBOR Loan or continue any Loan
of such Lender or Lenders as a LIBOR Loan shall be suspended and (ii) if any
Lender may not lawfully continue to maintain a LIBOR Loan to the end of the then
current LIBOR Interest Period applicable thereto, such Loan shall immediately be
converted to the Base Rate Loan.

 

1.11                        Capital Adequacy and Other Adjustments.

 

(A)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or any Issuing
Lender;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (B) through (D) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(B)          Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Lender’s capital or
on the capital of such Lender’s or Issuing Lender’s holding company, if any, as
a consequence of this Agreement, the Loan Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by any Issuing Lender, to a
level below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but

 

23

--------------------------------------------------------------------------------


 

for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s policies and the policies of such Lender’s or Issuing Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

 

(C)          Certificates for Reimbursement.  A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (A) or (B) of this Subsection and delivered to Borrower
(with a copy to Administrative Agent), shall be conclusive absent manifest
error.  Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(D)          Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Subsection shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Subsection for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

1.12                        Optional Prepayment/Replacement of Lender in Respect
of Increased Costs or Defaulted Lenders.

 

(A)          Designation of a Different Lending Office.  If any Lender requests
compensation under Subsection 1.11, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Subsection 1.13, then such Lender shall (at
the request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Subsection 1.11 or 1.13, as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. 
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(B)          Replacement of Lenders.  If any Lender requests compensation under
Subsection 1.11, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Subsection 1.13 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
clause (A), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by,

 

24

--------------------------------------------------------------------------------


 

Subsection 8.1), all of its interests, rights (other than its existing rights to
payments pursuant to the Loan Documents) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)            Borrower shall have paid to Administrative Agent the assignment
fee (if any) specified in Subsection 8.1;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Liabilities, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Subsections 1.4 and 1.8) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Subsection 1.11 or payments required to be made pursuant to
Subsection 1.13, such assignment will result in a reduction in such compensation
or payments thereafter;

 

(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

(C)          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply.

 

1.13                        Taxes.

 

(A)          Issuing Lender.  For purposes of this Subsection 1.13, the term
“Lender” includes any Issuing Lender.

 

(B)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Subsection) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

25

--------------------------------------------------------------------------------


 

(C)          Payment of Other Taxes by Borrower.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(D)          Indemnification by Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Subsection) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(E)           Indemnification by the Lenders.  Each Lender shall severally
indemnify Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Subsection 8.1(D) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (E).

 

(F)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Subsection
1.13, such Loan Party shall deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

 

(G)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to Borrower and Administrative Agent, at the time or
times prescribed by Applicable Law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

26

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Subsection 1.13(G)(ii)(A), (ii)(B), (ii)(C) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Subsection 881(c) of the IRC, (x) a
certificate substantially in the form of Exhibit 1.13(A) to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
IRC, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the IRC, or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

27

--------------------------------------------------------------------------------


 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 1.13(B) or Exhibit 1.13(C), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 1.13(D) on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

28

--------------------------------------------------------------------------------


 

(H)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Subsection 1.13 (including
by the payment of additional amounts pursuant to this Subsection 1.13), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Subsection with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (H) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (H), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (H) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(I)            Survival.  Each party’s obligations under this Subsection 1.13
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Loan Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

1.14                        Cash Collateral

 

(A)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of Administrative Agent, the
Swingline Lender or any Issuing Lender (with a copy to Administrative Agent)
Borrower shall Cash Collateralize the Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Subsection 1.17(A)(iv) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

 

(B)          Grant of Security Interest.  Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to clause
(B) below.  If at any time Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Administrative Agent
and the Issuing Lenders as herein provided (other than Permitted Encumbrances),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, Borrower will, promptly upon demand by Administrative Agent,
pay or provide to Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

29

--------------------------------------------------------------------------------


 

(C)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Subsection 1.14 or
Subsection 1.17 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Liabilities (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(D)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Subsection
1.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by Administrative Agent and each Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Subsection 1.17 the Person providing Cash Collateral and each Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

1.15        Term of this Agreement.  All of the Obligations shall become due and
payable as otherwise set forth herein.  This Agreement shall remain in effect
through and including, and (except with respect to provisions hereof expressly
stated herein to survive any such termination) shall terminate immediately
after, the date on which all Obligations (other than contingent indemnity,
expense reimbursement and tax gross-up payments for which no claim has been
asserted) shall have been paid and satisfied in full in cash.

 

1.16        Letter of Credit Liability.  Upon the occurrence and during the
continuance of an Event of Default and at the direction of Administrative Agent,
or in the event any Letters of Credit are outstanding at the time that Borrower
terminates the Revolver Loan Commitment, then (A) with respect to each such
Letter of Credit, Borrower shall either (i) deliver to Administrative Agent for
the benefit of all Lenders with a Revolver Loan Commitment a letter of credit in
the same currency that such Letter of Credit is payable, with a term that
extends 60 days beyond the expiration date of such Letter of Credit, issued by a
bank satisfactory to Administrative Agent and in an amount equal to 103% of the
aggregate outstanding Letter of Credit Liability with respect to such Letter of
Credit, which letter of credit shall be drawable by Administrative Agent to
reimburse payments of drafts drawn under such Letter of Credit and to pay any
fees and expenses related thereto or (ii) immediately deposit with
Administrative Agent an amount equal to the aggregate outstanding Letter of
Credit Liability to enable Administrative Agent to make payments under the
Letters of Credit when required and such amount shall become immediately due and
payable, and (B) Borrower shall prepay the fees payable under Subsection
1.4(E) with respect to all such Letters of Credit for the full remaining terms
of such Letters of Credit.  Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit shall
be refunded to Borrower.

 

30

--------------------------------------------------------------------------------


 

1.17        Defaulting Lenders.

 

(A)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Requisite
Lenders and Subsection 9.02.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Subsections 6.6 or 6.7 shall be applied at such time or times
as may be determined by Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Subsection 1.14; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Subsection 1.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Subsection 7.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Liabilities
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Liabilities owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Lenders pro rata in accordance with the Loan Commitments under the
applicable Facility without giving effect to Subsection 1.17(A)(iv). Any
payments, prepayments or other amounts

 

31

--------------------------------------------------------------------------------


 

paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Subsection 1.17(A)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. (a) No Defaulting Lender shall be entitled to
receive any Revolver Commitment Fee for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(b) Each Defaulting Lender shall be entitled to receive fees pursuant to
Subsection 1.4(E) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Subsection 1.14.

 

(c) With respect to any Revolver Commitment Fee or fee pursuant to Subsection
1.4(E) not required to be paid to any Defaulting Lender pursuant to clause
(a) or (b) above, Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Loan Commitment) but only to the extent that
(x) the conditions set forth in Subsection 7.2 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Obligations of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolver Loan Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected,

 

32

--------------------------------------------------------------------------------


 

Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Subsection 1.14.

 

(B)          Defaulting Lender Cure.  If Borrower, Administrative Agent and each
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held pro rata by the Lenders in accordance with the Loan Commitments under
the applicable Facility (without giving effect to Subsection 1.17(A)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(C)          New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(D)          Reduction of Revolving Loan Commitment of Defaulting Lender. 
Borrower may terminate the unused amount of the Loan Commitment of any Revolving
Lender that is a Defaulting Lender upon not less than 15 Business Days’ prior
notice to Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Subsection 1.17(A)(ii) will apply
to all amounts thereafter paid by Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim Borrower, Administrative Agent, any Issuing
Lender, the Swingline Bank or any Lender may have against such Defaulting
Lender.

 

SECTION 2
AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite

 

33

--------------------------------------------------------------------------------


 

Lenders shall otherwise give their prior written consent, it shall perform and
comply, and shall cause each of its respective Subsidiaries to perform and
comply, with all covenants in this Section 2.

 

2.1          Compliance With Laws; Material Licenses; Material Contracts.  The
Loan Parties will (A) comply with and will cause their respective Subsidiaries
to comply with the requirements of all Applicable Laws other than as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (B) obtain and maintain and will cause their respective
Subsidiaries to obtain and maintain all licenses, qualifications and permits now
held or hereafter required for the Loan Parties or any of their respective
Subsidiaries to operate other than as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (C) obtain
and maintain and will cause their respective Subsidiaries to obtain and maintain
all Material Licenses, and (D) comply in all material respects with and will
cause their respective Subsidiaries to comply in all material respects with all
Material Contracts beyond any applicable notice, cure and grace periods.  This
Subsection 2.1 shall not preclude the Loan Parties or any of their respective
Subsidiaries from contesting any taxes or other payments, if they are being
diligently contested in good faith and if adequate reserves therefor are
maintained in conformity with GAAP.

 

2.2          Maintenance of Books and Records; Properties; Insurance.  The Loan
Parties will keep and will cause their respective Subsidiaries to keep adequate
records and books of account, in which full, true and correct entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of such Persons to the extent required by GAAP.  The Loan Parties
will maintain or cause to be maintained and will cause their respective
Subsidiaries to maintain or cause to be maintained in good repair, working order
and condition all Collateral used in the business of the Loan Parties and their
respective Subsidiaries, and will make or cause to be made all appropriate
repairs, renewals and replacements thereof, except for (A) Asset Dispositions
permitted hereunder or (B) as would not reasonably, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The Loan
Parties will and will cause their respective Subsidiaries to maintain or cause
to be maintained, with financially sound and reputable insurers, insurance with
respect to their business and properties and the business and properties of
their respective Subsidiaries against loss and damage of the kinds and of such
types, with such insurers, in such amounts, with such limits and deductibles and
otherwise on such terms and conditions as customarily carried or maintained by
companies of established reputation engaged in similar businesses, and will
deliver evidence thereof to Administrative Agent on or prior to the Third
Amendment Date and thereafter prior to or upon any expiration thereof, evidence
of renewal of such insurance.  If any part of the real property Collateral lies
within a “special flood hazard area” as defined and specified by the Federal
Emergency Management Agency (or other appropriate Governmental Authority)
pursuant to the Flood Disaster Protection Act of 1973, as amended (the “FDPA”),
and Administrative Agent determines that flood insurance coverage is required to
be obtained for such real property Collateral in order for Administrative Agent
and the Lenders to comply with the FDPA, the Loan Parties shall obtain and
maintain such flood insurance policies as Administrative Agent reasonably
requests so that Administrative Agent and the Lenders shall be deemed in
compliance with the FDPA and shall deliver evidence thereof to Administrative
Agent.  The Loan Parties will name Administrative Agent, pursuant to
endorsements and assignments in form and

 

34

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to Administrative Agent, (i) as a lender loss
payee and mortgagee, if applicable, in the case of casualty insurance with
respect to the Collateral, (ii) as an additional insured in the case of all
liability insurance, and (iii) as an additional insured in the case of all flood
insurance.  Unless Administrative Agent otherwise agrees, all insurance policies
required hereunder shall include effective waivers by the insurer of
subrogation.  Unless Administrative Agent otherwise agrees, Borrower shall use
commercially reasonable efforts to obtain for all insurance policies of the Loan
Parties endorsements providing that each such insurance policy is non-cancelable
except upon 30 days’ (and 10 days’ for non-payment of premiums) prior written
notice given by the insurer to Administrative Agent.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Subsidiaries carried and maintained with respect to the Loan
Parties’ obligations under this Subsection 2.2. Notwithstanding anything to the
contrary herein, no provision of this Subsection 2.2 or any provision of this
Agreement shall impose on Administrative Agent and the Lenders any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Loan Parties and their respective Subsidiaries, nor shall
Administrative Agent and the Lenders be responsible for any representations or
warranties made by or on behalf of the Loan Parties and their respective
Subsidiaries to any insurance broker, company or underwriter.  Administrative
Agent, at its sole option, may obtain any insurance required hereunder if not
provided by the Loan Parties and in such event, the Loan Parties shall reimburse
Administrative Agent upon demand for the cost thereof.

 

2.3          Inspection.  The Loan Parties will permit, and will cause each of
their respective Subsidiaries to permit, at the expense of the Loan Parties, any
authorized representatives of Administrative Agent (together with any authorized
representatives of any Lender that desires to have its authorized
representatives accompany Administrative Agent’s authorized representatives)
(A) to visit and inspect any of the properties of the Loan Parties and their
respective Subsidiaries, including their financial and accounting records, and
to make copies and take extracts therefrom, and (B) to discuss their affairs,
finances and business with their officers, employees and certified public
accountants, in each case upon reasonable prior notice at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that, except during the continuance of an Event of Default, each visit
or inspection by Administrative Agent in excess of one (1) visit or inspection
during a calendar year shall not be at the Loan Parties’ expense but shall be at
the sole expense of Administrative Agent or Lenders; provided, further, that
during the continuance of an Event of Default, the authorized representatives of
Administrative Agent and any Lender may conduct such visits and inspections and
engage in such discussions without notice and as frequently and at such times as
they may specify.

 

2.4          Legal Existence, Etc.  Except as otherwise permitted by Subsections
3.6 or 3.7 or as contemplated on Schedule 5.19 of this Agreement, the Loan
Parties will, and will cause their respective Subsidiaries (other than Excluded
Subsidiaries) to at all times preserve and keep in full force and effect, their
legal existence and good standing, except, in each case, as permitted hereunder
and as would not reasonably be expected to have a Material Adverse Effect.

 

35

--------------------------------------------------------------------------------


 

2.5          Use of Proceeds.  The Loan Parties will use the proceeds of the
Revolver Loan, and will cause any of their respective Subsidiaries who receive
(directly or indirectly) proceeds of such Loans to use such proceeds, to
refinance the outstanding principal balance of the Existing Revolver Loans as of
the Third Amendment Date, together with accrued interests and fees, and for
working capital, to finance capital expenditures permitted hereunder, to finance
acquisitions and Investments permitted hereunder (including Permitted
Acquisitions and Investments), to finance Restricted Junior Payments permitted
hereunder, to support the issuance of Letters of Credit, to finance certain
transactions costs in connection with all of the foregoing, and other lawful
corporate purposes of Borrower and its Subsidiaries permitted hereunder.  The
Loan Parties will use the proceeds of the Term Loan A-1 and Term Loan A-2, and
will cause any of their respective Subsidiaries who receive (directly or
indirectly) proceeds of such Loans to use all of the proceeds of the Term Loan
A-1 and Term Loan A-2, to refinance the outstanding principal balance of the
Existing Term Loans and Existing Revolver Loans, together with accrued interest
and fees, and for capital expenditures and the remainder thereof (if any) for
other lawful corporate purposes of Borrower and its Subsidiaries permitted
hereunder.  The proceeds of any Incremental Term Loan shall be used solely for
the purposes described in the amendment or supplement to this Agreement
evidencing such Incremental Term Loan Facility.  No part of any Loan will be
used (directly or indirectly) to purchase any “margin stock” as defined in, or
otherwise in violation of, the regulations of the Federal Reserve System.

 

2.6          Further Assurances; Notices.  The Loan Parties will, and will cause
each of their respective Subsidiaries (other than Excluded Subsidiaries) to,
from time to time, do, execute, authorize and deliver, as the case may be, all
such additional and further acts, documents and instruments as Administrative
Agent reasonably requests in writing to consummate the transactions contemplated
hereby and to vest in and assure Administrative Agent and the other Secured
Parties of their respective rights under this Agreement and the other Loan
Documents, including such financing statements, documents, security agreements
and reports to evidence, perfect or otherwise implement the security for
repayment of the Secured Obligations to the extent contemplated by the Loan
Documents.  Borrower will notify Administrative Agent in each Compliance
Certificate delivered pursuant to Subsection 4.5(C) of (A) the acquisition in
fee simple by any Loan Party of any real property located within the United
States of America (i) with a book value in excess of $7,500,000; or (ii) as to
which the loss thereof would have a Material Adverse Effect (a “Material Owned
Property”), (B) the lease or license by any Loan Party of any real property
located within the United States of America which (i) contains assets with a
book value in excess of $7,500,000 owned by the Loan Parties; (ii) is the
corporate headquarters of Borrower; or (iii) the loss of which would have a
Material Adverse Effect (a “Material Leased Property”), (C) the acquisition by
any Loan Party of the ownership of or the license to use any United States
registered intellectual property including any domain name, the loss of which
would reasonably be expected to have a Material Adverse Effect, (D) any
commercial tort claim known to a Loan Party (such that a senior officer of such
Loan Party has actual knowledge of the existence of a tort cause of action and
not merely of the existence of the facts giving rise to such cause of action and
known to involve an amount in controversy in excess of $3,000,000 individually
or $10,000,000 in the aggregate), (E) the opening or acquisition by any Loan
Party of any new deposit, investment or other accounts (other than Excluded
Accounts for so long as such account is an Excluded Account), and (F) the
acquisition, execution or authorization by any Loan Party of a Material
Contract.  Each Loan Party will

 

36

--------------------------------------------------------------------------------


 

promptly execute and deliver all such additional documents and instruments as
Administrative Agent may reasonably require with respect to each Material Owned
Property in order to create a valid and perfected Lien in favor Administrative
Agent in such property (including mortgages and fixture filings) and will
promptly execute and deliver, as applicable, upon the request of Administrative
Agent, such additional documents or instruments as Administrative Agent may
reasonably request with respect to any Material Owned Property (including
environmental audits, completed environmental questionnaires, surveys and title
insurance policies).  Each Loan Party will use commercially reasonably efforts
to promptly obtain a Collateral Access Agreement with respect to each Material
Leased Property.  Administrative Agent may elect not to request any documents or
instruments as contemplated by this Subsection 2.6 regarding such Material Owned
Property or Material Leased Property or registered intellectual property or
commercial tort claims if it determines in its sole discretion that the costs to
the Loan Parties of perfecting a security interest or lien in such Material
Owned Property, Material Leased Property, intellectual property or commercial
tort claim exceed the relative benefit afforded the Secured Parties.  Each Loan
Party, promptly upon the request of Administrative Agent, also will authenticate
or execute and deliver UCC financing statements (including fixture filings),
obtain control agreements with respect to accounts other than Excluded Accounts,
and local counsel legal opinions with respect to Material Owned Property as
Administrative Agent may reasonably request.

 

2.7          CoBank Equity.  (i) For so long as CoBank is a Lender hereunder,
Borrower will acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
Borrower may be required to purchase in CoBank in connection with the Loans made
by CoBank hereunder may not exceed the maximum amount permitted by CoBank’s
Bylaws and Capital Plan at the time this Agreement is entered into.  Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report, and if
more recent, CoBank’s latest quarterly report, (ii) CoBank’s Notice to
Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which
describe the nature of all of Borrower’s stock and other equities in CoBank
acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

 

(ii)           Each party hereto acknowledges that CoBank’s Bylaws and Capital
Plan (as each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of
Borrower’s patronage with CoBank, (y) Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(2) patronage distributions, if any, in the event of a sale of a participation
interest.  CoBank reserves the right to assign or sell participations in all or
any part of its Loans or Loan Commitments on a non-patronage basis.

 

(iii)          Each party hereto acknowledges that CoBank has a statutory first
lien pursuant to the Farm Credit Act of 1971 (as amended from time to time) on
all CoBank Equities that Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit.  The CoBank
Equities shall not constitute

 

37

--------------------------------------------------------------------------------


 

security for the Secured Obligations due to any other Secured Party.  To the
extent that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of Borrower (including, in each
case, proceeds thereof), such Lien shall be for CoBank’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder.  Neither the
CoBank Equities nor any accrued patronage shall be offset against the Secured
Obligations except that, in the event of an Event of Default, CoBank may elect
at CoBank’s sole discretion to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. 
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of Borrower.  CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default or any other
default by Borrower or at any other time, either for application to the Secured
Obligations or otherwise.

 

2.8          Collateral Assignments of Material Contracts.  The Loan Parties
shall promptly execute and deliver to Administrative Agent, for the benefit of
Administrative Agent and all Lenders, all such Collateral Contract Assignments
with respect to Material Contracts (other than any Material Contract listed on
Schedule 2.8) as Administrative Agent may reasonably request in writing from
time to time, such Collateral Contract Assignments to contain, to the extent
obtainable through the use of commercially reasonable efforts, a consent to the
collateral assignment of the applicable Material Contract satisfactory to
Administrative Agent and containing such other reasonable terms and conditions
in light of the nature of the applicable Material Contract and the parties
thereto other than the Loan Parties and their respective Subsidiaries.

 

2.9          Investment Company Act.  None of the Loan Parties nor any of their
respective Subsidiaries shall be or become an “investment company” as that term
is defined in the Investment Company Act of 1940, as amended.

 

2.10        Payment of Obligations.  The Loan Parties will, and will cause each
of their respective Subsidiaries to, (A) pay, discharge or otherwise satisfy at
or before maturity all liabilities and obligations as and when due (subject to
any applicable subordination provisions), and any additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such obligations, except to the extent failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (B) pay and discharge all taxes,
assessments, claims and governmental charges or levies imposed upon it, upon its
income or profits or upon any of its properties, prior to the date on which
penalties would attach thereto or a lien would attach to any of the properties
of the Loan Parties or their respective Subsidiaries if unpaid unless, in each
case, with respect to clauses (A) and (B) above, the same is being contested in
good faith and by appropriate proceedings and then only if and to the extent
reserves required by GAAP have been set aside therefore, except to the extent
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

2.11        Environmental Laws.  The Loan Parties will, and will at all times,
cause each of their respective Subsidiaries to:

 

(A)          Comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all

 

38

--------------------------------------------------------------------------------


 

applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

(B)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws as would not reasonably be expected to have a Material Adverse Effect; and

 

(C)          Defend, indemnify and hold harmless Administrative Agent and
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Loan Party or any of its respective
Subsidiaries or their respective properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing is determined by a final and nonappealable judgment of a court of
competent jurisdiction to have resulted from the negligence or willful
misconduct of the party seeking indemnification therefor.  The agreements in
this Subsection 2.11 shall survive repayment of the Obligations and the
termination of this Agreement.

 

2.12        Creation or Acquisition of Subsidiaries.  Promptly upon (and in any
event within 30 days after (or such later date as Administrative Agent shall
agree to in writing in its sole discretion)) the creation or acquisition of any
new Subsidiary (other than an Excluded Subsidiary or a Material Foreign
Subsidiary) by any Loan Party or any Subsidiary (other than an Excluded
Subsidiary or a Material Foreign Subsidiary) of any Loan Party, each such new
Subsidiary will execute and deliver to Administrative Agent a Joinder Agreement,
pursuant to which such new Subsidiary (i) shall become a party hereto as a
Guarantor and (ii) shall become a party to the Pledge and Security Agreement and
shall deliver to Administrative Agent all such other Security Documents as
required by the terms of the Pledge and Security Agreement or this Agreement and
such customary legal opinions as Administrative Agent shall reasonably request,
and shall grant to Administrative Agent a Lien upon and security interest in its
Collateral, to the extent provided in the Security Documents, for the Secured
Obligations; and

 

Promptly upon (and in any event within 30 days after (or such later date as
Administrative Agent shall agree to in writing in its sole discretion)) the
creation or acquisition of a new Subsidiary (other than an Excluded Subsidiary)
by any Loan Party or any Subsidiary (other than an Excluded Subsidiary) of any
Loan Party, all capital stock or other equity interest in such Subsidiary owned
by any Loan Party or any Subsidiary (other than an Excluded Subsidiary) of any
Loan Party will be pledged to Administrative Agent as follows (provided that any
equity interests in any Material Foreign Subsidiary which, when aggregated with
all of the other shares of equity interests in such Material Foreign Subsidiary
pledged to Administrative

 

39

--------------------------------------------------------------------------------


 

Agent, would result in more than 65% of the total equity interests entitled to
vote of such Material Foreign Subsidiary being pledged to Administrative Agent,
shall not be pledged):  (i) if a Loan Party directly owns any of the capital
stock of or other equity interest in such new Subsidiary, such Loan Party will
execute and deliver to Administrative Agent an amendment or supplement to the
Pledge and Security Agreement pursuant to which all such capital stock or other
equity interest shall be pledged to Administrative Agent, together with any
certificates evidencing such capital stock or other equity interest and undated
stock or transfer powers duly executed in blank as Administrative Agent may
reasonably request; and (ii) if any of the capital stock of or other equity
interest in such new Subsidiary is owned by another Subsidiary (other than an
Excluded Subsidiary), to the extent not already covered by the Pledge and
Security Agreement, such other Subsidiary will execute and deliver to
Administrative Agent an appropriate joinder, amendment or supplement to the
Pledge and Security Agreement, pursuant to which all of the capital stock of or
other equity interest in such new Subsidiary owned by such other Subsidiary
shall be pledged to Administrative Agent, together with the certificates
evidencing such capital stock or other equity interest and undated stock or
transfer powers duly executed in blank as Administrative Agent may reasonably
request.

 

Administrative Agent may elect by notice to Borrower to exempt (i) any new
Subsidiary which is not wholly-owned directly or indirectly by the Loan Parties
and/or (ii) any Loan Party that owns capital stock or other equity interest in
such Subsidiary from the requirements of all or any portion of this Subsection
2.12 if it determines in its sole discretion that the costs to the Loan Parties
of complying with all or such portion of this Subsection 2.12 exceed the
relative benefit afforded the Secured Parties.  Notwithstanding the above, so
long as any Partnership is not wholly-owned directly or indirectly by the Loan
Parties, such Partnership shall not be required to execute and deliver to
Administrative Agent a Joinder Agreement.

 

2.13        Interest Rate Protection.  (i) Within 90 days after the Third
Amendment Date, Borrower shall have entered into or obtained, and Borrower will
thereafter maintain in full force and effect, Hedge Agreements in form and
substance reasonably satisfactory to Administrative Agent, the effect of which
shall be to fix or limit interest rates payable by Borrower as to at least 33%
of the aggregate principal balance of the Term Loan A-1 outstanding on such date
for a period of not less than two (2) years after the Third Amendment Date
(adjusted to take into account amortization of the Term Loan A-1); (ii) within
90 days after the Third Amendment Date, Borrower shall have entered into or
obtained, and Borrower will thereafter maintain in full force and effect, Hedge
Agreements in form and substance reasonably satisfactory to Administrative
Agent, the effect of which shall be to fix or limit interest rates payable by
Borrower as to at least 33% of the aggregate principal balance of the Term Loan
A-2 outstanding on such date for a period of not less than two (2) years after
Third Amendment Date (adjusted to take into account amortization of the Term
Loan A-2).  In each case, Borrower will deliver to Administrative Agent,
promptly upon receipt thereof, copies of such Hedge Agreements (and any
supplements or amendments thereto), and promptly upon request therefor, any
other information reasonably requested by Administrative Agent to evidence its
compliance with the provisions of this Subsection 2.13.

 

2.14        ERISA.  With respect to any Plan, other than a Multi-employer Plan,
that is intended to qualify under Section 401(a) of the IRC, the Loan Parties
will apply for and obtain a favorable determination letter within the period
provided by Applicable Law, unless the Plan was

 

40

--------------------------------------------------------------------------------


 

adopted by means of a master or prototype plan that has received a favorable
opinion letter from the Internal Revenue Service upon which the Loan Parties are
entitled to rely.

 

2.15        Post-Closing Letter.  The Loan Parties shall take each of the
actions specified in the Post-Closing Letter within the time periods specified
therein.

 

SECTION 3
NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that so long as this
Agreement is in effect and until payment in full of all Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payments for which
no claim has been asserted), unless Requisite Lenders shall otherwise give their
prior written consent, such Loan Party shall perform and comply, and shall cause
each of its respective Subsidiaries to perform and comply, with all covenants in
this Section 3.

 

3.1          Indebtedness.  The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume, guaranty or otherwise become or remain liable with respect to any
Indebtedness other than:

 

(A)          the Loans and the other Obligations;

 

(B)          the Contingent Obligations permitted by Subsection 3.4;

 

(C)          Indebtedness incurred in connection with any Hedge Agreement
permitted pursuant to Subsection 3.14;

 

(D)          unsecured, subordinate Indebtedness among the Loan Parties;

 

(E)           Indebtedness in respect of Investments permitted pursuant to
Subsection 3.3(D) (excluding Indebtedness of a Person or Indebtedness attaching
to the assets of a Person that, in either case, becomes a Subsidiary (or is a
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by Borrower or any Subsidiary, in each case after the
Third Amendment Date as the result of a Permitted Acquisition and Investment,
each of which are addressed in clause (F) below);

 

(F)           without duplication of Indebtedness permitted by clause (E) above,
(i) Indebtedness of a Person or Indebtedness attaching to the assets of a Person
that, in either case, becomes a Subsidiary (or is a Subsidiary that survives a
merger with such Person) or Indebtedness attaching to assets that are acquired
by Borrower or any Subsidiary, in each case after the Third Amendment Date as
the result of a Permitted Acquisition and Investment; provided that

 

(A)          such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, and

 

41

--------------------------------------------------------------------------------


 

(B)          unless otherwise permitted by Subsection 3.4 of this Agreement,
such Indebtedness is not guaranteed in any respect by Borrower or any Subsidiary
(other than by any such Person that so becomes a Subsidiary or is the survivor
of a merger with such Person, or any of its Subsidiaries), and

 

(C)          (a) the equity interests of such Person are pledged to secure the
Secured Obligations to the extent required hereunder, and (b) such Person
otherwise complies with Subsection 2.12, and

 

(D)          (a) after giving effect to the incurrence of such Indebtedness and
the application of proceeds thereof, Borrower is in compliance on a Pro forma
Basis with the covenants set forth in Subsections 4.1 through 4.4 for the most
recently ended test period and (b) except for Indebtedness consisting of Capital
Lease obligations, purchase money Indebtedness or mortgages or other Liens on
specific assets (x) no portion of such Indebtedness matures prior to the latest
maturity date of any of the Loans, and (y) no portion of such Indebtedness is
issued or guaranteed by a Person that is, or as a result of such acquisition
becomes, a Subsidiary that is not a Guarantor; and

 

(ii)           any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (1) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed and (3) if the
Indebtedness being refinanced, or any guarantee thereof, constitutes
subordinated indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Secured Obligations
to substantially the same extent;

 

(G)          Indebtedness with respect to cash management and similar
arrangements in the ordinary course of business;

 

(H)          Indebtedness arising from agreements of Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case entered into in connection with the disposition of any
business, assets or stock permitted hereunder, other than Contingent Obligations
incurred by any Person acquiring all or any portion of such business, assets or
equity interests for the purpose of financing such acquisition, provided that
such amount is not Indebtedness required to be reflected on the balance sheet of
Borrower or any Subsidiary in accordance with GAAP (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this proviso);

 

42

--------------------------------------------------------------------------------


 

(I)            Indebtedness representing deferred compensation to officers or
employees of Borrower and its Subsidiaries incurred in the ordinary course of
business or pursuant to the AWCC Equity Incentive Plan;

 

(J)            Indebtedness in respect of Permitted Stimulus Indebtedness;

 

(K)          if applicable, Indebtedness incurred in the ordinary course of
business for the financing of insurance premiums;

 

(L)           third-party Indebtedness incurred by Foreign Subsidiaries in an
aggregate amount outstanding at any time not to exceed $40,000,000 minus
outstanding Contingent obligations incurred pursuant to Subsection 3.4(K);

 

(M)         Indebtedness incurred by Foreign Subsidiaries which constitutes
Investments permitted by Subsection 3.3(O);

 

(N)          Indebtedness under purchase money security agreements incurred in
the acquisition of real or personal property and Capital Leases, the aggregate
principal amount of which shall not exceed $10,000,000 at any time outstanding;
and

 

(O)          other unsecured Indebtedness, the aggregate principal amount of
which shall not exceed $15,000,000 at any time outstanding.

 

3.2          Liens and Related Matters.

 

(A)          No Liens.  The Loan Parties will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset
(including any document or instrument with respect to goods or accounts
receivable) of the Loan Parties or their respective Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, except
Permitted Encumbrances.

 

(B)          No Negative Pledges.  The Loan Parties will not and will not permit
their respective Subsidiaries (other than Excluded Subsidiaries and Material
Foreign Subsidiaries) directly or indirectly to enter into or assume any
agreement (other than the Loan Documents) prohibiting the creation or assumption
of any Lien upon its or their properties or assets, whether now owned or
hereafter acquired, except (i) operating leases, Licenses and Capital Leases and
agreements evidencing purchase money Indebtedness permitted pursuant to
Subsection 3.1(F) or (N), in each case which only prohibit Liens upon the assets
that are subject thereto and proceeds thereof, (ii) loan and security
documentation evidencing Permitted Stimulus Indebtedness or grant documentation
evidencing a grant obtained from a Stimulus Source Agency, in each case, which
only prohibit Liens upon the assets of the applicable Stimulus Recipient
Subsidiary, (iii) loan and security documentation evidencing Indebtedness (x) in
favor of a Loan Party or (y) permitted pursuant to Subsection 3.1(D), (L) or
(M), (iv) customary non-assignment clauses in agreements entered into in the
ordinary course of business, (v) contracts for the sale of assets permitted by
Subsection 3.7, and (vi) restrictions imposed by Applicable Law.

 

43

--------------------------------------------------------------------------------


 

3.3          Investments.  The Loan Parties will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, make or own any
Investment in any Person except:

 

(A)          Investments in Cash Equivalents;

 

(B)          CoBank Equities, as set forth in Subsection 2.7;

 

(C)          existing Investments set forth on Schedule 3.3(C) and any
extensions, renewals or reinvestments thereof, so long as the amount of any such
Investment pursuant to this clause (C) is not increased at any time above the
amount of such Investment existing on the date hereof (other than because of
capitalization of interest pursuant to the terms thereof on the date hereof or
as amended with the consent of Administrative Agent);

 

(D)          Permitted Acquisitions and Investments;

 

(E)           Hedge Agreements permitted pursuant to Subsection 3.14;

 

(F)           Investments in Loan Parties or permitted under Subsection 3.1(D);

 

(G)          loans and advances to officers, directors and employees of Borrower
or any of its Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes
(including employee payroll advances), (ii) in connection with such Person’s
purchase of equity interests of Borrower to the extent that the cash proceeds of
such loans and advances are directly or indirectly contributed to Borrower in
cash and (iii) for purposes not described in the foregoing subclauses (i) and
(ii), in an aggregate principal amount outstanding pursuant to this subclause
(iii) not to exceed $500,000;

 

(H)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(I)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(J)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(K)          advances of payroll payments to employees in the ordinary course of
business;

 

(L)           guarantee obligations of any Loan Party of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;

 

44

--------------------------------------------------------------------------------


 

(M)         Investments held by a Person acquired, or Investments constituting
part of the assets acquired (including, in each case, by way of merger or
consolidation), after the Third Amendment Date and otherwise in accordance with
this Subsection 3.3 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(N)          Investments in a Stimulus Recipient Subsidiary upon terms and
conditions (including as to any proposed limitation on distributions or
dividends to be made by such Stimulus Recipient Subsidiary) reasonably
acceptable to Administrative Agent; provided that (y) the aggregate outstanding
amount of Investments in Stimulus Recipient Subsidiaries and the amount of
Contingent Obligations entered into by Borrower or any of its Subsidiaries
(other than Stimulus Recipient Subsidiaries) in respect of Permitted Stimulus
Indebtedness shall not exceed $25,000,000 at any time, and (z) the aggregate
outstanding amount of Investments in Stimulus Recipient Subsidiaries, the amount
of Contingent Obligations entered into by Borrower or any of its Subsidiaries
(other than Stimulus Recipient Subsidiaries) in respect of Permitted Stimulus
Indebtedness and the aggregate consideration of all Permitted Acquisitions and
Investments (calculated as provided in the definition of Permitted Acquisitions
and Investments) in each case, made after the Third Amendment Date, shall not
exceed at any time the sum of (i) $200,000,000 plus (ii) the Net Proceeds of
equity issuances by Borrower made after the Third Amendment Date, in the amount
of up to but not to exceed $100,000,000, which Net Proceeds have not been used
to cure a Default or Event of Default under Subsection 4.1;

 

(O)          without duplication of Investments permitted by clause
(D) above, Investments by a Loan Party in a Foreign Subsidiary which constitute
Indebtedness in an aggregate principal amount not to exceed $60,000,000 at any
time outstanding; and

 

(P)           the Tower Disposition.

 

3.4          Contingent Obligations.  The Loan Parties will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, create
or become or be liable with respect to any Contingent Obligation except those:

 

(A)          resulting from endorsement of negotiable instruments for collection
in the ordinary course of business;

 

(B)          arising under indemnity agreements to title insurers in connection
with mortgagee title insurance policies in favor of Administrative Agent for the
benefit of itself and the other Lenders;

 

(C)          arising with respect to customary indemnification obligations
incurred in connection with Permitted Acquisitions and Investments and permitted
dispositions of assets (provided that such obligations shall in no event exceed
the amount of proceeds received in connection therewith, subject to carve outs
from such limitation on such obligations for fraud and for other customary
reasons);

 

(D)          arising in the ordinary course of business with respect to
customary indemnification obligations incurred in connection with liability
insurance coverage;

 

45

--------------------------------------------------------------------------------


 

(E)           incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations not exceeding at any time outstanding $5,000,000 in aggregate
liability;

 

(F)           incurred as a guaranty of Indebtedness permitted by Subsection 3.1
(provided that such guaranty obligation shall in no event exceed the amount of
such Indebtedness plus other related costs and expenses of collection as set
forth in such guaranty);

 

(G)          constituting Investments permitted pursuant to Subsection 3.3
(including commitments to make Permitted Acquisitions and Investments);

 

(H)          Contingent Obligations arising with respect to deferred
compensation to officers or employees of Borrower and its Subsidiaries incurred
in the ordinary course of business or pursuant to the AWCC Equity Incentive
Plan;

 

(I)            Contingent Obligations arising under the Loan Documents and under
Hedge Agreements;

 

(J)            Contingent Obligations arising with respect to Permitted Stimulus
Indebtedness upon terms and conditions (including as to any proposed limitation
on distributions or dividends to be made by any Loan Party or Subsidiary
providing such Contingent Obligation) reasonably acceptable to Administrative
Agent; provided that (y) the aggregate outstanding amount of Investments in
Stimulus Recipient Subsidiaries and the amount of Contingent Obligations entered
into by Borrower or any of its Subsidiaries (other than Stimulus Recipient
Subsidiaries) in respect of Permitted Stimulus Indebtedness shall not exceed
$25,000,000 at any time, and (z) the aggregate outstanding amount of Investments
in Stimulus Recipient Subsidiaries, the amount of Contingent Obligations entered
into by Borrower or any of its Subsidiaries (other than Stimulus Recipient
Subsidiaries) in respect of Permitted Stimulus Indebtedness and the aggregate
consideration of all Permitted Acquisitions and Investments (calculated as
provided in and subject to the limitations in the definition of Permitted
Acquisitions and Investments), in each case, made after the Third Amendment
Date, shall not exceed at any time the lessor of: (i) $200,000,000 and (ii) the
sum of (x) $150,000,000 plus (y) the Net Proceeds of equity issuances by
Borrower made after the Third Amendment Date, in the amount of up to but not to
exceed $100,000,000, which Net Proceeds have not been used to cure a Default or
Event of Default under Subsection 4.1;

 

(K)          Contingent Obligations incurred by Foreign Subsidiaries in an
aggregate amount outstanding at any time not to exceed $40,000,000 minus
outstanding Indebtedness incurred pursuant to Subsection 3.1(D); and

 

(L)           Contingent Obligations with respect to cash management of any Loan
Party or any domestic Subsidiary of any Loan Party.

 

3.5          Restricted Junior Payments.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Junior Payment;
provided, however, that (A) any Loan Party or Subsidiary may make, declare or
pay lawful cash dividends or distributions to, or redeem capital stock held

 

46

--------------------------------------------------------------------------------


 

by, any Loan Party, (B) any Subsidiary may make, declare or pay lawful, pro rata
cash dividends or distributions, (C) so long as no Default under Subsections
6.1(A) or (F) or any Event of Default exists before or will result after giving
effect to such distribution on a pro forma basis, Borrower and its Subsidiaries
may make, declare or pay lawful cash dividends or distributions to their
respective shareholders and redeem capital stock in an aggregate amount which
when added to any such dividends or distributions and redemptions of capital
stock made, declared or paid from and after January 1, 2012, is not more than
the sum of $20,000,000 plus 50% of Borrower’s consolidated net income (excluding
non-cash extraordinary items, such as the writedown or writeup of assets) from
January 1, 2012, to the date of any such dividend, distribution or redemption,
and (D) so long as no Default under Subsections 6.1(A) or (F) or any Event of
Default exists before or will result after giving effect to such distribution on
a pro forma basis, Borrower or any of its Subsidiaries may redeem or repurchase
capital stock in connection with the termination of an employee or pursuant to
any Board approved plan, in an aggregate amount during each fiscal year not to
exceed $1,000,000.

 

3.6          Restriction on Fundamental Changes.  The Loan Parties will not, and
will not permit their respective Subsidiaries (other than Excluded Subsidiaries)
to, directly or indirectly:  (A) unless and only to the extent required by law
or as would not be reasonably expected to be materially adverse to the interests
of Lenders, amend, modify or waive any term or provision of their respective
articles of organization, operating agreements, management agreements, articles
of incorporation, certificates of designations pertaining to preferred stock,
by-laws, articles of formation or partnership agreement (provided that 10 days
prior notice will be delivered to Administrative Agent of any modification that
results in a Loan Party, any Subsidiary of a Loan Party (other than an Excluded
Subsidiary) or any entity whose equity interest is pledged by a Loan Party
pursuant to the Pledge and Security Agreement opting into Article 8 of the UCC);
(B) enter into any transaction of merger or consolidation, except that (i) any
Subsidiary of Borrower may be merged with or into Borrower (provided that
Borrower is the surviving entity), (ii) any Loan Party other than Borrower may
merge or consolidate with any other Loan Party other than Borrower, (iii) any
Subsidiary that is not a Loan Party may merge, dissolve, liquidate or
consolidate with or into any Loan Party, provided that such Loan Party shall be
the continuing or surviving corporation, (iv) any Subsidiary which is not a Loan
Party may merge, dissolve, liquidate, consolidate with or into any other
Subsidiary which is not a Loan Party, (v) any Excluded Subsidiary may merge,
dissolve, liquidate or consolidate with or into any other Peron, (vi) any
Permitted Acquisition and Investment or any other permitted Investment or any
permitted Asset Disposition may be structured as merger, consolidation or
amalgamation; (C) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), except in connection with another transaction
permitted under clause (B) above or any Asset Disposition permitted under
Subsection 3.7; or (D) acquire by purchase or otherwise all or any substantial
part of the business, assets or equity interests of or in any Person (whether by
stock purchase or otherwise) other than pursuant to a Permitted Acquisition and
Investment or any other Investment permitted hereunder; provided that 10 days
after (or such earlier date, which need not be more than 10 days prior to, as is
required to maintain the perfection or priority of Administrative Agent’s
security interests) the effective date of such merger, consolidation,
dissolution, liquidation, or amalgamation in the case of clause (B) or clause
(C), such acquisition in the case of clause (D), or such amendment, modification
or waiver in the case of clause (A),

 

47

--------------------------------------------------------------------------------


 

Borrower shall provide notice and a copy thereof or the documentation relating
thereto to Administrative Agent.

 

3.7          Disposal of Assets or Subsidiary Stock.  The Loan Parties will not,
and will not permit their respective Subsidiaries to, directly or indirectly,
convey, sell (including, pursuant to a sale and leaseback transaction, except
those that would be permitted under Subsection 3.1(N) deeming any such
sale-leaseback to be Indebtedness, subject to documentation reasonably
satisfactory to Administrative Agent), lease (including, pursuant to a lease or
sale and leaseback transaction), sublease, transfer or otherwise dispose of, or
grant any Person an option to acquire (including in the case of any Subsidiary,
the issuance by such Subsidiary of its capital stock or other equity interest),
in one transaction or a series of transactions, any of their respective
property, business or assets, or the capital stock of or other equity interests
in any such Subsidiary, whether now owned or hereafter acquired (any such
transaction, an “Asset Disposition”), except for (A) bona fide sales or leases
of inventory to customers in the ordinary course of business, dispositions of
surplus, worn out or obsolete equipment by an Loan Party or any Subsidiary of
any Loan Party, any conveyance, lease, sublease, transfer or other disposition
of assets among two or more of the Loan Parties, and any conveyance, transfer or
other disposition of any capital stock or equity interests of any Person among
two or more of the Loan Parties; (B) fair market value sales of Cash
Equivalents; (C) leasing or subleasing of their respective property in the
ordinary course of business; (D) to the extent required by law; (E) any Asset
Disposition of non-core assets of any Person acquired pursuant to a Permitted
Acquisition and Investment provided that such Asset Disposition occurs within 18
months of such Permitted Acquisition and Investment; (F) asset swaps of domestic
wireless assets in an aggregate market value amount not to exceed $50,000,000
and asset swaps of foreign wireless assets in an aggregate market value amount
not to exceed $15,000,000 if, in each case, (i) after giving effect to such
asset swap, Borrower, on a combined and consolidated basis with its Subsidiaries
as set forth in Section 4, is in compliance on a Pro forma Basis with the
covenants set forth in Section 4 recomputed for the most recently ended fiscal
quarter for which information is available, and (ii) no Default or Event of
Default then exists or shall result from such asset swap; (G) the issuance of
the Choice Non-Voting Equity, the issuance of up to 10.5% of the common stock of
AWCC to the officers or employees of AWCC or its Subsidiaries pursuant to the
AWCC Equity Incentive Plan, the issuance of common stock of the Borrower
pursuant to the Atlantic Tele-Network, Inc. 2008 Equity Incentive Plan, and the
issuance of up to 5% of the common equity interest of any Loan Party (other than
Borrower) or its Subsidiaries to the management of such Loan Party or Subsidiary
(to the extent such Loan Party’s or Subsidiary’s governing documents permit a
Loan Party or its Subsidiary to approve the sale of the assets or merger of such
Loan Party or Subsidiary without the consent of such management shareholders, in
each case, for so long as this Agreement is in effect and until payment in full
of all Obligations (other than contingent indemnity, expense reimbursement and
tax gross-up payments for which no claim has been asserted) and a certificate of
an authorized officer of such Loan Party or Subsidiary certifying to the same is
delivered to Administrative Agent and the Lenders in form and substance
satisfactory to Administrative Agent); (H) the issuance or other disposition by
any Excluded Subsidiary of its own capital stock or other equity interests;
(I) the disposition by a Loan Party or any Subsidiary of the capital stock or
other equity interests in any Excluded Subsidiary; (J) the Tower Disposition;
and (K) all other Asset Dispositions (but excluding any Asset Disposition of any
equity interest in any Loan Party or any Subsidiary of a Loan Party other than
an Excluded

 

48

--------------------------------------------------------------------------------


 

Subsidiary) if all of the following conditions are met: (i) the aggregate market
value of such assets sold in any fiscal year of Borrower does not exceed
$15,000,000 in the aggregate for the Loan Parties and their respective
Subsidiaries (provided, however, that for either Fiscal Year 2012 or 2013 (but
not both), Borrower shall have the option of increasing this aggregate amount
from $15,000,000 to $20,000,000 upon prior notice to Administrative Agent);
(ii) the consideration received by the Loan Party or such Subsidiary is at least
equal to the fair market value of such assets; (iii) the sole consideration
received is cash or equipment of comparable value to that disposed of and that
is to be used in the business of the Loan Party or such Subsidiary; (iv) after
giving effect to the Asset Disposition, Borrower, on a combined and consolidated
basis with its Subsidiaries as set forth in Section 4, is in compliance on a Pro
forma Basis with the covenants set forth in Section 4 recomputed for the most
recently ended fiscal quarter for which information is available; and (v) no
Event of Default exists and no Default or Event of Default shall result from the
Asset Disposition.

 

3.8          Transactions with Affiliates.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate or
with any director or officer of the Loan Parties or any Affiliate, except (A) as
set forth on Schedule 3.8; (B) as permitted pursuant to Subsections 3.1, 3.2,
3.3, 3.4, 3.5, 3.6, 3.7 or 3.9; (C) transactions upon fair and reasonable terms
which (in the case of transactions requiring payments by any Loan Party or its
Subsidiaries in the aggregate in excess of $2,500,000 in any fiscal year) are
fully disclosed to Lenders and are not substantially less favorable to such Loan
Party or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate (it being understood that
disclosure of such transactions in Borrower’s filings with the SEC shall
constitute disclosure to the Lenders); (D) transactions among the Loan Parties;
(E) transactions among Excluded Subsidiaries; (F) payment of compensation to
directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees; or (G) shared services agreements among the Loan Parties and their
Subsidiaries entered into in the ordinary course of business; provided that,
with respect to any such shared services agreements under which any Loan Party
has any monetary liability, the terms and conditions with respect to such
monetary liability are not substantially less favorable to such Loan Party than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.

 

3.9          Management Fees.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, directly or indirectly, pay any management or
other similar fees to any Person; except management fees paid (A) to any Loan
Party, (B) management fees paid by Excluded Subsidiaries in an aggregate amount
per fiscal year for each Excluded Subsidiary not to exceed 7.5% of the gross
revenue for such fiscal year for such Excluded Subsidiary, or (C) other
management or similar fees reasonably satisfactory to Requisite Lenders.

 

3.10        Conduct of Business.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, directly or indirectly, engage in any business
other than businesses of owning, constructing, managing, operating and investing
(subject to Subsection 3.3) in Communications Systems or other businesses
related or incidental thereto.

 

49

--------------------------------------------------------------------------------


 

3.11        Fiscal Year.  The Loan Parties will not, and will not permit their
respective Subsidiaries to, change their fiscal year from a fiscal year ending
on December 31 of each year.

 

3.12        Modification of Agreements.  The Loan Parties will not amend, modify
or change, or consent or agree to any amendment, modification, change or consent
to or regarding, any of the terms of any Material Contracts, except to the
extent such change, amendment, modification or consent is not materially adverse
to Administrative Agent or any Lender or would not otherwise have a Material
Adverse Effect.

 

3.13        Inconsistent Agreements.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, enter into any agreement containing any
provision which would (A) be violated or breached by any borrowing by Borrower
hereunder or by the performance by the Loan Parties or their respective
Subsidiaries of any of their obligations hereunder or under any other Loan
Document (other than permitted Capital Leases and purchase money security
agreements) or (B) create or permit to exist or become effective any consensual
material encumbrance or restriction on the ability of such Loan Party or
Subsidiary to (i) pay dividends or make other distributions to its parent or any
other applicable Subsidiary of its parent, or pay any Indebtedness owed to its
parent or any Subsidiary of its parent, (ii) make loans or advances to its
parent or (iii) transfer any of its assets or properties to its parent; in each
case, other than (x) restrictions contained in loan and security documentation
evidencing Permitted Stimulus Indebtedness, or (y) restrictions affecting
non-wholly-owned Subsidiaries.

 

3.14        Hedge Agreements.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, engage in any speculative transactions or in
any transaction involving a Hedge Agreement except as required by Subsection
2.13 or for the sole purpose of hedging in the normal course of business.

 

3.15        Ownership of Licenses.  Except as noted on Schedule 5.13(A) or
pursuant to a permitted Asset Disposition, the Loan Parties will not permit any
Material License to be issued, assigned or transferred to any Subsidiary or
Affiliate of a Loan Party who is not a Loan Party or is not a wholly-owned,
domestic Subsidiary of a Loan Party whose ownership interests are subject to a
valid and perfected first priority Lien in favor of the Secured Parties pursuant
to the Pledge and Security Agreement.

 

SECTION 4
FINANCIAL COVENANTS AND REPORTING

 

The Loan Parties hereby covenant and agree that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, the Loan Parties shall perform and comply with, and shall cause
each of their respective Subsidiaries to perform and comply with, all covenants
in this Section 4. For the purposes of this Section 4, all covenants calculated
for Borrower shall be calculated on a consolidated basis for Borrower and its
Subsidiaries.

 

4.1          Total Leverage Ratio.  Commencing on the Third Amendment Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, a
Total Leverage Ratio of less

 

50

--------------------------------------------------------------------------------


 

than or equal to 3.0:1.0; provided, however, Borrower will have 30 days after
the applicable reporting date to cure any default under this Subsection 4.1 by
reducing the Indebtedness of Borrower on a consolidated basis solely through an
equity issuance by Borrower.

 

4.2          [Intentionally Deleted].

 

4.3          Equity to Assets Ratio.  Commencing on the Third Amendment Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, an
Equity to Assets Ratio greater than 0.35:1.0.

 

4.4          Debt Service Coverage Ratio.  Commencing on the Third Amendment
Date, Borrower shall maintain at all times, measured at each fiscal quarter end,
a Debt Service Coverage Ratio greater than 2.25:1.0.

 

4.5          Financial Statements and Other Reports.  The Loan Parties will
maintain, and will cause their respective Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP
consistently applied (it being understood that quarterly financial statements
are not required to have footnote disclosures or reflect year end adjustments). 
Borrower will deliver or cause to be delivered each of the financial statements
and other reports described below to Administrative Agent (and each Lender in
the case of the financial statements and other reports described in
Subsections 4.5(A) through (H) and (J)).

 

(A)          Quarterly Financials; Other Quarterly Reports.  As soon as
available and in any event no later than the earlier to occur of (i) 10 days
after the date that Borrower is required to file Borrower’s quarterly report
with the Securities and Exchange Commission (the “SEC”) as part of Borrower’s
periodic reporting (if Borrower is subject to such reporting requirements) and
(ii) 55 days after the end of the first three fiscal quarters of each fiscal
year of Borrower, Borrower will deliver consolidated and consolidating balance
sheets of Borrower and its Subsidiaries, as at the end of such fiscal quarter
and the then elapsed portion of the applicable fiscal year, and the related
consolidated and consolidating statements of income, shareholders’ equity and
cash flows for such fiscal quarter and for the period from the beginning of the
then current fiscal year of Borrower to the end of such quarter (which
requirement shall be deemed satisfied by the delivery of Borrower’s quarterly
report on Form 10-Q (or any successor form) for such quarter).

 

(B)          Year-End Financials.  As soon as available and in any event no
later than the earlier to occur of (i) 10 days after the date that Borrower is
required to file Borrower’s annual report with the SEC as part of Borrower’s
periodic reporting (if Borrower is subject to such reporting requirements), and
(ii) 100 days after the end of each fiscal year of Borrower, Borrower will
deliver (a) consolidated and consolidating balance sheets of Borrower and its
Subsidiaries, as at the end of such year, and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flows for such
fiscal year (which requirement shall be deemed satisfied by the delivery of
Borrower’s Annual Report on Form 10-K (or any successor form) for such year) and
(b) a report with respect to the financial statements received pursuant to this
Subsection from PricewaterhouseCoopers LLP or another firm of independent
certified public accountants of recognized national standing selected by
Borrower and reasonably

 

51

--------------------------------------------------------------------------------


 

acceptable to Administrative Agent, which report shall be prepared in accordance
with Statement of Auditing Standards No. 58 (the “Statement”), as amended,
entitled “Reports on Audited Financial Statements” and such report shall be
without any material qualification or exception as to the scope of such audit or
any “going concern” qualification.

 

(C)          Compliance Certificates.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsections 4.5(A) and
(B), Borrower will deliver or cause to be delivered a fully and properly
completed compliance certificate in substantially the same form as
Exhibit 4.5(C) (each, a “Compliance Certificate”) signed by two of the chief
executive officer, the chief financial officer and the chief accounting officer
of Borrower and noting any changes to the most recently delivered list of
Excluded Subsidiaries.

 

(D)          Accountants’ Reports.  Promptly upon receipt thereof, Borrower will
deliver or cause to be delivered copies of all significant reports submitted by
Borrower’s firm of certified public accountants in connection with each annual,
interim or special audit or review of any type of financial statements or
related internal control systems of Borrower made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their services (which requirement shall be deemed satisfied by the filing
of such reports with the SEC).

 

(E)           Management Report.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsections 4.5(A) and
4.5(B), Borrower will deliver or cause to be delivered (i) if Borrower is no
longer subject to reporting requirements of the Act, reports in scope and
content substantively similar to its present SEC reporting and (ii) quarterly
operational data in scope and content substantially similar to that data now
provided to Borrower’s Board of Directors as its monthly “Dashboard.”  The
information above shall be presented in reasonable detail and shall be certified
by the chief financial officer or chief operating officer of Borrower to the
effect that, to his or her knowledge after reasonable diligence, such
information fairly presents the results of operations and financial condition of
Borrower and its Subsidiaries as at the dates and for the periods indicated.

 

(F)           Budget.  (i) As soon as reasonably available, but in any event
within 60 days after the first day of each fiscal year of Borrower,
respectively, occurring during the term hereof, Borrower shall deliver or cause
to be delivered operating and capital spending budgets (the “Budgets”) of
Borrower and its Subsidiaries for such fiscal year, quarter by quarter and
(ii) promptly after becoming aware thereof, Borrower will deliver or cause to be
delivered any material amendment to or deviation from such Budgets.

 

(G)          SEC Filings.  Promptly upon their becoming available, Borrower will
deliver or cause to be delivered copies of (i) all financial statements,
reports, notices and proxy statements sent or made available by any Loan Party
or any of their respective Subsidiaries to any of their security holders
generally, and (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Loan Party or any of their
respective Subsidiaries with the SEC.

 

(H)          Events of Default, Etc.  Promptly upon any executive officer of any
Loan Party obtaining knowledge of any of the following events or conditions,
Borrower shall deliver

 

52

--------------------------------------------------------------------------------


 

copies of all notices given or received by any Loan Party or any of their
respective Subsidiaries with respect to any such event or condition and a
certificate of Borrower’s chief executive officer or chief operating officer
specifying the nature and period of existence of such event or condition and
what action, if any, such Loan Party or such Subsidiary has taken, is taking and
proposes to take with respect thereto:  (i) any Event of Default or Default; or
(ii) any notice that any Person has given to any Loan Party or any of their
respective Subsidiaries or any other action taken with respect to a claimed
default or event or condition of the type referred to in Subsection 6.1(B).

 

(I)            Litigation.  Promptly upon any officer of any Loan Party
obtaining knowledge of (i) the institution of any action, suit, proceeding,
governmental investigation or arbitration against or affecting any Loan Party or
any of its respective Subsidiaries not previously disclosed by Borrower to
Administrative Agent or (ii) any material development in any action, suit,
proceeding, governmental investigation or arbitration at any time pending
against or affecting any Loan Party or any of its respective Subsidiaries which,
in each case, would reasonably be expected to have a Material Adverse Effect,
Borrower will promptly give notice thereof to Administrative Agent and provide
such other information as may be requested by Administrative Agent and
reasonably available to any Loan Party to enable Administrative Agent and its
counsel to evaluate such matter.

 

(J)            Regulatory and Other Notices.  Promptly after filing, receiving
or becoming aware thereof, Borrower will deliver or cause to be delivered copies
of any filings or communications sent to, or notices and other communications
received by, any Loan Party or any of its respective Subsidiaries from any
Governmental Authority, including the FCC, any applicable PUC and the SEC,
relating to any noncompliance by any Loan Party or any of its respective
Subsidiaries with any law or with respect to any matter or proceeding the effect
of which would reasonably be expected to have a Material Adverse Effect.

 

(K)          Material Adverse Effect.  Promptly after becoming aware thereof,
Borrower will give notice to Administrative Agent and Lenders of any change in
events or changes in facts or circumstances affecting any Loan Party or any of
their respective Subsidiaries which individually or in the aggregate have had or
would reasonably be expected to have a Material Adverse Effect.

 

(L)           Environmental Notices.  Promptly after becoming aware of any
material violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same would reasonably be expected to have
a Material Adverse Effect, Borrower will give notice to Administrative Agent and
Lenders thereof and provide such other information as may be reasonably
available to any Loan Party or any of its respective Subsidiaries to enable
Administrative Agent and Lenders to reasonably evaluate such matter.

 

(M)         ERISA Events.  Immediately after becoming aware of any ERISA Event,
accompanied by any materials required to be filed with the PBGC with respect
thereto; immediately after any Loan Party’s or any of its respective
Subsidiaries’ receipt of any notice concerning the institution of proceedings by
the PBGC pursuant to Section 4042 of ERISA to

 

53

--------------------------------------------------------------------------------


 

involuntarily terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan; immediately upon the establishment of any Pension Plan not
existing at the Closing Date or the commencement of contributions by any Loan
Party or any of its respective Subsidiaries to any Pension Plan to which any
Loan Party or any of its respective Subsidiaries was not contributing at the
Closing Date; and immediately upon becoming aware of any other event or
condition regarding a Plan or any Loan Party’s or any of its respective
Subsidiaries’ or an ERISA Affiliate’s compliance with ERISA which would
reasonably be expected to have a Material Adverse Effect, Borrower will give
notice to Administrative Agent and Lenders thereof and provide such other
information as may be reasonably available to any Loan Party or any such
Subsidiary to enable Administrative Agent and Lenders to reasonably evaluate
such matter.

 

(N)          Other Information.  With reasonable promptness, Borrower will
deliver such other information and data with respect to any Loan Party or any of
its respective Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender.

 

4.6          Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Except as otherwise expressly provided, financial
statements and other information furnished to Administrative Agent pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  In the event of an Accounting Change (as defined
below) that results in a change in any calculations required by Section 4 of
this Agreement that would not have resulted had such Accounting Change not
occurred, the parties hereto agree to enter into negotiations in good faith in
order to amend such provisions so as to equitably reflect such Accounting Change
such that the criteria for evaluating compliance with such covenants shall be
the same after such Accounting Change as if such Accounting Change had not been
made; provided, however, that no change in GAAP that would affect a calculation
that measures compliance with Section 4 of this Agreement shall be given effect
until such provisions are amended to reflect such change in GAAP.  “Accounting
Change” means any change in accounting principles that is required or permitted
hereafter by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto) and such change is adopted by
Borrower and the other Loan Parties with the agreement of their accountants.

 

SECTION 5
REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent, the Revolver Lenders, the Term Loan A-1
Lenders and the Term Loan A-2 Lenders to enter into this Agreement and to make
Loans, each of the Loan Parties hereby represents and warrants to Administrative
Agent and each Lender on the Third Amendment Date and on the date of each
request for a Loan or the issuance of a Letter of Credit that the following
statements are true, correct and complete:

 

5.1          Disclosure.  The written information furnished by or on behalf of
the Loan Parties or any of their respective Subsidiaries contained in this
Agreement, the financial statements referred to in Subsection 5.8 and any other
document, certificate, opinion or written statement

 

54

--------------------------------------------------------------------------------


 

furnished to Administrative Agent or any Lender pursuant to this Agreement or
any other Loan Document (other than projections), taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same was made. 
Any projections provided by or on behalf of the Loan Parties or any of their
respective Subsidiaries have been prepared by management in good faith and based
upon assumptions believed by management to be reasonable at the time the
projections were prepared.

 

5.2          No Material Adverse Effect.  Since December 31, 2011, there has
been no event or change in facts or circumstances affecting the Loan Parties or
any of their respective Subsidiaries which individually or in the aggregate have
had or would reasonably be expected to have a Material Adverse Effect that have
not been disclosed herein, in Borrower’s SEC filings made prior to the date
hereof, or in the attached Schedules.

 

5.3          Organization, Powers, Authorization and Good Standing.

 

(A)          Organization and Powers.  Each of the Loan Parties and their
respective Subsidiaries (other than Excluded Subsidiaries) is a limited
liability company, corporation, partnership or foreign equivalent (with respect
to Material Foreign Subsidiaries) duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization or incorporation
(which jurisdiction, as of the Third Amendment Date, is set forth on Schedule
5.3(A)).  Except as disclosed on Schedule 5.3(A), each of the Loan Parties and
their respective Subsidiaries (other than Subsidiaries which are Excluded
Subsidiaries pursuant to clause (A) of the definition thereof) has all requisite
legal power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into each Loan
Document to which it is a party and to carry out its respective obligations with
respect thereto.

 

(B)          Authorization; Binding Obligation.  Each of the Loan Parties and
their respective Subsidiaries has taken all necessary limited liability company,
partnership, corporate or other equivalent action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party. This Agreement is, and the other Loan Documents when
executed and delivered will be, the legally valid and binding obligations of the
applicable parties thereto (other than Administrative Agent and Lenders), each
enforceable against each of such parties, as applicable, in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debt or
relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and general principles of equity.

 

(C)          Qualification.  Each of the Loan Parties and their respective
Subsidiaries is duly qualified and authorized to do business and in good
standing in each jurisdiction where the nature of its business and operations
requires such qualification and authorization, except where the failure to be so
qualified, authorized and in good standing would not reasonably be expected to
have a Material Adverse Effect.  As of the Third Amendment Date, all
jurisdictions in which each Loan Party is qualified and authorized to do
business are set forth on Schedule 5.3(C).

 

55

--------------------------------------------------------------------------------


 

5.4          Compliance of Loan Documents and Borrowings.  The execution,
delivery and performance by the Loan Parties and their respective Subsidiaries
of the Loan Documents to which each such Person is a party, the borrowings
hereunder and the transactions contemplated hereby and thereby do not and will
not, by the passage of time, the giving of notice or otherwise, (A) require any
Governmental Approval or violate any Applicable Law relating to the Loan Parties
or any of their respective Subsidiaries except as would not reasonably be
expected to have a Material Adverse Effect, (B) materially conflict with, result
in a material breach of or constitute a material default under the articles of
incorporation, bylaws or other organizational documents of the Loan Parties or
any of their respective Subsidiaries or any Material Contract to which such
Person is a party or by which any of its properties may be bound, (C) conflict
with, result in a breach of or constitute a default under any Governmental
Approval relating to such Person except as would not reasonably be expected to
have a Material Adverse Effect or (D) except as required or permitted under the
Loan Documents, result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by such Person.

 

5.5          Compliance with Applicable Law; Governmental Approvals.  (A) Each
of the Loan Parties and their respective Subsidiaries has, or has the right to
use, all Material Licenses and is in material compliance with the Material
Licenses, (B) each of the Loan Parties and their respective Subsidiaries has, or
has the right to use, all Governmental Approvals (other than Material Licenses)
and is in material compliance with all Governmental Approvals (other than
Material Licenses) except, in each case, as would not reasonably be expected to
have a Material Adverse Effect, and (C) each of the Loan Parties and their
respective Subsidiaries is in compliance with all other Applicable Laws relating
to it or any of its respective properties except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.6          Tax Returns and Payments.  Each of the Loan Parties and their
respective Subsidiaries have duly filed or caused to be filed all federal,
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and all
material state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable, except where the payment of such tax is being diligently contested in
good faith and adequate reserves therefor have been established in compliance
with GAAP.  The charges, accruals and reserves on the books of the Loan Parties
and their respective Subsidiaries in respect of all material federal, state,
local and other taxes for all fiscal years and portions thereof are in
compliance with the requirements of GAAP.

 

5.7          Environmental Matters.  Each of the Loan Parties and their
respective Subsidiaries is in compliance in all material respects with all
applicable Environmental Laws, and there is no material violation of applicable
Environmental Laws at, under or about such properties or such operations of the
Loan Parties and their respective Subsidiaries which would interfere in any
material respect with the continued operation of such properties or impair in
any material respect the fair saleable value thereof or with such operations,
except for any such violations or contamination as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

5.8          Financial Statements.

 

(A)          All financial statements concerning the Loan Parties and their
respective Subsidiaries which have been furnished to Administrative Agent and
Lenders pursuant to this Agreement have been prepared in accordance with GAAP
consistently applied (except as disclosed therein and, in the case of unaudited
financial statements, except for the absence of notes and for year-end
adjustments) and present fairly in all material respects the financial condition
of the Persons covered thereby as of the date thereof and the results of their
operations for the periods covered thereby and do and will disclose all material
liabilities and Contingent Obligations of any of the Loan Parties or their
respective Subsidiaries as at the dates thereof.

 

(B)          All Budgets concerning the Loan Parties and their respective
Subsidiaries which have been furnished to Administrative Agent or Lenders were
prepared in good faith by or on behalf of such Loan Party and such Subsidiaries.

 

5.9          Intellectual Property.  Each of the Loan Parties and their
respective Subsidiaries owns, or possesses the right to use all patents,
copyrights, trademarks, trade names, service marks, technology know-how and
processes necessary for the conduct of its business as currently or anticipated
to be conducted (collectively, the “Intellectual Property Rights”) without
infringing upon any validly asserted rights of others, except for any
Intellectual Property Rights the absence of which would not reasonably be
expected to have a Material Adverse Effect.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights except to the extent the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Neither the Loan Parties nor any of their respective
Subsidiaries have been threatened in writing with any litigation regarding
Intellectual Property Rights which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect.

 

5.10        Litigation, Investigations, Audits, Etc.  There is no action, suit,
proceeding or investigation pending against, or, to the knowledge of the Loan
Parties, threatened against the Loan Parties or any of their respective
Subsidiaries or any of their respective properties, including the Material
Licenses, in any court or before any arbitrator of any kind or before or by any
Governmental Authority (including the FCC or any PUC), except such as (A) affect
the telecommunications industry generally, (B) do not call into question the
validity or enforceability of this Agreement or any other Loan Document or any
lien or security interest created hereunder, or (C) individually or collectively
would not reasonably be expected to have a Material Adverse Effect.  To the Loan
Parties’ knowledge, none of the Loan Parties or any of their respective
Subsidiaries are the subject of any review or audit by the Internal Revenue
Service or any investigation by any Governmental Authority concerning the
violation or possible violation of any law (other than routine IRS audits)
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect.

 

5.11        Employee Labor Matters.  Except as set forth on Schedule 5.11,
(A) none of the Loan Parties, their respective Subsidiaries or their respective
employees are subject to any collective bargaining agreement, (B) no petition
for certification or union election is pending with respect to the employees of
any such Person and no union or collective bargaining unit has sought such
certification or recognition with respect to the employees of any such Person
and (C)

 

57

--------------------------------------------------------------------------------


 

there are no strikes, slowdowns, unfair labor practice complaints, work
stoppages or controversies pending or, to the best knowledge of the Loan Parties
after due inquiry, threatened between any such Person and its respective
employees, other than employee grievances arising in the ordinary course of
business that would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(A)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other federal or state law except
for any noncompliance that would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Each Plan, other
than a Multi-employer Plan, which is intended to qualify under Section 401(a) of
the IRC has received a favorable determination letter from the Internal Revenue
Service or is adopted by means of a master or prototype plan that has received a
favorable opinion letter upon which the Loan Parties are entitled to rely and to
the best knowledge of the Loan Parties, nothing has occurred that would cause
the loss of such qualification.  The Loan Parties and each ERISA Affiliate have
made all required contributions to any Plan subject to Section 412 of the IRC,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the IRC has been made with respect to any
Plan.

 

(B)          There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted in or would reasonably be expected
to have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted in or would reasonably be expected to have a Material Adverse
Effect.

 

(C)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any unfunded liability; (iii) neither the Loan Parties
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multi-employer Plan; and (v) neither the Loan
Parties nor any ERISA Affiliate has engaged in a transaction that could subject
any Person to Section 4069 or 4212(c) of ERISA.

 

5.13        Communications Regulatory Matters.

 

(A)          As of the Third Amendment Date, Schedule 5.13(A) sets forth a true
and complete list of the following information for each Material License issued
to or utilized by the Loan Parties or their respective Subsidiaries:  the name
of the licensee, the type of service, the expiration date and the geographic
area covered by such Material License.  Other than as set forth in Schedule
5.13(A) or pursuant to a permitted Asset Disposition, each Material License is
held by a Loan Party or a wholly-owned, domestic Subsidiary of a Loan Party
whose equity

 

58

--------------------------------------------------------------------------------


 

interests are subject to a valid and perfected first priority Lien in favor of
the Secured Parties pursuant to the Pledge and Security Agreement.

 

(B)          The Material Licenses are valid and in full force and effect
without conditions except for such conditions as are generally applicable to
holders of such Material Licenses.  Each Loan Party or Subsidiary of a Loan
Party has all requisite power and authority required under the Communications
Act and PUC Laws to hold the Material Licenses and to own and operate the
Communications Systems.  The Material Licenses constitute in all material
respects all of the Material Licenses necessary for the operation of the
Communications Systems in the same manner as it is presently conducted.  No
event has occurred and is continuing which could reasonably be expected to
(i) result in the suspension, revocation, or termination of any such Material
License or (ii) materially and adversely affect any rights of the Loan Parties
or their respective Subsidiaries thereunder.  Neither the Loan Parties nor any
of their Subsidiaries have actual knowledge that any Material License will not
be renewed in the ordinary course.  Neither the Loan Parties nor any of their
respective Subsidiaries are a party to any investigation, notice of apparent
liability, notice of violation, order or complaint issued by or before the FCC,
PUC or any applicable Governmental Authority with respect to a Material License,
and there are no proceedings pending by or before the FCC, PUC or any applicable
Governmental Authority which would reasonably be expected to adversely affect
the validity of any Material License.

 

(C)          All of the material properties, equipment and systems owned, leased
or managed by the Loan Parties or their respective Subsidiaries are, and (to the
best knowledge of the Loan Parties and their Subsidiaries) all such property,
equipment and systems to be acquired or added in connection with any
contemplated system expansion or construction will be, in good repair, working
order and condition (reasonable wear and tear excepted) and are and will be in
compliance with all terms and conditions of the Material Licenses and all
standards or rules imposed by any Governmental Authority or as imposed under any
agreements with telecommunications companies and customers.

 

(D)          Each of the Loan Parties and their respective Subsidiaries has made
all material filings which are required to be filed by it, paid all material
franchise, license or other fees and charges related to the Material Licenses or
which have become due pursuant to any Governmental Approval in respect of its
business and has made appropriate provision as is required by GAAP for any such
fees and charges which have accrued.

 

5.14        Intentionally omitted.

 

5.15        Solvency.  After taking into account the rights of each Loan Party
under the third paragraph of Subsection 9.20(A), the Loan Parties, taken as a
whole:  (A) own and will own assets the present fair saleable value of which are
(i) greater than the total amount of liabilities (including contingent
liabilities) of the Loan Parties, taken as a whole, and (ii) greater than the
amount that will be required to pay the probable liabilities of their then
existing debts and liabilities as they become absolute and matured considering
all financing alternatives and potential asset sales reasonably available to the
Loan Parties, taken as a whole; (B) have capital that is not unreasonably small
in relation to their business as presently conducted or after giving effect to
any contemplated transaction; and (C) do not intend to incur and does not
believe that

 

59

--------------------------------------------------------------------------------


 

they will incur debts and liabilities beyond their ability to pay such debts and
liabilities as they become due.

 

5.16        Investment Company Act.  None of the Loan Parties or any of their
respective Subsidiaries is an “investment company” as that term is defined in
the Investment Company Act of 1940, as amended.

 

5.17        Intentionally omitted.

 

5.18        Title to Properties.  The Loan Parties and their respective
Subsidiaries have such title or leasehold interest in and to the real property
or interests therein, and easements, licenses and similar rights in real estate,
owned or leased by them as is necessary to the conduct of their business and
valid and legal title or leasehold interest in and to all of their personal
property, except as would not adversely affect the operation of a material line
of business with which such personal property is associated in a material
manner.

 

5.19        Subsidiaries.  Schedule 5.19 sets forth a complete and accurate list
of all direct or indirect Subsidiaries of the Loan Parties as of the Third
Amendment Date, including for each such Subsidiary (A) whether such Subsidiary
is wholly owned by the applicable Loan Party, and if not, the percentage
ownership of such Loan Party or its Subsidiary in such Subsidiary; and (B)
whether such Subsidiary is an Excluded Subsidiary and/or a Material Foreign
Subsidiary.

 

5.20        Transactions with Affiliates.  No Affiliate of any Loan Party is a
party to any agreement, contract, commitment or transaction with such Loan Party
or has any material interest in any material property used by such Loan Party,
except as permitted by Subsections 3.8 and 3.9.

 

5.21        Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries is in compliance, in all material respects, with the (A) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

6.1          Event of Default.  “Event of Default” shall mean the occurrence or
existence of any one or more of the following:

 

(A)          Payment.  (i) Failure to repay any outstanding principal amount of
the Loans at the time required pursuant to this Agreement or to reimburse any
Issuing Lender when

 

60

--------------------------------------------------------------------------------


 

due for any payment made by such Issuing Lender under any Letter of Credit
Liability, or (ii) failure to pay any interest on any Loan, any other amount due
under this Agreement or any of the other Loan Documents, or any other Secured
Obligation, and in the case of this clause (ii) such failure continues for three
(3) Business Days; or

 

(B)          Default in Other Agreements.  (i) Failure of any Loan Party or any
of its respective Subsidiaries to pay when due or within any applicable grace
period any principal or interest on Indebtedness (other than the Loans) or any
Contingent Obligation; or (ii) any other breach or default of any Loan Party or
any of its respective Subsidiaries with respect to any Indebtedness (other than
the Loans), in each case to the extent the effect of such non-payment, breach or
default (either individually or in the aggregate with any other non-payment,
breaches or defaults under this clause (B)) is to cause or to permit the holder
or holders then to cause any Indebtedness or Contingent Obligation having an
aggregate principal amount for one or more of the Loan Parties in excess of
$10,000,000 (but excluding permitted intercompany debt) or an aggregate
principal amount for one or more of the Loan Parties and their respective
Subsidiaries in excess of $20,000,000 (but excluding permitted intercompany
debt) to become or be declared due prior to its stated maturity; or

 

(C)          Breach of Certain Provisions.  Failure of any Loan Party or any of
its respective Subsidiaries to perform or comply with any term or condition
contained in that portion of Subsection 2.2 relating to such Loan Party’s or its
respective Subsidiaries’ obligation to maintain insurance, Subsection 2.5,
Section 3 or Section 4 (excluding Subsection 4.5); or

 

(D)          Breach of Warranty.  Any representation, warranty, certification or
other statement made by any Loan Party or any of its respective Subsidiaries in
any Loan Document or in any statement or certificate at any time given by any
Loan Party or any of its respective Subsidiaries in writing pursuant to any Loan
Document is false in any material respect on the date made or deemed made; or

 

(E)           Other Defaults Under Loan Documents.  Any Loan Party or any of its
respective Subsidiaries breaches or defaults in the performance of or compliance
with any term contained in this Agreement or the other Loan Documents not
specifically covered in Subsections 6.1(A), (B), (C) or (D) and such default is
not remedied or waived within 45 days after receipt by any Loan Party or such
other party of notice from Administrative Agent or Requisite Lenders of such
default (other than occurrences described in other provisions of this Subsection
6.1 for which a different grace or cure period is specified or which constitute
immediate Events of Default); or

 

(F)           Involuntary Bankruptcy; Appointment of Receiver; Etc.  (i) A court
enters a decree or order for relief with respect to any Loan Party or any of its
respective Subsidiaries in an involuntary case under any Debtor Relief Law,
which decree or order is not stayed or other similar relief is not granted under
any applicable federal or state law within 60 days; or (ii) the continuance of
any of the following events for 60 days unless dismissed, bonded or discharged: 
(1) an involuntary case is commenced against any Loan Party or any of its
respective Subsidiaries under any Debtor Relief Law now or hereafter in effect;
or (2) a decree or order of a court for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Loan Party or any of its respective Subsidiaries or over all or
a

 

61

--------------------------------------------------------------------------------


 

substantial part of its property, is entered; or (3) an interim receiver,
trustee or other custodian is appointed without the consent of any Loan Party or
any of its respective Subsidiaries, for all or a substantial part of the
property of any Loan Party or any of its respective Subsidiaries; or

 

(G)          Voluntary Bankruptcy; Appointment of Receiver; Etc.  Any Loan Party
or any of its respective Subsidiaries (i) commences a voluntary case under the
Bankruptcy Code, files a petition seeking to take advantage of any Debtor Relief
Law, or consents to, or fails to contest in a timely and appropriate manner, the
entry of an order for relief in an involuntary case, the conversion of an
involuntary case to a voluntary case under any such law, or the appointment of
or taking possession by a receiver, trustee or other custodian of all or a
substantial part of the property; or (ii) makes any assignment for the benefit
of creditors; or (iii) the Board of Directors of any Loan Party or any of its
respective Subsidiaries adopts any resolution or otherwise authorizes action to
approve any of the actions referred to in this Subsection 6.1(G); or

 

(H)          Governmental Liens.  Any Lien, levy or assessment (other than
Permitted Encumbrances) is filed or recorded with respect to or otherwise
imposed upon all or any part of the Collateral or the other assets of any Loan
Party or any of its respective Subsidiaries by the United States or any other
country or any department or instrumentality thereof or by any state, county,
municipality or other Governmental Authority and remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days or in any event later
than five (5) Business Days prior to the date of any proposed sale thereunder;
or

 

(I)            Judgment and Attachments.  Any money judgment, writ or warrant of
attachment or similar process (other than those described in Subsection 6.1(H))
involving an amount in any individual case or in the aggregate for or against
one or more of the Loan Parties in excess of $5,000,000 or for or against one or
more of the Loan Parties and their respective Subsidiaries in excess of
$15,000,000 (in either case not adequately covered by insurance as to which the
insurance company has not denied coverage) is entered or filed against any Loan
Party or any of its respective Subsidiaries and/or any of its respective assets
and remains undischarged, unvacated, unbonded or unstayed for a period of 60
days or in any event later than five (5) Business Days prior to the date of any
proposed sale thereunder; or

 

(J)            Dissolution.  Any order, judgment or decree is entered against
any Loan Party or any of its respective Subsidiaries decreeing the dissolution
or split up of any Loan Party or any of its respective Subsidiaries (other than
Excluded Subsidiaries) and such order remains undischarged or unstayed for a
period in excess of 30 days; or

 

(K)          Solvency.  The Loan Parties (after giving effect to any rights of
contribution), taken as a whole, cease to be solvent or the Loan Parties and
their Subsidiaries admit in writing their present inability to pay their debts
as they become due; or

 

(L)           Injunction.  Any Loan Party or any of its respective Subsidiaries
are enjoined, restrained or in any way prevented by the order of any court or
any Governmental Authority from conducting all or any substantial part of the
business of the Loan Parties and their Subsidiaries, taken as a whole, and such
order continues for more than 15 days; or

 

62

--------------------------------------------------------------------------------


 

(M)         ERISA; Pension Plans.  (i) Any Loan Party or any of its respective
Subsidiaries fails to make full payment when due of all amounts which, under the
provisions of any Plans or any applicable provisions of the IRC, any such Person
is required to pay as contributions thereto and such failure results in or would
reasonably be expected to have a Material Adverse Effect; or (ii) an accumulated
funding deficiency occurs or exists, whether or not waived, with respect to any
such Plans; or (iii) any Plan of any Loan Party or any of its respective
Subsidiaries loses its status as a qualified plan under the IRC and such loss
results in or would reasonably be expected to have a Material Adverse Effect; or

 

(N)          Environmental Matters.  Any Loan Party or any of its respective
Subsidiaries fails to: (i) obtain or maintain any operating licenses or permits
required by environmental authorities; (ii) begin, continue or complete any
remediation activities as required by any environmental authorities; (iii) store
or dispose of any hazardous materials in accordance with applicable
Environmental Laws; or (iv) comply with any other Environmental Laws, if in any
such case such failure would reasonably be expected to have a Material Adverse
Effect; or

 

(O)          Invalidity of Loan Documents.  Any of the Loan Documents for any
reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and effect or is declared to be null and
void, or any Loan Party or any of its respective Subsidiaries denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or

 

(P)           Failure of Security.  Administrative Agent, for the benefit of
itself, and Lenders, does not have or ceases to have a valid and perfected first
priority security interest (subject to Permitted Encumbrances) in all of the
Collateral or any substantial portion thereof, or any Loan Party denies the
validity, perfection or first priority of such security interest or gives notice
to such effect; or

 

(Q)          Intentionally omitted.

 

(R)          Intentionally omitted.

 

(S)           Change in Control.  A Change of Control occurs; or

 

(T)           Expropriation.  Any federal, state or local Governmental Authority
takes any action which would reasonably be expected to result in the
expropriation or condemnation of all or any substantial portion of the assets of
(i) Borrower, (ii) GTT, (iii) BDC Holdings, (iv) BDC, any Loan Party, or any
other Subsidiaries of Borrower, if the assets of BDC Holdings, BDC, any such
Loan Party or any such Subsidiary, individually or in the aggregate, account for
25% or more of Borrower’s consolidated EBITDA; or

 

(U)          FCC and PUC Matters.  Any Material License shall be cancelled,
expired, revoked, terminated, rescinded, annulled, suspended, or modified or
shall no longer be in full force and effect.

 

6.2          Termination of Loan Commitments.  Upon the occurrence and during
the continuation of any Event of Default, and without limiting any other right
or remedy hereunder,

 

63

--------------------------------------------------------------------------------


 

Administrative Agent, upon the request of the Requisite Lenders (subject to the
first sentence of Subsection 6.3 below), shall declare that all or any portion
of the Commitments be terminated, whereupon the obligations of each Lender to
make any Loan, each Issuing Lender to issue any Letter of Credit, and Swingline
Lender to make any Swingline Loan shall immediately terminate.

 

6.3          Acceleration.  Upon the occurrence of any Event of Default
described in the foregoing Subsections 6.1(F) or 6.1(G), the unpaid principal
amount of and accrued interest and fees on the Loans, all Letter of Credit
Liability and all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other requirements of any kind, all of
which are hereby expressly waived by Borrower, and the obligations of Lenders to
make Loans and issue Letters of Credit shall thereupon terminate.  Upon the
occurrence and during the continuance of any other Event of Default,
Administrative Agent may, with the consent of Requisite Lenders, and, upon
demand by Requisite Lenders, shall, by notice to Borrower, declare all or any
portion of the Loans, all or some portion of the Letter of Credit Liability and
all or some of the other Obligations to be, and the same shall forthwith become,
immediately due and payable together with accrued interest thereon, and upon
such acceleration the obligations of Administrative Agent and Lenders to make
any Loan, each Issuing Lender to issue any Letter of Credit, and Swingline
Lender to make any Swingline Loan shall thereupon terminate.

 

6.4          Rights of Collection.  Upon the occurrence and during the
continuation of any Event of Default and at any time thereafter, unless and
until such Event of Default is cured, or waived or removed by Requisite Lenders,
Administrative Agent may exercise on behalf of the Secured Parties all of their
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

 

6.5          Consents.  Borrower acknowledges that certain transactions
contemplated by this Agreement and the other Loan Documents and certain actions
which may be taken by Administrative Agent or Lenders in the exercise of their
respective rights under this Agreement and the other Loan Documents may require
the consent of a Governmental Authority.  If Administrative Agent reasonably
determines that the consent of a Governmental Authority is required in
connection with the execution, delivery and performance of any of the aforesaid
Loan Documents or any Loan Documents delivered to Administrative Agent or
Lenders in connection therewith or as a result of any action which may be taken
pursuant thereto, then Borrower, at Borrower’s cost and expense, agrees to use
reasonable efforts, and to cause its Subsidiaries to use their reasonable
efforts, to secure such consent and to cooperate with Administrative Agent and
Lenders in any action commenced by Administrative Agent or any Lender to secure
such consent.

 

6.6          Set Off and Sharing of Payments.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other property at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, such Issuing Lender or any such
Affiliate, to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or

 

64

--------------------------------------------------------------------------------


 

any other Loan Document to such Lender or such Issuing Lender or their
respective Affiliates, irrespective of whether or not such Lender, Issuing
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to Administrative Agent
for further application in accordance with the provisions of Subsection 1.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative
Agent, the Issuing Lenders, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Subsection are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have.  Each Lender and Issuing Lender
agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

6.7          Sharing of Payments by Lenders

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share
thereof as provided herein (other than pursuant to Subsection 1.12(B)), then the
Lender receiving such greater proportion shall (A) notify Administrative Agent
of such fact, and (B) purchase (for cash at face value) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Liabilities to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with

 

65

--------------------------------------------------------------------------------


 

respect to such participation as fully as if such Lender were a direct creditor
of each Loan Party in the amount of such participation.

 

6.8          Application of Payments.  Subsequent to the acceleration of the
Loans pursuant to Subsection 6.3, all payments received by the Secured Parties
on the Secured Obligations and on the proceeds from the enforcement of the
Secured Obligations shall be applied among Administrative Agent and the other
Secured Parties as follows:  first, pro rata to all Administrative Agent’s, and
the other Secured Parties’ fees and expenses then due and payable; second pro
rata to all other expenses then due and payable by the Loan Parties under the
Loan Documents; third pro rata to all indemnitee obligations then due and
payable by the Loan Parties under the Loan Documents; fourth to all commitment
and other fees and commissions then due and payable by the Loan Parties under
the Loan Documents; fifth pro rata to (A) accrued and unpaid interest on the
Loans (pro rata) in accordance with all such amounts due on the Loans and (B)
any scheduled payments (excluding termination, unwind and similar payments) due
to a Secured Party on any Related Secured Hedge Agreement (pro rata with all
such amounts due); sixth pro rata to (i) the principal amount of the Loans (pro
rata among all Loans) and (ii) any termination, unwind and similar payments due
to a Secured Party under a Related Secured Hedge Agreement (pro rata with all
such amounts due); seventh pro rata to any scheduled payments (excluding
termination, unwind and similar payments) due to a Secured Party on any Secured
Hedge Agreement other than a Related Secured Hedge Agreement (pro rata with all
such amounts due); eighth pro rata to any termination, unwind and similar
payments due to a Secured Party under a Secured Hedge Agreement other than a
Related Secured Hedge Agreement (pro rata with all such amounts due); and ninth
to any remaining amounts due under the Secured Obligations, in that order.  Any
remaining monies not applied as provided in this Subsection 6.8 shall be paid to
Borrower or any Person lawfully entitled thereto.

 

SECTION 7
CONDITIONS TO LOANS

 

The effectiveness of this Agreement (in the case of Subsection 7.1, subject to
the Post-Closing Letter) and the obligations of Lenders to make Loans (in the
case of Subsections 7.2) are subject to satisfaction of all of the applicable
conditions set forth below.

 

7.1          Conditions to Effectiveness.  The effectiveness hereof is subject
to the satisfaction of each of the following conditions:

 

(A)          Executed Loan Documents.  (i) This Agreement, (ii) to the extent
requested, Revolver Notes, (iii) to the extent requested, the Term Loan A-1
Notes and Term Loan A-2 Notes, (iv) to the extent requested, the Swingline Note,
(v) the Pledge and Security Agreement, (vi) the Post-Closing Letter, and (vii)
all other documents, financing statements and instruments required by such
agreements to be executed and delivered on or prior to such date, shall have
been duly authorized and executed by the Loan Parties or other Persons party
thereto, as applicable, in form and substance satisfactory to Administrative
Agent.

 

(B)          Intentionally omitted.

 

66

--------------------------------------------------------------------------------


 

(C)          Closing Certificates; Opinions.

 

(i)            Officer’s Certificate.  Administrative Agent shall have received
a certificate from the chief executive officer, chief operating officer or chief
financial officer of Borrower on behalf of Borrower and in form and substance
reasonably satisfactory to Administrative Agent, to the effect that, to their
knowledge, all representations and warranties of the Loan Parties and their
respective Subsidiaries contained in this Agreement and the other Loan Documents
are true, correct and complete in all material respects; that, after giving
effect to this Agreement, no Default or Event of Default has occurred and is
continuing; that the Loan Parties and their respective Subsidiaries have
satisfied each of the closing conditions to be satisfied by them hereby; and
calculating the Total Leverage Ratio as of the Third Amendment Date.

 

(ii)           Certificates of Secretaries of the Loan Parties.  Administrative
Agent shall have received a certificate of the secretary or assistant secretary
of each Loan Party, dated as of the Third Amendment Date, on behalf of such Loan
Party and in form and substance reasonably satisfactory to Administrative Agent,
certifying that no amendments have been made to the articles of incorporation or
organization, as the case may be, or to the bylaws, partnership agreement or
operating agreement, as the case may be, of such Person since the date of the
Existing Credit Agreement (or such later date if applicable); that attached
thereto is a true and complete copy of resolutions or consents duly adopted by
the board of directors, members or managers of such Person, as applicable,
authorizing the borrowings, pledges or guarantees contemplated hereunder, the
execution, delivery and performance of this Agreement, the execution of the
Pledge and Security Agreement and the other Loan Documents, and the granting of
the Security Interest; and as to the incumbency and genuineness of the signature
of each officer of such Person executing Loan Documents.

 

(iii)          Certificates of Good Standing.  Administrative Agent shall have
received long form certificates as of a recent date (or such other form or other
date as Administrative Agent may agree to in its sole discretion) of the good
standing of each Loan Party under the laws of its respective jurisdiction of
incorporation or organization, and, to the extent requested by Administrative
Agent, standard certificates of good standing in such other jurisdictions where
such Loan Party has material assets or where the failure of such Loan Party to
be in good standing would reasonably be expected to have a Material Adverse
Effect.

 

(iv)          Opinions of Counsel.  Administrative Agent shall have received
favorable opinions of Edwards Wildman Palmer LLP addressed to Administrative
Agent and Lenders, dated as of the Third Amendment Date, with respect to the
Loan Parties, covering such matters as may be reasonably requested by
Administrative Agent, including, the Loan Documents, the Security Interest, due
authorization and other corporate matters and which are reasonably satisfactory
in form and substance to Administrative Agent.

 

67

--------------------------------------------------------------------------------


 

(D)          Collateral.

 

(i)            Collateral Pledge.  To the extent required by the Loan Documents,
the Loan Parties shall have effectively and validly pledged and perfected the
Collateral contemplated by the Security Documents.

 

(ii)           Filings and Recordings.  To the extent required by the Loan
Documents, all filings and recordings (including, all mortgages, fixture filings
and transmitting utility filings) that are necessary to perfect the Security
Interest in the Collateral described in the Security Documents shall have been
filed or recorded in all appropriate locations and Administrative Agent shall
have received evidence satisfactory to Administrative Agent that such Security
Interest constitutes a valid and perfected first priority Lien therein to the
extent required by the Loan Documents.

 

(iii)          Lien Searches Against Loan Parties.  Other than as provided in
the Post-Closing Letter, the Loan Parties shall have delivered to Administrative
Agent the results of (1) central filing Lien searches against each of the Loan
Parties in the jurisdiction in which such Loan Party is organized or in the
District of Columbia, as applicable pursuant to Section 9-307(c) of the Uniform
Commercial Code, and (2) federal and state tax, fixture, pending suit and
judgment Lien searches against each of the Loan Parties (other than Choice) in
any jurisdiction in which such Loan Party has assets and (a) (x) the aggregate
value of such assets in such jurisdiction is in excess of $2,000,000 (or such
higher threshold as Administrative Agent may agree to in its sole discretion),
or (y) the loss of the assets in such jurisdiction would reasonably be expected
to have a Material Adverse Effect or (z) such Loan Party has its chief executive
office or principle place of business in such jurisdiction, and (b) results for
such Lien searches in such jurisdiction for such Loan Party have not been
obtained and delivered to Administrative Agent within the twelve months
proceeding the Third Amendment Date, indicating, among other things, that the
Loan Parties’ assets and the ownership interests of the Loan Parties are free
and clear of any Lien, except for Permitted Encumbrance.

 

(iv)          Intentionally omitted.

 

(v)           Insurance.  To the extent not previously received and except as
otherwise provided in the Post-Closing Letter, Administrative Agent shall have
received certificates of insurance in the form required under Subsection 2.2 and
the Security Documents and otherwise in form and substance reasonably
satisfactory to Administrative Agent.

 

(E)           Consents.

 

(i)            Governmental Approvals.  The Loan Parties shall have delivered to
Administrative Agent evidence that all required material permits, and
authorizations, if any, of all Governmental Authorities, including the FCC and
all applicable PUCs, necessary to consummate the transactions contemplated by
this Agreement and such other Loan Documents shall have been obtained and shall
be in full force and effect.

 

68

--------------------------------------------------------------------------------


 

(ii)           Permits and Licenses.  To the extent not previously received,
Administrative Agent shall have received copies of all Material Licenses.

 

(iii)          No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, nor any adverse ruling received from, any Governmental Authority to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Agreement or the other Loan Documents
or the consummation of the transactions contemplated hereby or thereby, and
which, as determined by Administrative Agent in its reasonable discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and such other Loan Documents.

 

(F)           Fees, Expenses, Taxes, Etc.  There shall have been paid by
Borrower to Administrative Agent the fees set forth or referenced in Subsection
1.4.

 

(G)          Proceedings and Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to
Administrative Agent.

 

(H)          Litigation, Investigations, Audits, Etc.  There shall be no action,
suit, proceeding or investigation pending against, or, to the knowledge of any
Loan Party, threatened against any Loan Party, any of its respective
Subsidiaries or any of its respective properties, including the Material
Licenses, in any court or before any arbitrator of any kind or before or by any
Governmental Authority (including the FCC and any applicable PUC), except such
as affect the telecommunications industry generally, that, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.

 

(I)            No Material Adverse Effect.  Since December 31, 2011, there shall
not have occurred any event or condition affecting the Loan Parties, which
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

 

7.2          Conditions to All Loans.  The several obligations of Lenders to
make Loans, including the Term Loan A-1, Term Loan A-2 and any Revolver Loan, of
any Issuing Lender to issue Letters of Credit, and of Swingline Lender to make
Swingline Loans, on any date (each such date, a “Funding Date”) are subject to
the further conditions precedent set forth below:

 

(A)          Administrative Agent shall have received, in accordance with the
provisions of Subsection 1.3, a Notice of Borrowing requesting an advance of a
Loan, or, in accordance with the provisions of Subsection 1.1(F)(iv), a notice
requesting the issuance of a Letter of Credit.

 

(B)          The representations and warranties contained in Section 5 of this
Agreement and elsewhere herein and in the Loan Documents shall be (and each
request by Borrower for a Loan or the issuance of a Letter of Credit shall
constitute a representation and warranty by the Loan Parties that such
representations and warranties are) true, correct and complete in all material
respects on and as of such Funding Date to the same extent as though

 

69

--------------------------------------------------------------------------------


 

made on and as of that date, except for any representation or warranty limited
by its terms to a specific date.

 

(C)          No event shall have occurred and be continuing or would result from
the consummation of the borrowing contemplated that would constitute an Event of
Default or a Default.

 

(D)          No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain any Lender from
making any Loan or an Issuing Lender from Issuing any Letter of Credit.

 

(E)           Since the Third Amendment Date, there shall not have occurred any
event or condition has had or would reasonably be expected to have a Material
Adverse Effect.

 

Notwithstanding the above, at any time that the CoBank Cash Management Agreement
is in effect, Swingline Lender may waive, in its sole discretion, any one or
more of the conditions precedent in this Subsection 7.2 with respect to the
making of any Swingline Loan.

 

SECTION 8
ASSIGNMENT AND PARTICIPATION

 

8.1          Assignments and Participations in Loans and Notes.

 

(A)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (B) of this Subsection, (ii) by way of participation in
accordance with the provisions of paragraph (D) of this Subsection, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (E) of this Subsection (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (including Voting Participants) to the extent
provided in paragraph (D) of this Subsection and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(B)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loan Commitment and the Loans at
the time owing to it); provided that (in each case with respect to any Facility)
any such assignment shall be subject to the following conditions:

 

70

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loan Commitment and/or the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(B)(i)(B) of this Subsection in the aggregate or in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and

 

(B)          in any case not described in paragraph (B)(i)(A) of this
Subsection, the aggregate amount of the Loan Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Loan Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Loan Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (B)(i)(B) of this
Subsection and, in addition:

 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by notice to Administrative Agent within 3
Business Days after having received notice thereof and provided, further, that
Borrower’s consent shall not be required during the primary syndication of the
Facilities;

 

(B)          the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Loan Commitments with respect to
any Term Loan Facility if such assignment is to a Person that is not a Lender
with a Loan Commitment in respect of such Facility, an Affiliate of such Lender
or an Approved Fund with respect to such

 

71

--------------------------------------------------------------------------------


 

Lender, or (ii) any Term Loans to a Person who is not a Lender, an Affiliate of
a Lender or an Approved Fund;

 

and

 

(C)          the consent of each Issuing Lender and the Swingline Lender shall
be required for any assignment in respect of the Revolving Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent, each
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (C) of this Subsection, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the

 

72

--------------------------------------------------------------------------------


 

interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Subsections
1.11, 1.4 and 9.1 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (D) of this Subsection.

 

(C)          Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at one of its offices in Greenwood Village,
Colorado a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Loan
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and Borrower, Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(D)          Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) Borrower, Administrative Agent, the
Issuing Lenders and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Subsection 8.2 with respect to any payments made by such Lender
to its Participant(s).  CoBank reserves the right to assign or sell
participations in all or any part of its Pro Rata Share of each Loan Commitment
and/or Loans on a non-patronage basis.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 that
affects such Participant.  Borrower agrees that each Participant shall be
entitled to the benefits of Subsections 1.11, 1.8, 9.1 and 1.13 (subject to the
requirements and limitations therein, including

 

73

--------------------------------------------------------------------------------


 

the requirements under Subsection 1.13(G) (it being understood that the
documentation required under Subsection 1.13(G) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (B) of this
Subsection; provided that such Participant (A) agrees to be subject to the
provisions of Subsection 1.12 as if it were an assignee under paragraph (B) of
this Subsection; and (B) shall not be entitled to receive any greater payment
under Subsections 1.11 or 1.13, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Subsection 1.12 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Subsections 6.6
and 6.7 as though it were a Lender; provided that such Participant agrees to be
subject to Subsections 6.6 and 6.7 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of Administrative Agent and
Borrower (each such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Subsection 8.01(B) and such
consent is not required for an assignment to an existing Voting Participant
listed on Schedule 8.1(D)), shall be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by the Lenders and
the voting rights of the selling Lender (including any existing Voting
Participant) shall be correspondingly reduced, on a dollar-for-dollar basis. 
Each Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption.  The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify Administrative
Agent and Borrower within three (3) Business Days of any termination, reduction
or increase of the amount of, such participation.  Borrower and Administrative
Agent shall be entitled to

 

74

--------------------------------------------------------------------------------


 

conclusively rely on information contained in Voting Participant Notices and all
other notices delivered pursuant hereto.  The voting rights of each Voting
Participant are solely for the benefit of such Voting Participant and shall not
inure to any assignee or participant of such Voting Participant that is not a
Farm Credit Lender.

 

(E)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(F)           Issuing Lender.  (i) Subject to the terms and conditions of this
Subsection 8.01, an Issuing Lender may assign to an Eligible Assignee all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee and (ii) the parties to each such assignment
shall execute and deliver to Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption.

 

(G)          Swingline Lender.  Subject to the terms and conditions of this
Subsection 8.01, the Swingline Lender may assign to an Eligible Assignee all of
its rights and obligations under the undrawn portion of its Swingline Loan
Commitment at any time; provided, however, that (i) each such assignment shall
be to an Eligible Assignee and (ii) the parties to each such assignment shall
execute and deliver to Administrative Agent, for its acceptance and recording in
the Register, an Assignment and Assumption.

 

8.2          Administrative Agent.

 

(A)          Appointment and Authority.  Each of the Lenders, the Issuing
Lenders and each other Secured Party on behalf of itself and its Affiliates
hereby irrevocably appoints CoBank, ACB to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Subsection 8.2 are solely for the benefit of Administrative Agent, the
Lenders, the Issuing Lenders and the other Secured Parties, and neither Borrower
nor any other Loan Party nor any of their Subsidiaries shall have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(B)          Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such

 

75

--------------------------------------------------------------------------------


 

Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

 

(C)          Exculpatory Provisions.  (a) Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, Administrative Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Requisite Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

 

(A)          Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Requisite Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Subsection 9.2 and Section 6), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. 
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent in
writing by Borrower, a Lender or an Issuing Lender.

 

(B)          Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

 

76

--------------------------------------------------------------------------------


 

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Section 7 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

 

(D)          Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any facsimile, e-mail, Platform, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, Administrative Agent may presume
that such condition is satisfactory to such Lender or Issuing Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  Administrative Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

(E)           Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Administrative Agent.  Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

(F)           Resignation of Administrative Agent.  (i) Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lenders
and Borrower.  Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, in consultation with Borrower, to appoint a
successor.  If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the

 

77

--------------------------------------------------------------------------------


 

Issuing Lenders, appoint a successor Administrative Agent.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(ii)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (D) of the definition thereof, the Requisite Lenders
may, to the extent permitted by Applicable Law, by notice in writing to Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with Borrower, appoint a successor. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(iii)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and Issuing
Lender directly, until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Subsections 1.4(D) and 9.1 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(G)          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and Issuing Lender acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or

 

78

--------------------------------------------------------------------------------


 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

 

(H)          No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Lead Arranger, Joint Lead Arranger or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as Administrative Agent, a Lender or an
Issuing Lender hereunder.

 

(I)            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liability shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Liabilities and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Lenders and Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and Administrative Agent under Subsections 1.4(D), 1.4(E) and 9.1) allowed in
such judicial proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Subsections 1.4 and 9.1.

 

(J)            Agency for Perfection; Enforcement of Security By Administrative
Agent.  Administrative Agent and each Lender hereby appoint each other Lender as
agent for the purpose of perfecting Administrative Agent’s security interest in
assets which, in accordance with Article 9 of the Uniform Commercial Code in any
applicable jurisdiction, can be perfected only by possession or control.  Should
any Lender (other than Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such Collateral (or
control thereof) to Administrative Agent or in accordance with Administrative
Agent’s instructions without affecting any Lender’s rights of set-off.  Each
Lender agrees that it will not have any

 

79

--------------------------------------------------------------------------------


 

right individually to enforce or seek to enforce any Security Document or to
realize upon any collateral security for the Loans, it being understood and
agreed that such rights and remedies may be exercised only by Administrative
Agent.

 

(K)          Collateral and Guaranty Matters.  (a) The Secured Parties
irrevocably authorize Administrative Agent, at its option and in its discretion,

 

(i)            to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (x) upon termination of all Loan
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to Administrative Agent and the applicable Issuing Lender shall have been made
pursuant to Subsection 1.16), (y) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) subject to Subsection
9.2, if approved, authorized or ratified in writing by the Requisite Lenders;

 

(ii)           to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Permitted
Encumbrance; and

 

(iii)          to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by Administrative Agent at any time, the Requisite Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Subsection
10.

 

(b) Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

(L)           Indemnification.  Lenders will reimburse and indemnify
Administrative Agent and all other Agent Parties on demand (to the extent not
actually reimbursed by the Loan Parties, but without limiting the obligations of
the Loan Parties under this Agreement) for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, reasonable attorneys’ fees and expenses), advances or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Administrative Agent or any other Agent Party (i) in any
way relating to or arising out of this Agreement or any of the Loan Documents or
any action taken or omitted by Administrative Agent or its Representatives under
this Agreement or any of the Loan Documents, and (ii) in

 

80

--------------------------------------------------------------------------------


 

connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Pro Rata Share; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from Administrative Agent’s or its Representatives’
gross negligence, bad faith or willful misconduct.  If any indemnity furnished
to Administrative Agent or any other Agent Party for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The obligations of Lenders under this Subsection 8.2(L) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(M)         Resignation of Issuing Lender.  Any Issuing Lender may resign at any
time by giving 30 days’ prior notice to Administrative Agent, the Lenders and
Borrower.  After the resignation of an Issuing Lender hereunder, the retiring
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit.

 

(N)          Resignation of Swingline Lender.  The Swingline Lender may resign
at any time by giving notice to Administrative Agent, the Lenders and Borrower. 
After the resignation of the Swingline Lender hereunder, the retiring Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.

 

8.3          Intentionally Omitted.

 

8.4          Disbursement of Funds.  Excluding Swingline Loans until such time
as Borrower has failed to reimburse Swingline Lender upon demand pursuant to
Subsection 1.1(G)(iv), Administrative Agent shall advise each Lender by
facsimile, e-mail or other method of delivery of notice permitted by Subsection
9.3 of the amount of such Lender’s Pro Rata Share of any Loan requested by
Borrower no later than 11:00 a.m. (Denver, Colorado time) at least two (2)
Business Days immediately preceding the Funding Date applicable thereto (in the
case of LIBOR Loans), otherwise no later than 2:00 p.m. (Denver, Colorado time)
on the Business Day immediately preceding the Funding Date applicable thereto,
and each such Lender shall pay Administrative Agent such Lender’s Pro Rata Share
of such requested Loan, in same day funds, by wire transfer to Administrative
Agent’s account by no later than 11:00 a.m. (Denver, Colorado time) on such
Funding Date.  If any Lender fails to pay the amount of its Pro Rata Share
forthwith upon Administrative Agent’s demand, Administrative Agent shall
promptly notify Borrower, and Administrative Agent shall disburse to Borrower,
by wire transfer of immediately available funds, that portion of such Loan as to
which Administrative Agent has received funds.  In such event, Administrative
Agent may, on behalf of any Lender not timely paying Administrative Agent,
disburse funds to Borrower for Loans requested, subject to the

 

81

--------------------------------------------------------------------------------


 

provisions of Subsection 8.5(B).  Each such Lender shall reimburse
Administrative Agent on demand for all funds disbursed on its behalf by
Administrative Agent.  Nothing in this Subsection 8.4 or elsewhere in this
Agreement or the other Loan Documents, including the provisions of Subsection
8.5, shall be deemed to require Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

8.5          Disbursements of Advances; Payments.

 

(A)          Pro Rata Treatment; Application.  Upon receipt by Administrative
Agent of each payment from Borrower hereunder, other than as described in the
succeeding sentence, Administrative Agent shall promptly credit each Lender’s
account with its Pro Rata Share of such payment in accordance with such Lender’s
Pro Rata Share and shall promptly wire advice of the amount of such credit to
each Lender.  Each payment to any Person (including Administrative Agent) of
fees under or in connection with any Loan Document shall be made in like manner,
but for the account of such Person (including Administrative Agent).
Notwithstanding anything in this Agreement to the contrary, in the event that
any Lender fails to fund its Pro Rata Share of any Loan in accordance with this
Agreement (each such failing Lender, a “Non-Funding Lender”; the portion of such
Loan funded by other Lenders, a “Non Pro Rata Loan”), until such Non-Funding
Lender’s cure of such failure the proceeds of all amounts thereafter repaid or
prepaid to Administrative Agent by or on behalf of Borrower and otherwise
required to be applied to such Non-Funding Lender’s share of any of the
Obligations pursuant to the terms of this Agreement shall be advanced to
Borrower by Administrative Agent on behalf of such Non-Funding Lender to cure,
in full or in part, such failure by such Non-Funding Lender, but shall
nevertheless be deemed to have been paid to such Non-Funding Lender in
satisfaction of such other Obligations; provided, however, that (i) the
foregoing shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Subsections 1.2(G) and 1.3; (ii) any such Non-Funding Lender shall
be deemed to have cured its failure to fund its Pro Rata Share of any Loan at
such time as an amount equal to such Non-Funding Lender’s original Pro Rata
Share of the requested principal portion of such Loan is fully funded to
Borrower, whether made by such Non-Funding Lender itself or by operation of the
terms of the foregoing, and whether or not the Non Pro Rata Loan with respect
thereto has been repaid; (iii) amounts advanced to Borrower to cure, in full or
in part, any such Non-Funding Lender’s failure to fund its Pro Rata Share of any
Loan (“Cure Loans”) shall bear interest in accordance with clause (B) of this
Subsection 8.5; and (iv) regardless of whether or not a Default has occurred or
is continuing, and notwithstanding the instructions of Borrower as to its
desired application, all repayments or prepayments of principal which, in
accordance with the other terms of this Agreement, would be applied to the
outstanding Base Rate Loans shall be applied first, ratably to all Base Rate
Loans constituting Non Pro Rata Loans, second, ratably to Base Rate Loans other
than those constituting Non Pro Rata Loans or Cure Loans and, third, ratably to
Base Rate Loans constituting Cure Loans.

 

82

--------------------------------------------------------------------------------


 

(B)          Availability of Lender’s Pro Rata Share.

 

(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Subsection 8.4 and may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to Borrower to but excluding the date of payment to Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by Borrower, the interest rate applicable to
Base Rate Loans.  If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period.  If such Lender pays its share of the applicable borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.  Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.  Nothing in this Subsection or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Administrative Agent (or any other Lender) to advance funds on behalf of
any Lender or to relieve any Lender from its obligations to fulfill its
commitments hereunder or to prejudice any rights that Administrative Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(ii)           Nothing contained in this Subsection 8.5(B) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Administrative Agent or Borrower may have against such Lender as a
result of a default by such Lender under this Agreement.

 

(iii)          Without limiting the generality of the foregoing, each Lender
shall be obligated to fund its Pro Rata Share of any Revolving Loan made after
any Event of Default or acceleration of the Obligations with respect to any draw
on a Letter of Credit.

 

(C)          Payments by Borrower; Presumptions by Administrative Agent.  Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the Issuing Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lenders, as the case may be, the amount
due.  In such event, if Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Lenders, as the case may be, severally agrees to
repay to Administrative Agent

 

83

--------------------------------------------------------------------------------


 

forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(D)          Return of Payments.  If Administrative Agent determines at any time
that any amount received by Administrative Agent under this Agreement must be
returned to Borrower or paid to any other Person pursuant to any solvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement,
Administrative Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

 

SECTION 9
MISCELLANEOUS

 

9.1          Indemnities.  Each Loan Party agrees to indemnify, pay, and hold
each Agent Party and each Lender and its respective Affiliates and the
respective partners, officers, directors, employees, agents, attorneys, advisors
and representatives of each Lender and its respective Affiliates (the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses (including reasonable fees of attorneys and consultants), damages,
penalties, actions, judgments, suits and claims of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Indemnitee as a
result of Administrative Agent and each Lender being a party to this Agreement
or otherwise in connection with this Agreement, any of the other Loan Documents
or any of the transactions contemplated hereby or thereby; provided that (A) in
the absence of a conflict of interest, the Loan Parties shall only be required
to pay the fees and expenses of one law firm for Administrative Agent and the
Lenders (in addition to the expenses of local and special counsel for
Administrative Agent and the Lenders) and (B) the Loan Parties shall have no
obligation to an Indemnitee hereunder with respect to liabilities arising from
the gross negligence, willful misconduct of, or breach of any Loan Document by,
that Indemnitee, in each such case as determined by a final non appealable
judgment of a court of competent jurisdiction.  To the fullest extent permitted
by Applicable Law, Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in this paragraph
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  This Subsection 9.1 and all indemnification provisions contained
within any other Loan Document shall survive the termination of this Agreement.

 

84

--------------------------------------------------------------------------------


 

9.2          Amendments and Waivers.  Except as otherwise provided herein or
therein, no amendment, modification, termination or waiver of any provision of
this Agreement, the Notes or any of the other Loan Documents (other than the
Post-Closing Letter, any Secured Hedge Agreement or any Cash Management
Agreement, which, in each case, may only be amended, modified or terminated, or
any provision thereof waived, in accordance with the terms thereof), or consent
to any departure by Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided that, notwithstanding any other provision of this
Agreement to the contrary and except, with respect to an assignee or assignor
hereunder, to the extent permitted by any applicable Assignment and Assumption,
no amendment, modification, termination or waiver shall, unless in writing and
signed by all Lenders affected thereby (which in the cases of clauses (D), (E),
(F), (G) and (H) shall be all Lenders), do any of the following: (A) increase
any Loan Commitment of any Lender, increase any Lender’s Pro Rata Share of any
Loan Commitment, change a pro rata payment of any Lender, or modify Subsections
6.6, 6.7 or 8.5; (B) reduce the principal of, rate of interest on or fees
payable with respect to any Loan (other than indirectly by reason of an
amendment to a defined term); (C) extend the Revolver Expiration Date or the
Term Loan Maturity Date or extend any other scheduled date on which any
Obligation is to be paid (other than the date of any prepayment, voluntary or
mandatory); (D) change the definition of “Requisite Lenders” or change the
percentage of Lenders which shall be required for Lenders or any of them to take
any action hereunder; (E) release or subordinate Administrative Agent’s Lien on
all or substantially all of the Collateral (except if the release or
subordination of such Collateral is permitted under and effected in accordance
with this Agreement or any other Loan Document) or any material guaranty of the
Obligations (except to the extent expressly contemplated thereby or permitted
under and effected in accordance with this Agreement); (F) amend or waive this
Subsection 9.2 or the definitions of the terms used in this Subsection 9.2
insofar as the definitions affect the substance of this Subsection 9.2; (G)
amend or waive Subsection 6.2 or the priority of payments set forth in
Subsection 6.8; or (H) consent to the assignment, delegation or other transfer
by any Loan Party of any of its rights and obligations under any Loan Document;
and provided, further, that no amendment, modification, termination or waiver
affecting the rights or duties of Administrative Agent under any Loan Document
shall in any event be effective, unless in writing and signed by Administrative
Agent, in addition to Lenders required hereinabove to take such action.  Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
amendment, modification, termination or waiver shall be required for
Administrative Agent to take additional Collateral pursuant to any Loan
Document.  No notice to or demand on any Loan Party or any other Person in any
case shall entitle such Loan Party or such Person to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Subsection 9.2
shall be binding upon each holder of the Notes at the time outstanding, each
future holder of the Notes, and, if signed by Borrower, upon all the Loan
Parties.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Loan
Commitments or Loans held or deemed held by any

 

85

--------------------------------------------------------------------------------


 

Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

9.3          Notices; Effectiveness; Electronic Communication

 

(A)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (if any), all
notices and other communications provided for herein shall be in writing
(including facsimile or e-mail) and delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronically mailed transmission (herein referred to as “e-mail”) as follows:

 

(i)            If to Borrower or any other Loan Party, to it c/o Atlantic
Tele-Network, Inc. at 600 Cummings Center, Beverly, MA 01915, Attn:  General
Counsel (Fax No.: (978) 922-0079; Tel No.: (978) 619-1300; E-mail:
legalnotices@atni.com) with a copy to Edwards Wildman Palmer LLP at 111
Huntington Avenue, Boston, MA 02199, Attn:  Matthew McTygue, Esq. (Fax No.:
(617) 227-4420; Tel No.: (617) 239-0494; E-mail: MMcTygue@edwardswildman.com);

 

(ii)           if to Administrative Agent, to CoBank, ACB at 900 Circle Parkway,
Suite 1400, Atlanta, Georgia 30339, Attention of Communications Banking Group
(Facsimile No. (770) 618-3202; Telephone No. (770) 618-3200; E-mail:
colej@cobank.com) with a copy to CoBank, ACB at 5500 S. Quebec Street, Greenwood
Village, Colorado 80111, Attention of Communications Banking Group (Facsimile
No. (303) 224-2718; Telephone No. (303) 740-4000; E-mail:
agencybank@cobank.com);

 

(iii)          if to CoBank in its capacity as an Issuing Lender or the
Swingline Lender, to it at CoBank, ACB at 5500 S. Quebec Street, Greenwood
Village, Colorado 80111, Attention of Communications Banking Group (Facsimile
No. (303) 224-2718; Telephone No. (303) 740-4000; E-mail: colej@cobank.com and
agencybank@cobank.com);

 

(iv)          if to a Lender, to it at its address (or facsimile number or
e-mail address) set forth in its Administrative Questionnaire or in the
Assignment and Assumption pursuant to which it became a Lender, as the case may
be; and

 

(v)           as to any party, at such other address as shall be designated by
such party in a written notice to the other parties.

 

Any party may change its address, facsimile number, telephone number, or e-mail
address, by notice to the other parties.  Notices and communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received.  Notices and communications
sent by facsimile or e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); provided that, notices and communications sent by facsimile
or e-mail to Administrative Agent, Swingline Lender or a Issuing Lender shall
not be effective until received by Administrative Agent, Swingline Lender or
such Issuing Lender, respectively.

 

86

--------------------------------------------------------------------------------


 

(B)          Delivery of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart thereof.

 

(C)          Each Loan Party, Lender and Issuing Lender agrees that
Administrative Agent may make the Communications available to the Lenders and
Issuing Lender by posting the Communications on SyndTrak or a substantially
similar electronic transmission system (the “Platform”). Each Lender and Issuing
Lender agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender or Issuing Lender for
purposes of the Loan Documents.  Each Lender and Issuing Lender shall notify
Administrative Agent in writing (including by e-mail) from time to time of its
e-mail address to which the foregoing notice may be sent by e-mail and (ii) that
the foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of Administrative Agent or any Lender or any Issuing Lender
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

 

(D)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM.  IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
BORROWER, ANY LENDER, OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF BORROWER’S,
ADMINISTRATIVE AGENT’S, ANY LENDER’S OR ANY OTHER PERSON’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE PLATFORM, THE INTERNET OR ANY OTHER
TELECOMMUNICATIONS, ELECTRONIC OR INFORMATION TRANSMISSION SYSTEM, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

9.4          Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Administrative Agent or any Lender to exercise, nor any
partial exercise of, any power, right or privilege hereunder or under any other
Loan Documents shall impair such power, right, or privilege or be construed to
be a waiver of any Default or Event of Default.  All rights and remedies
existing hereunder or under any other Loan Document are cumulative to and not
exclusive of any rights or remedies otherwise available.

 

87

--------------------------------------------------------------------------------


 

9.5          Marshaling; Payments Set Aside.  Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in payment of any
or all of the Secured Obligations.  To the extent that Borrower or any other
Person makes payment(s) or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether by demand, litigation, settlement or otherwise),
then to the extent of such recovery, the Secured Obligations or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.

 

9.6          Severability.  The invalidity, illegality, or unenforceability of
any provision under the Loan Documents in any jurisdiction shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.

 

9.7          Lenders’ Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  In the event that any Lender at any time should fail to make a Loan
as herein provided, Lenders, or any of them, at their sole option, may make the
Loan that was to have been made by the Lender so failing to make such Loan. 
Nothing contained in any Loan Document and no action taken by Administrative
Agent or any Lender pursuant hereto or thereto shall be deemed to constitute
Lenders to be a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt.

 

9.8          Headings.  Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

9.9          Governing Law.  This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of law principles that require or permit application of the
laws of any other state or jurisdiction.

 

9.10        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that none of the Loan Parties may assign their
respective rights or obligations hereunder without the written consent of all
Lenders.

 

9.11        No Fiduciary Relationship.  No provision in the Loan Documents and
no course of dealing between the parties shall be deemed to create any fiduciary
duty owing to the Loan Parties or their respective Subsidiaries or Affiliates by
Administrative Agent or any Lender.

 

88

--------------------------------------------------------------------------------


 

9.12        Construction.  Administrative Agent, each Lender and Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be constructed as if jointly
drafted by Administrative Agent, each Lender and Borrower.

 

9.13        Confidentiality.  Each of Administrative Agent, the Lenders and the
Issuing Lenders agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (A) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (B) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (C) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process; (D) to any other party hereto; (E) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (F) subject
to an agreement containing provisions substantially the same as those of this
Subsection, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to Borrower and its obligations, this Agreement or payments hereunder;
(G) on a confidential basis to (i)  any rating agency in connection with rating
Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (H) with the consent of Borrower; or (I)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Subsection, or (y) becomes available to
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower.  For
purposes of this Subsection, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any Issuing
Lender on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Subsection shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

9.14        Consent to Jurisdiction and Service of Process.

 

(A)          Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof and agrees that all claims in respect
of any action, litigation or proceeding of any kind or description, whether in
law or equity, whether in contract or in tort or otherwise may be heard and
determined in such New

 

89

--------------------------------------------------------------------------------


 

York State court or, to the fullest extent permitted by Applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that Administrative Agent, any Lender, the Swingline Lender or
any Issuing Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

 

(B)          Waiver of Venue.  Borrower and each other Loan Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (B) of this Subsection. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(C)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Subsection 9.3. 
Nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by Applicable Law.

 

9.15        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.16        Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, the issuance of the Letters
of Credit and the execution and delivery of the Notes.  Notwithstanding anything
in this Agreement or implied by law to the contrary, the agreements of the Loan
Parties set forth in Subsections 1.4(D), 1.11, 1.13, 9.1, 9.9, 9.14 and 9.15 and
the agreements of Lenders set forth in Subsection 8.2(L) (together with any
other Sections and Subsections stated herein to so survive) shall survive the
payment of the Loans and the Letter of Credit Liabilities and the termination of
this Agreement.

 

90

--------------------------------------------------------------------------------


 

9.17        Entire Agreement.  This Agreement, the Notes and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.

 

9.18        Counterparts; Integration; Effectiveness.

 

(A)          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to Administrative Agent, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Subsections 7.1
and 7.2, this Agreement shall become effective when it shall have been executed
by Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(B)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

9.19        Patriot Act.  The Lenders notify the Loan Parties and their
respective Subsidiaries that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), they are required to obtain, verify and record information that
identifies each of Borrower and its Subsidiaries, which information includes the
name and address of such entity and other information that will allow the
Lenders to identify such in accordance with the Patriot Act.  Each of the Loan
Parties and their respective Subsidiaries shall provide to the extent
commercially reasonable, such information and take such other actions as are
reasonably requested by the Lenders in order to assist the Lenders in
maintaining compliance with the Patriot Act.

 

9.20        Guaranty of Secured Obligations by Guarantors.

 

(A)          The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Guarantors from the extensions of credit hereunder,
each Guarantor hereby agrees with Administrative Agent and the Secured Parties
as follows:  each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not

 

91

--------------------------------------------------------------------------------


 

merely as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, to Administrative Agent and the other Secured Parties
of any and all Secured Obligations.  If any or all of the Secured Obligations
become due and payable hereunder, each Guarantor unconditionally promises to pay
such indebtedness to Administrative Agent and the other Secured Parties, on
order, or demand, together with any and all reasonable expenses which may be
incurred by Administrative Agent and the other Secured Parties in collecting any
of the Secured Obligations.  Each Guarantor hereby agrees that this is a
guaranty of payment and performance and not of collection only.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under Applicable Law
(including any Debtor Relief Law).  Any analysis of the provisions hereof for
purposes of laws relating to fraudulent conveyances or transfers shall take into
account the contribution agreement established in this Subsection 9.20(A).

 

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Secured Obligation exceeding the greater of (i) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and
other Secured Obligations and (ii) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Secured
Obligations (excluding the amount thereof repaid by Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date of enforcement.  The contribution agreement in this
paragraph is intended only to define the relative rights of the Guarantors and
nothing set forth in this paragraph is intended to or shall impair the
obligations of the Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms hereof.

 

Each Guarantor’s maximum obligations hereunder (the “Maximum Guarantor
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

(i)            in a case or proceeding commenced by or against such Guarantor
under the Bankruptcy Code on or within two (2) years from the date on which any
of the Secured Obligations are incurred, the maximum amount that would not
otherwise cause the obligations of such Guarantor under this Subsection 9.20 (or
any other obligations of such Guarantor to Administrative Agent, the Lenders and
any other Person holding any of the Secured Obligations) to be avoidable or
unenforceable against such Guarantor under (A) Section 548 of the Bankruptcy
Code or (B) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

 

92

--------------------------------------------------------------------------------


 

(ii)           in a case or proceeding commenced by or against such Guarantor
under the Bankruptcy Code subsequent to two (2) years from the date on which any
of the Secured Obligations of such Guarantor are incurred, the maximum amount
that would not otherwise cause the obligations of such Guarantor under this
Subsection 9.20 (or any other obligations of such Guarantor to Administrative
Agent, Lenders and any other Person holding any of the Secured Obligations) to
be avoidable or unenforceable against such Guarantor under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code;

 

(iii)          in a case or proceeding commenced by or against such Guarantor
under any law, statute or regulation other than the Bankruptcy Code relating to
dissolution, liquidation, conservatorship, bankruptcy, moratorium, readjustment
of debt, compromise, rearrangement, receivership, insolvency, reorganization or
similar debtor relief from time to time in effect affecting the rights of
creditors generally (collectively, “Other Debtor Relief Law”), the maximum
amount that would not otherwise cause the obligations of such Guarantor under
this Subsection 9.20 (or any other obligations of such Guarantor to
Administrative Agent, the Lenders and any other Person holding any of the
Secured Obligations) to be avoidable or unenforceable against such Guarantor
under such Other Debtor Relief Law, including, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding. 
(The substantive state or federal laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor under this Subsection 9.20
(or any other obligations of Guarantor to Administrative Agent, the Lenders and
any other Person holding any of the Secured Obligations) shall be determined in
any such case or proceeding shall hereinafter be referred to as the “Avoidance
Provisions”).

 

To the extent set forth above, but only to the extent that the obligations of
such Guarantor under this Subsection 9.20, or the transfers made by such
Guarantor under the Security Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or obligations of such Guarantor under this Subsection 9.20 would
render such Guarantor insolvent, or leave such Guarantor with an unreasonably
small capital or unreasonably small assets to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the obligations of such Guarantor are deemed to have been
incurred and transfers made under such Avoidance Provisions, then such
obligations shall be reduced to that amount which, after giving effect thereto,
would not cause the obligations of such Guarantor under this Subsection 9.20 (or
any other obligations of such Guarantor to Administrative Agent, the Lenders or
any other Person holding any of the Secured Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions.  This paragraph is
intended solely to preserve the rights hereunder of Administrative Agent, the
Lenders and any other Person holding any of the Secured Obligations to the
maximum extent that would not cause the obligations of such Guarantor under this
Subsection 9.20 to be subject to avoidance under any Avoidance Provisions, and
neither such Guarantor nor any other Person shall have any right, defense,
offset, or claim under this paragraph as against Administrative Agent, the
Lenders or any other Person

 

93

--------------------------------------------------------------------------------


 

holding any of the Secured Obligations that would not otherwise be available to
such Person under the Avoidance Provisions.

 

Each Guarantor agrees that the obligations of such Guarantor under this
Subsection 9.20 may at any time and from time to time exceed the Maximum
Guarantor Liability, without impairing the guaranty or any provision contained
herein or affecting the rights and remedies of Administrative Agent and the
Lenders hereunder.

 

(B)          Bankruptcy.  Additionally, each of Guarantors unconditionally and
irrevocably guarantees jointly and severally the payment of any and all Secured
Obligations whether or not due or payable upon the occurrence of any of the
events specified in Subsections 6.1(F) or (G) and unconditionally promises to
pay such Secured Obligations on demand.  Each of the Guarantors further agrees
that to the extent that Borrower or any Guarantor shall make a payment or a
transfer of an interest in any property to Administrative Agent or any Lender,
which payment or transfer or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, or otherwise is avoided, and/or
required to be repaid to Borrower or any Guarantor, the estate of Borrower or
any Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

(C)          Nature of Liability.  The liability of each Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the Secured
Obligations whether executed by any such Guarantor, any other guarantor or by
any other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (i) any direction as to application of payment by Borrower or by any
other party, or (ii) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Secured
Obligations, or (iii) any payment on or reduction of any such other guaranty or
undertaking, or (iv) any dissolution, termination or increase, decrease or
change in personnel by Borrower or other guarantor, or (v) any payment made to a
Secured Party on the Secured Obligations which such Secured Party repays
Borrower or another guarantor pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of Guarantors waives, to the fullest extent permitted by Applicable Law,
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

 

(D)          Independent Obligation.  The obligations of each Guarantor
hereunder are independent of the obligations of any other guarantor or Borrower,
and a separate action or actions may be brought and prosecuted against each
Guarantor whether or not action is brought against any other guarantor or
Borrower and whether or not any other Guarantor or Borrower is joined in any
such action or actions.

 

(E)           Authorization.  Each of Guarantors authorizes each Secured Party
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (i)  change the terms of the Secured Obligations or any
part thereof, with the consent of Borrower, (ii) take and hold security from any
other guarantor or any other party for the payment of this guaranty or the
Secured Obligations and exchange, enforce, waive and release any such security,
and apply such

 

94

--------------------------------------------------------------------------------


 

security and direct the order or manner of sale thereof as Administrative Agent
and Lenders in their discretion may determine and (iii) release or substitute
any one or more endorsers, guarantors, Borrower or other obligors.

 

(F)           Reliance.  It is not necessary for Administrative Agent or the
Lenders to inquire into the capacity or powers of Borrower or any Guarantor or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

(G)          Waiver.

 

(i)            Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Secured
Party to (1) proceed against Borrower, any other guarantor or any other party,
(2) proceed against or exhaust any security held from Borrower, any other
guarantor or any other party, or (3) pursue any other remedy in such Secured
Party’s power whatsoever.  Each of the Guarantors waives any defense based on or
arising out of any defense, other than payment in full of the Secured
Obligations, based on or arising out of the disability of Borrower, any other
guarantor or any other party, or the unenforceability of the indebtedness or any
part thereof from any cause, or the cessation from any cause of the liability of
Borrower other than payment in full of the indebtedness.  Any Secured Party may,
at its election, foreclose on any security held by it by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by and conducted in accordance
with Applicable Law), or exercise any other right or remedy any Secured Party
may have against Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the indebtedness has been paid.  Each of the Guarantors waives any
defense arising out of any such election by any Secured Party, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against Borrower or any
other party or any security.

 

(ii)           Each of the Guarantors waives, to the fullest extent permitted by
Applicable Law, all presentments, demands for performance, protests and notices,
including, notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this guaranty, and notices of the existence, creation
or incurring of new or additional indebtedness.  Each of the Guarantors assumes
all responsibility for being and keeping itself informed of Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the obligations and the nature, scope and extent of the risks
which such Guarantor assumes and incurs hereunder, and agrees that none of the
Secured Parties shall have any duty to advise such Guarantor of information
known to it regarding such circumstances or risks.

 

(iii)          Until the Secured Obligations (other than contingent indemnity,
expense reimbursement and tax gross-up payment for which no claim has been
asserted) have been indefeasibly and irrevocably paid in full in cash, each of
the Guarantors hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may

 

95

--------------------------------------------------------------------------------


 

hereafter have against Borrower, any other Guarantor, any other guarantor of the
Secured Obligations (collectively, the “Other Parties”), or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder or the performance by such Other Party of its obligations
under its guaranty, in each case, whether such claim, right or remedy arises
under this Guaranty, in equity, under contract, by statute, under common law or
otherwise and including (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Secured Obligations, (ii) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against Borrower, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party.  In addition, until the Secured Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted) shall have been indefeasibly and irrevocably paid in full in cash
and no commitments of Administrative Agent or any Lender which would give rise
to any Obligations are outstanding each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other Guaranty or any
Other Party, including any such right of contribution as contemplated by this
Subsection 9.20.  Each Guarantor further agrees that, to the extent the waiver
or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other Guarantor or Other
Party, shall be junior and subordinate to any rights any Secured Party may have
against Borrower, to all right, title and interest any Secured Party may have in
any such collateral or security, and to any right any Secured Party may have
against such other Guarantor or Other Party.  If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Secured Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payment for which
no claim has been asserted) shall not have been indefeasibly and irrevocably
paid in full in cash and no commitments of Administrative Agent or any Lender
which would give rise to any Obligations are outstanding, such amount shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with the terms hereof.

 

(H)          Limitation on Enforcement.  Administrative Agent and the other
Secured Parties agree that the guaranties provided in this Subsection 9.20 may
be enforced only by the action of Administrative Agent acting upon the
instructions of the Requisite Lenders and that no Secured Party shall have any
right individually to seek to enforce or to enforce any such guaranty, it being
understood and agreed that such rights and remedies may be exercised by
Administrative Agent for the benefit of the Secured Parties under the terms of
this Agreement.

 

(I)            Confirmation of Payment.  Administrative Agent and the Lenders
will, upon request after payment of the indebtedness and obligations which are
the subject of the

 

96

--------------------------------------------------------------------------------


 

guaranties provided in this Subsection 9.20 and termination of the Loan
Commitments, confirm to Borrower, any Guarantor or any other Person that the
such Secured Obligations have been paid and the commitments relating thereto
terminated, subject to the provisions of Subsection 9.20(B).

 

(J)            Subordination of Intercompany Debt.  Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (a “Subordinated
Intercompany Lender”) is hereby subordinated in right of payment to the Secured
Obligations, and any such Indebtedness collected or received by a Subordinated
Intercompany Lender following the occurrence of any Event of Default shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Secured Obligations but without
affecting, impairing or limiting in any manner the liability of the Subordinated
Intercompany Lender under any other provision hereof.

 

9.21        FCC and PUC Compliance.  Notwithstanding anything to the contrary in
this Agreement and the other Loan Documents, no party hereto or thereto shall
take any action under this Agreement or the other Loan Documents that would
constitute or result in an assignment of any License, or a change of control of
any Loan Party or Subsidiary directly or indirectly holding a License, to the
extent that such assignment or change of control would require the prior
approval by the FCC under the Communications Act and/or any applicable PUC under
the PUC Laws without first obtaining such required approval.

 

9.22        Effectiveness of Amendment and Restatement; No Novation.  The
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement shall be effective as of the Third Amendment Date (subject to
satisfaction of all of the conditions set forth in Subsection 7.1, except as
provided in the Post-Closing Letter).  All obligations and rights of the Loan
Parties, Administrative Agent, Issuing Lender, Swingline Lender and Lenders
arising out of or relating to the period commencing on the Third Amendment Date
shall be governed by the terms and provisions of this Agreement; the obligations
of and rights of the Loan Parties, Administrative Agent and Lenders arising out
of or relating to the period prior to the Third Amendment Date shall continue to
be governed by the Existing Credit Agreement without giving effect to the
amendment and restatements provided for herein.  This Agreement shall not
constitute a novation or termination of Loan Parties’ obligations under the
Existing Credit Agreement or any document, note or agreement executed or
delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and covenants of the Loan Parties under such
documents, notes and agreements, and the Loan Parties hereby reaffirm all such
obligations and covenants, as amended and restated hereby.

 

9.23        Agreement as Credit Support Document.  Reference is made to that
certain ISDA Schedule to the 1992 Master Agreement dated as of September 26,
2008 between Brown Brothers Harriman & Co. and Borrower (the “BBH Secured Hedge
Agreement Schedule”).  Borrower and Brown Brothers Harriman & Co. hereby agree
that the term “Credit Support Document” as used in the BBH Secured Hedge
Agreement Schedule shall be deemed to refer to this Agreement (which shall be
the “Credit Agreement” referred to therein) and the Pledge and Security
Agreement (which shall be the “Pledge and Security Agreement” referred to
therein).

 

97

--------------------------------------------------------------------------------


 

9.24        Waiver of Notice.  Requisite Lenders under the Existing Credit
Agreement hereby waive any notice required by the Existing Credit Agreement of
voluntary prepayment of Base Rate Loans and LIBOR Loans (as such terms are
defined in the Existing Credit Agreement) under the Existing Credit Agreement.

 

SECTION 10
DEFINITIONS

 

10.1        Certain Defined Terms.  The terms defined below are used in this
Agreement as so defined.  Terms defined in the preamble and recitals to this
Agreement are used in this Agreement as so defined.

 

“Acquired Companies” means the 6 Delaware limited liability companies whose
ownership interests were acquired by AWCC pursuant to the Verizon Acquisition.

 

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to Subsection
4.5(C) and, in the case a decrease in an applicable margin is warranted pursuant
to Subsection 1.2(B), a notice from Borrower to decrease such margin (which
notice shall be deemed given if noted on the applicable Compliance Certificate).

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” means, collectively, Administrative Agent, any of its
Affiliates, and any of its or its Affiliates’ partners, officers, directors,
employees, attorneys, agents, advisors or representatives.

 

98

--------------------------------------------------------------------------------


 

“Agreement” means this Third Amended and Restated Credit Agreement (including
all schedules and exhibits hereto), as amended, modified, supplemented, extended
and restated from time to time as permitted herein.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Approved Fund” means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Subsection 8.1), and accepted by Administrative Agent, in
substantially the form of Exhibit 10.1(A) or any other form approved by
Administrative Agent.

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement minus the
Revolving Credit Obligations.

 

“AWCC” means Allied Wireless Communications Corporation, a Delaware corporation.

 

“AWCC Equity Incentive Plan” means, collectively, that certain Allied Wireless
Communications Corporation 2011 Equity Incentive Plan delivered to
Administrative Agent by Borrower on January 10, 2011, form of Allied Wireless
Communications Corporation Stock Option Agreement Under the 2011 Equity
Incentive Plan delivered to Administrative Agent by Borrower on January 12,
2011, form of Allied Wireless Communications Corporation Stock 2011 Equity
Incentive Plan Restricted Stock Grant Agreement delivered to Administrative
Agent by Borrower on January 10, 2011, and form of Allied Wireless
Communications Corporation Shareholder Agreement delivered to Administrative
Agent by Borrower on January 10, 2011.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time.

 

“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate established by CoBank on the first Business Day of each week as the
higher of (A) 1.50% plus the higher of (i) one-week LIBOR and (ii) one-month
LIBOR; and (B) the Prime Rate.  For the purpose of this definition of “Base
Rate”, “LIBOR” shall mean the one week and/or one (1) month rate (rounded upward
to the nearest thousandth), as quoted by the British Bankers Association at
11:00 a.m. London time and published by Bloomberg, on the first Business Day of
the week applicable to Borrower’s election of the Base Rate.

 

99

--------------------------------------------------------------------------------


 

“Base Rate Loans” means Loans (or portions thereof as permitted hereunder)
accruing interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“BDC” means Bermuda Digital Communications Ltd., a Bermuda entity.

 

“BDC Holdings” means ATN Bermuda Holdings, Ltd., a Bermuda entity.

 

“Business Day” means (A) for all purposes other than as covered by clause
(B) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of Colorado or Massachusetts or is a day on
which banking institutions located in such jurisdictions are closed or which the
Federal Reserve Banks are closed, and (B) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, any day
that is a Business Day described in clause (A) above and that is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to Administrative Agent, for the benefit of one or more
of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Liabilities or obligations of Lenders to fund participations in respect of
Letter of Credit Liabilities, cash or deposit account balances or, if
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to Administrative Agent and each applicable
Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means:  (A) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two (2) years from the date of acquisition thereof;
(B) with the written consent of the Requisite Lenders which is hereby given,
until such time as such consent is revoked, commercial paper maturing no more
than 270 days from the date issued and, at the time of acquisition, having a
rating of at least A-1 from Standard & Poor’s Rating Service or at least P-1
from Moody’s Investors Service, Inc.; (C) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of issuance thereof
issued by, or overnight reverse repurchase agreements from, any commercial bank
organized under the laws of the United States

 

100

--------------------------------------------------------------------------------


 

of America or any state thereof or the District of Columbia having combined
capital and surplus of not less than $500,000,000; (D) time deposits maturing no
more than 30 days from the date of creation thereof with commercial banks having
membership in the Federal Deposit Insurance Corporation in amounts at any one
such institution not exceeding the lesser of $250,000 or the maximum amount of
insurance applicable to the aggregate amount of the Loan Party’s deposits at
such institution; and (E) Investments in CoBank or other Investments
satisfactory to Administrative Agent.

 

“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including ACH funds transfer services) and other cash management
services that is between a Loan Party and a Lender or an Affiliate of a Lender. 
On the Third Amendment Date, the CoBank Cash Management Agreement is a Cash
Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means: (A) a report on Schedule 13D shall be filed with the
SEC pursuant to Section 13(d) of the Act disclosing that any person other than
Borrower or any employee benefit plan sponsored by Borrower, is the beneficial
owner (as the term is defined in Rule 13d-3 under the Act) directly or
indirectly, of 30% or more of the total voting power represented by Borrower’s
then outstanding voting securities (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire voting securities); or
(B) any person, other than Borrower or any employee benefit plan sponsored by
Borrower, shall purchase shares pursuant to a tender offer or exchange offer to
acquire any voting securities of Borrower (or securities convertible into such
voting securities) for cash, securities or any other consideration, provided
that after consummation of the offer, the person in question is the beneficial
owner directly or indirectly, of 30% or more of the total voting power
represented by Borrower’s then outstanding voting securities (all as calculated
under clause (A)); or (C) the occurrence of (i) any consolidation or merger of
Borrower in which Borrower is not the continuing or surviving corporation (other
than a merger of Borrower in which holders of more than 51% of the outstanding
common shares of Borrower immediately prior to the merger have the same
proportionate ownership of common shares of the surviving corporation
immediately after the merger as immediately before or a merger effected pursuant
to Section 251(g) of the Delaware General Corporation Law), or pursuant to which
common shares of Borrower will be converted into cash, securities or other
property, or (ii) any sale, lease exchange or other transfer

 

101

--------------------------------------------------------------------------------


 

(in one transaction or a series of related transactions) of all or substantially
all the assets of Borrower; or (D) there shall have been a change in the
composition of the Board of Directors of Borrower at any time during any
consecutive 24 month period such that “continuing directors” cease for any
reason to constitute at least a majority of the Board.  For purposes of this
clause, “continuing directors” means those members of the Board who either were
directors at the beginning of such consecutive 24 month period or were elected
by or on the nomination or recommendation of at least a majority of the
then-existing “continuing directors.”  Notwithstanding the foregoing, no “Change
of Control” shall have occurred or be deemed to be continuing, during such time
as Cornelius B. Prior, Jr., his spouse or his lineal descendents, directly or in
trust for their benefit, shall have voting control of (1) 50% or more of the
outstanding shares entitled to vote, or (2) 35% or more of the outstanding
shares entitled to vote at a time when no other shareholders described in (A) or
(B) above owns in the aggregate 35% or more of the outstanding shares entitled
to vote.

 

“Choice” means Choice Communications, LLC, a United States Virgin Islands
limited liability company.

 

“Choice Non-Voting Equity” means a non-voting, non-participating equity interest
in Choice to be issued to an indirect, wholly-owned Subsidiary of the government
of the United States Virgin Islands for the purposes of permitting Choice to
participate in the RTPark Program, which will have a liquidation value of $1,000
and which can be redeemed at any time with a purchase price of $1,000.

 

“Closing Date” means September 10, 2008.

 

“CoBank Cash Management Agreement” means the Electronic Commerce Master Service
Agreement, between CoBank and Borrower, including all exhibits, schedules and
annexes thereto and including all related forms delivered by Borrower to CoBank
related thereto, including the CoBank Cash Manager Initial Rules Sets and
similar documents; provided that, Borrower has elected pursuant to its rule set
instructions or similar document to have its accounts that are subject to the
CoBank Cash Management Agreement settle against the Swingline Loan and such
election has not been modified.

 

“Collateral” means, collectively:  (A) all “Collateral” as defined in the
Security Documents; (B) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (C) any property or interest
provided in addition to or in substitution for any of the foregoing.

 

“Collateral Access Agreement” means a collateral access agreement, among the
applicable Loan Party, the lessor of the applicable Material Leased Property and
Administrative Agent, in form and substance reasonably acceptable to
Administrative Agent, as required pursuant to Subsection 2.6, as amended,
modified, supplemented, extended and restated from time to time.

 

“Collateral Contract Assignments” means, collectively, all collateral
assignments of Material Contracts, in form and content approved by
Administrative Agent, executed by a Loan Party or any of its Subsidiaries in
favor of Administrative Agent, for the benefit of itself and

 

102

--------------------------------------------------------------------------------


 

Lenders, as required pursuant to Subsection 2.8, as amended, modified,
supplemented, extended and restated from time to time.

 

“Communications” means collectively all information, documents and other
materials that any Loan Party or any Subsidiary of any Loan Party is obligated
to furnish to Administrative Agent pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), or (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of marketing, management, technical and financial (including
call rating) or other services to companies providing such transport, connection
or monitoring services or constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
the business described above.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person:  (A) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (C) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement
or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (ii) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (iii) any liability of such Person (including
pursuant to a right of contribution) for the obligations of another through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another.  The amount of any
Contingent Obligation shall be

 

103

--------------------------------------------------------------------------------


 

equal to the amount of the obligation so guaranteed or otherwise supported or,
if not a fixed and determined amount, the maximum amount so guaranteed.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
Administrative Agent and each applicable Issuing Lender.

 

“Debt Service Coverage Ratio” means the ratio derived by dividing (a) EBITDA by
(b) the sum of: (i) principal, (ii) interest and (iii) cash taxes, in each case
as determined for the most recently completed four consecutive fiscal quarters.

 

“Debtor Relief Law” means, collectively, the Bankruptcy Code and all Other
Debtor Relief Laws.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means, subject to Subsection 1.17(B), any Lender that
(A) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (B) has notified
Borrower, Administrative Agent or any Issuing Lender or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (C) has failed, within three Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (C) upon receipt of such written
confirmation by Administrative Agent and Borrower), (D) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory

 

104

--------------------------------------------------------------------------------


 

authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (E) that has (or its Parent Company or a financial institution
affiliate thereof has) notified Administrative Agent, or has stated publicly,
that it will not comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement.  Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
any one or more of clauses (A) through (E) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Subsection 1.17(B)) upon delivery of notice of such determination to
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state, commonwealth or territory thereof or
under the laws of the District of Columbia.

 

“EBITDA” means (A)  the result of (i) the sum without duplication of (1) net
income or deficit, as the case may be, excluding gains or losses on the sale of
assets and extraordinary (non-recurring, one-time) gains and losses, (2) total
interest expense (including non-cash interest), (3) depreciation and
amortization expense, (4) income taxes, (5) certain one time items and/or
adjustments associated with any acquisition to be agreed upon by Administrative
Agent in its reasonable discretion, (6) losses from the disposal or impairment
of property and equipment and other long-term assets, including, goodwill,
intangibles and spectrum, (7) cash dividends from unconsolidated subsidiaries
and joint ventures, (8) any other non-cash expenses, charges, losses, or
infrequent, unusual or extraordinary items reducing net income for such period
to the extent such non-cash items do not represent a cash item in any future
period, and (9) any transaction costs and similar amounts that would be required
to be expensed as a result of the application of FAS No. 141(R) (whether or not
applicable thereto), minus (ii) to the extent included in calculating net income
or deficit, the sum of (1) interest income, (2) non-cash dividends and patronage
income, (3) equity in earnings from unconsolidated subsidiaries and joint
ventures, and (4) any aggregate net gains arising from the sale, exchange, or
other disposition of fixed assets, investments, securities, intangibles, and
spectrum, and (B) will be measured for the then most recently completed four
(4) fiscal quarters, adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any business (or any portion
thereof) during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation.  For the
purposes of calculating EBITDA for any period in connection with any
determination of the Total Leverage Ratio or any other financial ratio, if at
any time during such period Borrower or any Subsidiary shall have made any
Material Acquisition or Material Disposition, the EBITDA for such period shall
be calculated on a Pro forma Basis to give effect to such Material Acquisition
or Material Disposition.  As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person

 

105

--------------------------------------------------------------------------------


 

and (b) involves the payment of consideration by Borrower and its Subsidiaries
in excess of $5,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property that yields gross
proceeds to Borrower and its Subsidiaries in excess of $5,000,000.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Subsection 8.1(B)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Subsection 8.1(B)(iii)).

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including, any such provisions under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. § 9601 et seq.), and the Resource Conservation and Recovery
Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity to Assets Ratio” means the ratio derived by dividing (A) Equity by
(B) consolidated total assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of provisions relating to Section 412 of
the IRC).

 

“ERISA Event” means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (A) a Reportable Event;
(B) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (C) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (D) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (E) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (F) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (G) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (H) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (I) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of

 

106

--------------------------------------------------------------------------------


 

ERISA; (J) an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Pension Plan; or (K) the imposition of
any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA.

 

“Excluded Accounts” means deposit or securities accounts which (i) constitute
payroll accounts, (ii) are used for the deposit of employee withholding taxes;
or (iii) maintain an average daily or interdaily balance or value over a sixty
day period of less than $3,000,000 for any individual deposit or securities
account and less than $25,000,000 for all such deposit and securities accounts;
provided however, Excluded Accounts shall not include any deposit or securities
account for so long as such account is subject to account control agreement in
form and substance satisfactory to Administrative Agent.

 

“Excluded Subsidiary” means (A) any Subsidiary whose aggregate capital
contributions (calculated using fair market value as of the date of such capital
contribution) from one or more of the Loan Parties in the aggregate does not
exceed $10,000,000 individually or $25,000,000 in the aggregate with all other
Subsidiaries excluded pursuant to this clause (A), (B) any other Subsidiary with
respect to which Administrative Agent, in its sole discretion, in consultation
with Borrower, determines the burden or cost or other tax consequences
(including any material adverse tax consequences) of becoming a Guarantor shall
be excessive in view of the benefits obtained by the Lenders therefrom, (C) any
Foreign Subsidiary that is not a Material Foreign Subsidiary, (D) any Foreign
Subsidiary Holding Company, (E) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary, and (F) any Stimulus Recipient Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (A) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (B) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Loan Commitment (other than pursuant to an assignment
request by Borrower under Subsection 1.12) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Subsection
1.13, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (C) Taxes attributable to such
Recipient’s failure to comply with Subsection 1.13(G) and (D) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Facility” or “Facilities” means one or more of the Revolver Facility and the
Term Loan Facilities.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

107

--------------------------------------------------------------------------------


 

“FATCA” means Subsections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Foreign Lender” means (A) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (B) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 956 of the IRC.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (A) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(B) with respect to the Swingline Lender, such Defaulting Lender’s Pro Rata
Share of outstanding Swingline Loans made by the Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means the government of the United States of America or
any other nation (including Guyana and Bermuda), or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central

 

108

--------------------------------------------------------------------------------


 

bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), and any corporation or other entity exercising such functions
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing, including the FCC or any PUC.

 

“GTT” means Guyana Telephone and Telegraph Company Limited, a Guyana entity.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by Borrower or any other
Loan Party in the ordinary course of business (and not for speculative purposes)
for the principal purpose of protecting Borrower or any other Loan Party against
fluctuations in interest rates or currency exchange rates.

 

“Indebtedness” as applied to any Person, means without duplication:  (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
Capital Leases or other capitalized agreements that is properly classified as a
liability on a balance sheet in conformity with GAAP; (C) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (D) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due (unless thereafter contested in good faith);
(E) all obligations created or arising under any conditional sale or other title
retention agreement; (F) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, but only to the extent of the fair value of such property
or asset; (G) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements; (H) the net termination
obligations of such Person under any Hedge Agreement, calculated as of any date
as if such agreement or arrangement were terminated as of such date; (I) the
maximum amount of all standby letters of credit issued or bankers’ acceptance
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); (J) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product; (K) with
respect to the Indebtedness of any partnership or unincorporated joint venture
in which such Person is a general partner or joint venturer, the least of
(i) such Indebtedness, (ii) such Person’s actual liability for such Indebtedness
or (iii) such Person’s investment in such partnership or joint venture;
(L) obligations with respect to principal under Contingent Obligations for the
repayment of money or the deferred purchase price of property, whether or not
then due and payable (calculated as the maximum amount of such principal);
(M) obligations with respect to stated amounts of Letters of Credit; and
(N) obligations under partnership, organizational or other agreements to fund
capital contributions or other equity calls with respect to any Person or
investment, or to redeem, repurchase or otherwise make payments in respect to
capital stock or other securities of such Person.

 

“Indemnified Taxes” means (A) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (B) to the extent not otherwise described in
(A), Other Taxes.

 

109

--------------------------------------------------------------------------------


 

“Interest Period” shall mean any LIBOR Interest Period.

 

“Investment” means (A) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person; and (B) any direct or indirect loan, advance, transfer,
guarantee, assumption of liability or other obligation or liability, or capital
contribution by any Loan Party or any of their respective Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

 

 “IRC” means the Internal Revenue Code of 1986, as amended from time to time,
and all rules and regulations promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Islandcom” means Islandcom Telecommunications LTD., an entity formed under the
laws of Turks & Caicos Islands.

 

“Issuing Lender” means each Person so designated in the introductory paragraph
of this Agreement, or any other Lender designated from time to time by
Administrative Agent with the approval of Borrower, in such Lender’s capacity as
an issuer of Letters of Credit hereunder; provided that, such Lender has agreed
to be an Issuing Lender.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 2.12 and delivered by an additional Subsidiary of any Loan Party in
accordance with the provisions of Subsection 2.12.

 

“Joint Venture” means a Person in which any Loan Party owns an Equity Interest,
provided that such Person is not wholly owned, directly or indirectly, by a Loan
Party.

 

“Lenders” means the Persons listed on Schedule 1.1 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context requires otherwise, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the issuer of the Letter of Credit
consisting of (A) the Letter of Credit Usage; and (B) all accrued and unpaid
interest, fees and expenses with respect thereto.

 

“Letter of Credit Sublimit” means $10,000,000, as such amount may be adjusted in
accordance with the terms of this Agreement.

 

“Letter of Credit Usage” means, as to each Letter of Credit, all reimbursement
obligations of Borrower to the issuer of the Letter of Credit consisting of (A)
the amount

 

110

--------------------------------------------------------------------------------


 

available to be drawn or which may become available to be drawn; and (B) all
amounts which have been paid and made available by the Issuing Lender to the
extent not reimbursed by Borrower, whether by the making of a Revolver Loan or
otherwise.  In the case of any Letter of Credit that is issued in a currency
other than United States Dollars, the corresponding Letter of Credit Usage shall
be determined in United States Dollars based on the currency exchange rate from
time to time applicable to the issuer of such Letter of Credit.  For the
avoidance of doubt, the Letter of Credit Usage may be reduced by the providing
of cash collateral in a manner set forth in Subsection 1.16 but only to the
extent that such reduction does not permit the Revolving Credit Obligations to
exceed the Revolver Loan Commitment at any time; provided further, the Letter of
Credit Usage shall not be reduced by any Cash Collateral provided pursuant to
Subsections 1.14 of 1.17.

 

“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(A) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant LIBOR Interest Period are offered based on
information presented by the Reuters Screen LIBOR01 page as quoted by the
British Bankers Association as of 11:00 a.m. (London time) on the day which is
two (2) Business Days prior to the first day of such Interest Period, provided
that in the event British Bankers Association ceases to provide such quotations
(as determined by Administrative Agent), then Administrative Agent will notify
Borrower and Administrative Agent and Borrower will agree upon a substitute
basis for obtaining such quotations, divided by (B) a number equal to 1.0 minus
the aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto, as now
and from time to time in effect); such rate to be rounded upward to the next
whole multiple of 0.01 percent.

 

“LIBOR Loans” means Loans (other than Swingline Loans) (or portions thereof as
permitted hereunder) accruing interest at rates determined by reference to the
LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications or other
telecommunications or similar license, authorization, registration, certificate,
waiver, certificate of compliance, franchise, approval, material filing,
exemption, order, or permit, whether for the acquisition, construction or
operation of any Communications System, or to otherwise provide the services
related to any Communications System, granted or issued by the FCC or any
applicable PUC or other Governmental Authority (including in Guyana and
Bermuda).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention

 

111

--------------------------------------------------------------------------------


 

agreement and any lease in the nature thereof), and any agreement to give any
lien, mortgage, pledge, security interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under any of the Facilities.

 

“Loan Commitment” or “Loan Commitments” means one or more of the Revolver Loan
Commitment and the Incremental Term Loan Commitments, if and when applicable, as
any such commitment is reduced from time to time as provided in this Agreement,
and, in the case of any Incremental Term Loan Commitment, as provided in the
amendment or supplement to this Agreement establishing such Incremental Term
Loan Facility.

 

“Loan Documents” means, collectively, this Agreement, the Revolver Notes, the
Term Loan Notes, the Swingline Note, the Post-Closing Letter, the Security
Documents, any Collateral Access Agreement, any guaranty and all other
instruments, documents and agreements executed and delivered concurrently
herewith or at any time hereafter to or for the benefit of Administrative Agent
or the Lenders in connection with the Loans and other transactions contemplated
by this Agreement, all as amended, modified, supplemented, extended or restated
from time to time.

 

“Material Adverse Effect” means (A) a material adverse effect upon the business,
result of operations, or financial condition of the Loan Parties or their
respective Subsidiaries, taken as a whole, or (B) the impairment of any Liens in
favor of Administrative Agent, of the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or of
Administrative Agent or any Lender to enforce any material provision of any Loan
Document or collect any of the Obligations.  In determining whether any
individual event would reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events would reasonably be expected to have a
Material Adverse Effect.

 

“Material Contracts” means any contract or agreement, written or oral, of any
Loan Party or any of its respective Subsidiaries the failure to comply with
which would reasonably be expected to have a Material Adverse Effect.

 

“Material Foreign Subsidiary” means a direct Foreign Subsidiary of a Loan Party
which, when aggregated with any of its direct or indirect Subsidiaries,
contributes more than five percent (5%) of Borrower’s EBITDA for any consecutive
two-quarter period.

 

“Material License” means any License (i) material wireless Licenses or material
spectrum leases issued by the FCC that authorize the use of radio spectrum,
which is subject to competitive bidding under the Communications Act on an
exclusive-use basis over a defined geographic area for the provision of
commercial mobile radio services and specifically includes Licenses and spectrum
leases to provide cellular, broadband Personal Communications Service, 700 MHz,
and Broadband Radio Service services or (ii) any License if the loss or absence
of such License would reasonably be expected to (x) adversely affect the ability
of any Loan Party or Subsidiary of a Loan Party to provide the authorized
services in a material defined geographic area covered by such License in a
material manner, (y) adversely affect the ability of any Loan

 

112

--------------------------------------------------------------------------------


 

Party or Subsidiary of a Loan Party to operate a material line of business to
which such License relates in a material manner; or (z) impair any Lien in favor
of Administrative Agent on all or any material portion of the Collateral, the
ability of any of the Loan Parties to perform their obligations under the Loan
Documents in a material manner or of Administrative Agent or any Lender to
enforce any material provision of any Loan Document or collect any of the
Obligations.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time, (ii) an amount equal to 103% of the
Fronting Exposure of the Swingline Lender with respect to the Swingline Loans
issued and outstanding at such time, and (iii) otherwise, an amount determined
by Administrative Agent, the Swingline Lender and the Issuing Lenders in their
sole discretion.

 

“Multi-employer Plan” means a Multi-employer plan as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate makes, is
making, made, or was at any time during the current year or the immediately
preceding six (6) years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower or any Subsidiary of
Borrower from any Asset Disposition, debt or equity issuance (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of (A)
the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer or
issuance) and (B) amounts applied to repayment of permitted Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed and
(C) for Subsidiaries not wholly-owned by a Loan Party, the percentage equal to
the ownership interests of Persons other than such Loan Party (by way of
example, if a Loan Party owns a Subsidiary 95%, who in turn owns another
Subsidiary 80%, and an Asset Disposition occurs at the other Subsidiary, only
76% (95% of 80%) of the proceeds thereof that would otherwise have constituted
Net Proceeds will constitute Net Proceeds).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Subsection 9.2 and (ii) has been approved by the
Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” or “Notes” means one or more of the Revolver Notes, the Term Loan Notes,
the Swingline Note and any notes evidencing any Incremental Term Loan Facility
as provided in the amendment or supplement to this Agreement establishing such
Incremental Term Loan Facility.

 

“NTIA” means the National Telecommunications and Information Administration or
other agency of the United Stated of America succeeding to it powers.

 

113

--------------------------------------------------------------------------------


 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower and all other Loan Parties under the Loan Documents from time
to time owed to Administrative Agent, any Lender or any Indemnitee, including
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all indemnities, fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now or from time
to time hereafter owing, due or payable, or any combination thereof, whether
before or after the filing of a proceeding under any Debtor Relief Law (whether
or not allowed in such proceeding) by or against any Loan Party or any of its
respective Subsidiaries.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Subsection 1.12).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” has the meaning assigned to such term in clause (D) of Subsection
8.1.

 

“Participant Register” has the meaning specified in clause (D) of Subsection
8.1.

 

“Partnerships” means, collectively, Ohio RSA 2 Limited Partnership, Ohio RSA #3
Limited Partnership, Ohio RSA 5 Limited Partnership, Ohio RSA 6 Limited
Partnership, and Georgia RSA #8 Partnership.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six (6) plan
years.

 

“Permitted Acquisition and Investment” means any Investment (or commitment to
make any Investment), including by means of an Acquisition, by any Loan Party or
any

 

114

--------------------------------------------------------------------------------


 

Subsidiary of a Loan Party in another Person (but excluding any Investment (i)
by BDC Holdings or any of its Subsidiaries in GTT, any of GTT’s Subsidiaries or
any Stimulus Recipient Subsidiary and (ii) by GTT or any of its Subsidiaries in
BDC Holdings, any of BDC Holdings’ Subsidiaries or any Stimulus Recipient
Subsidiary), provided that:

 

(A) if such Investment constitutes the extension of Indebtedness by a Loan
Party, such Investment is evidenced by a written promissory note in form and
substance reasonably acceptable to Administrative Agent, and such note is
collaterally assigned and delivered to Administrative Agent, provided, however,
that such evidence, collateral assignment and delivery shall only be required if
the principal amount of such Indebtedness exceeds $5,000,000 individually or
$25,000,000 in the aggregate (excluding existing Investments set forth on
Schedule 3.3(C)), and, provided, further, that Administrative Agent may elect
not to require such additional documentation if it determines in its sole
discretion that the costs to the Loan Parties of delivering such documentation
exceed the relative benefit afforded the Secured Parties;

 

(B) such Investment and all transactions related thereto shall be consummated in
accordance with Applicable Law in all material respects;

 

(C) after giving effect to such Investment, no Default or Event of Default shall
have occurred and be continuing;

 

(D) the Investment is related to the telecommunications industry;

 

(E) the aggregate consideration (including in the calculation thereof the amount
of any assumed Indebtedness) of all Permitted Acquisitions and Investments after
the Third Amendment Date shall not exceed the sum of (i) $200,000,000 plus (ii)
the Net Proceeds of equity issuances by Borrower made after Third Amendment
Date, in the amount of up to but not to exceed $100,000,000, which Net Proceeds
have not been used to cure a Default or Event of Default under Subsection 4.1;
provided, further, that the aggregate consideration for Investments in or
acquisitions of any Person organized or principally operated outside of the
United States of America or any territory thereof shall not exceed $100,000,000
in the aggregate; and

 

(F) Borrower shall be in compliance on a Pro forma Basis after giving effect to
such Permitted Acquisition and Investment (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Subsection 3.1(F)) with the covenants
set forth in Subsections 4.1, 4.3 and 4.4 for the most recently ended test
period under such Subsections as if such Permitted Acquisition and Investment
had occurred on the first day of such test period.

 

“Permitted Encumbrances” means the following:

 

(A)          Liens for taxes, assessments or other governmental charges not yet
due and payable or Liens for taxes, assessments or other governmental charges
due and payable if the same are being diligently contested in good faith and by
appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained on the books of the Loan Parties and their
respective Subsidiaries, as applicable, in accordance with GAAP;

 

115

--------------------------------------------------------------------------------


 

(B)          statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than 60 days delinquent or which
are being diligently contested in good faith; provided that, (i) a reserve or
other appropriate provision shall have been made therefor and (ii) such Lien
does not adversely affect the operation of a material line of business to which
the property relates in a material manner;

 

(C)          Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security (other than any Lien imposed by the Employee Retirement
Income Security Act of 1974 or any rule or regulation promulgated thereunder),
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) in the amount and to the
extent permitted by Subsection 3.4;

 

(D)          deposits and other Liens on insurance policies and the proceeds
thereof made in the ordinary course of business to secure liability to insurance
carriers, to the extent such liabilities are permitted by Subsection 3.1(K) or
Subsection 3.4(D);

 

(E)           any attachment or judgment Lien which, individually or when
aggregated, does not constitute an Event of Default under Subsection 6.1(I)
(whether individually or when aggregated with other such Liens);

 

(F)           easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of a material line of business of any Loan Party or any Subsidiary of a
Loan Party or materially adversely affecting any material asset or material
portion of the Collateral;

 

(G)          Liens in favor of Administrative Agent, for the benefit of itself
and Lenders;

 

(H)          Liens in favor of CoBank as set forth in Subsection 2.7;

 

(I)            Liens securing purchase money security agreements and Capital
Leases permitted under Subsection 3.1(N), provided that such Liens do not
encumber any property other than the items purchased with the proceeds of such
Indebtedness or leased pursuant to such Indebtedness (and the proceeds of such
property), such Liens do not secure any amounts other than amounts necessary to
purchase or lease such items;

 

(J)            Liens existing on the assets of any Person that becomes a
Subsidiary (or is a Subsidiary that survives a merger with such Person), or
existing on assets acquired, pursuant to a Permitted Acquisition and Investment
to the extent the Liens on such assets secure Indebtedness permitted by
Subsection 3.1(F) or other obligations permitted by this Agreement; provided
that, such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured,

 

116

--------------------------------------------------------------------------------


 

immediately prior to such Permitted Acquisition and Investment and any
modification, replacement, refinancing, refunding, renewal or extension thereof
permitted by Subsection 3.1(F);

 

(K)          Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);

 

(L)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted hereunder to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to sell,
transfer, lease or otherwise dispose of any property in a transaction permitted
hereunder, in each case, solely to the extent such Investment or sale,
disposition, transfer or lease, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(M)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale or purchase of goods entered into by Borrower
or any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(N)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any Subsidiary in the
ordinary course of business;

 

(O)          Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement arising in connection with a transaction which if consummated would
constitute a Permitted Acquisition and Investment;

 

(P)           Liens securing Indebtedness permitted by Subsection 3.1(L) and
Liens against Excluded Subsidiaries permitted by Subsection 3.1(M); and

 

(Q)          customary restrictions in governance and similar documents relating
to Joint Ventures, provided such restrictions relate solely to such Joint
Venture or the Equity Interests of such Joint Venture.

 

“Permitted Stimulus Indebtedness” means any Indebtedness incurred by a Stimulus
Recipient Subsidiary to or guaranteed by a Stimulus Source Agency, so long as
(A) neither Borrower nor any of its Subsidiaries (other than such Stimulus
Recipient Subsidiary) is liable for the obligations of such Stimulus Recipient
Subsidiary in respect thereof, except to the extent of any guarantee required by
such Stimulus Source Agency as a term or condition to such Indebtedness, (B) no
Lien upon any assets of Borrower or any of it Subsidiaries (other than such
Stimulus Recipient Subsidiary) secures any such Indebtedness, except to the
extent of any pledge of the Equity Interests in such Stimulus Recipient
Subsidiary required by such Stimulus Source Agency as a term or condition to
such Indebtedness, and (C) such Indebtedness is extended to a

 

117

--------------------------------------------------------------------------------


 

Stimulus Recipient Subsidiary under the Rural Broadband Access Loan and Loan
Guarantee Program of the Rural Utilities Service, or a substantially similar
program.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 

“Pledge and Security Agreement” means that certain Second Amended and Restated
Pledge and Security Agreement of even date herewith, executed by the Loan
Parties in favor of Administrative Agent, for the benefit of itself and Lenders,
as may be amended from time to time.

 

“Post-Closing Letter” means that certain letter agreement, dated as of even date
herewith, executed by Borrower and addressed to Administrative Agent, in form
and content approved by Administrative Agent.

 

“Prime Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States’
30 largest commercial banks, or if the Eastern Edition of The Wall Street
Journal or such rate is not published on such day, such rate as last published
in the Eastern Edition of The Wall Street Journal.  In the event the Eastern
Edition of The Wall Street Journal ceases to publish such rate or an equivalent
on a regular basis, the term “Prime Rate” shall be determined by reference to
such other regularly published prime rate based upon any averaging of such 30
commercial banks, as Administrative Agent shall determine in its reasonable
discretion.  Any change in Prime Rate shall be automatic, without the necessity
of notice provided to Borrower or any other Loan Party.

 

“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the applicable
Permitted Acquisition and Investment or Asset Disposition (and all other
Permitted Acquisitions and Investments or Asset Dispositions that have been
consummated during the applicable period), or the applicable Material
Acquisition or Material Disposition, and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant:  (A) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Permitted Acquisition and Investment, Asset Disposition,
Material Acquisition or Material Disposition, (i) in the case of an Asset
Disposition or Material Disposition shall be excluded, and (ii) in the case of a
Permitted Acquisition and Investment or a Material Acquisition, shall be
included, (B) any retirement of Indebtedness, and (C) any Indebtedness incurred
or assumed by Borrower or any of its

 

118

--------------------------------------------------------------------------------


 

Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that the foregoing pro forma adjustments may be applied
to any such test or financial covenant solely to the extent that such
adjustments are consistent with the definition of EBITDA and give effect to
events (including operating expense reductions) that are (x) attributable to
such transaction, (y) expected to have a continuing impact on Borrower and its
Subsidiaries and (z) factually supportable in a manner reasonably satisfactory
to Administrative Agent (provided, further, that pro forma effect shall only be
given to operating expense reductions or similar anticipated benefits from any
Permitted Acquisition and Investment, Asset Disposition, Material Acquisition or
Material Disposition to the extent that such adjustments and the bases therefor
are set forth in reasonable detail in a certificate of the chief financial
officer of Borrower delivered to Administrative Agent and dated the relevant
date of determination and which certifies that all necessary steps for the
realization thereof have been taken or Borrower reasonably anticipates that all
necessary steps for the realization thereof will be taken within one (1) year
following such date of determination).

 

“Pro Rata Share” means (A) with respect to matters relating to a particular Loan
Commitment, the percentage obtained by dividing (i) the commitment of a Lender
under such Loan Commitment by (ii)  such Loan Commitment and (B) with respect to
all other matters, the percentage obtained by dividing (i) the Total Lender Loan
Commitments of Lender by (ii) the aggregate Total Lender Loan Commitments of
Lender, in either case as such percentage may be adjusted by assignments
permitted pursuant to Subsection 8.1; provided, however, if any Loan Commitment
is terminated pursuant to the terms hereof, in lieu of commitments, the
calculation of clauses (A) and (B) above, as they relate to or include such Loan
Commitment, shall be based on the aggregate amount of Lender’s outstanding loans
related to such Loan Commitment and the aggregate amount of all outstanding
loans related to such Loan Commitment; and, provided, further, however, subject
to such reallocations as provided in Subsection 1.17, each Revolver Lender’s Pro
Rata Share of any Letter of Credit Usage and of any Swingline Loans shall be
determined by reference to such Revolver Lender’s Pro Rata Share of the Revolver
Commitment.

 

“PUC” means any state, provincial or other local public utility commission or
similar regulatory agency or body that exercises jurisdiction over the rates or
services or the ownership, construction or operation of any Communications
System (and its related facilities) or over Persons who own, construct or
operate a Communications System, in each case by reason of the nature or type of
the business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Recipient” means (A) Administrative Agent, (B) any Lender and (C) any Issuing
Lender, as applicable.

 

119

--------------------------------------------------------------------------------


 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

“Related Secured Hedge Agreement” means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two (2) Lenders (to the extent more than one
(1) Lender holds any Loan Commitment or Loan and that at least one (1) such
Lender is not a Voting Participant or the Lender who sold such participation to
such Voting Participant) who are not Defaulting Lenders and who have in the
aggregate Pro Rata Shares greater than 50%.  The Loan Commitments and Loans of
any Defaulting Lender shall be disregarded in determining Requisite Lenders at
any time.

 

“Restricted Junior Payment” means:  (A) any dividend or other distribution,
direct or indirect, on account of any equity interest in any Loan Party or any
of its respective Subsidiaries, including any ownership interest and any shares
of any class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding; (B) any redemption,
repurchase, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interest in any Loan Party or any of its respective Subsidiaries, including any
ownership interest and any shares of any class of stock of any Loan Party or any
of its respective Subsidiaries now or hereafter outstanding; (C) any payment or
prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and Lenders; and (D) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and shares of any
class of stock of any Loan Party or any of its respective Subsidiaries now or
hereafter outstanding, except, in each case, to the extent payable solely in
capital stock.

 

“Revolver Expiration Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) June 30, 2017.

 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A), including the Swingline subfacility.

 

“Revolver Lender” means any Lender that has a portion of the Revolver Loan
Commitment in accordance with the terms hereof.

 

“Revolver Loan Commitment” means, when used as to each Revolver Lender, its
obligation to (A) make Revolver Loans to Borrower pursuant to Subsection
1.1(A) and (B) purchase participations in the Letters of Credit or in the
Swingline Loans, in an aggregate

 

120

--------------------------------------------------------------------------------


 

principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement and,
otherwise, the aggregate of such commitments of all Revolver Lenders.  The
Revolver Loan Commitment of all Revolver Lenders as of the Third Amendment Date
is $100,000,000.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment, including any advance or advances under the Swingline Loan
Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Revolving Credit Obligations” means, at any particular time, the sum of
(A) aggregate principal balance of all Revolver Loans (other than the Swingline
Loans), plus (B) the aggregate Letter of Credit Usage, plus (C) the aggregate
principal balance of all Swingline Loans; provided however, at any time during
which the CoBank Cash Management Agreement is in effect, the aggregate principal
balance of all Swingline Loans shall be deemed to be the amount of the Swingline
Loan Commitment.

 

“RTPark Program” means the partnership of the University of the Virgin Islands,
the Government of the Virgin Islands and certain privately held businesses, and
all agreements, documents, rules and guidelines relating to any investment or
membership therein.

 

“RUS” means the Rural Utilities Service or other agency of the United States of
America succeeding to it powers.

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrower or any
other Loan Party and any Lender or Affiliate of any Lender (or Person that was a
Lender or Affiliate of any Lender at the time such Hedge Agreement was entered
into).

 

“Secured Obligations” means (A) the Obligations, (B) all obligations of Borrower
or any other Loan Party under any Secured Hedge Agreement, and (C) all
obligations of Borrower or any other Loan Party under any Cash Management
Agreement.

 

“Secured Party” means (A) Administrative Agent, (B) any Lender, (C) any
Affiliate of a Lender that is a party to a Secured Hedge Agreement that executes
and delivers to Administrative Agent a letter agreement in form and substance
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents, (D)
any Person that was a Lender or Affiliate of any Lender at the time it entered
into a Secured Hedge Agreement provided that such Affiliate has executed and
delivered to Administrative Agent a letter agreement in form and substance
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents, (E)
any Affiliate of a Lender that is a party to any Cash Management Agreement that
executes and delivers to Administrative Agent a letter agreement in form and
substance acceptable to Administrative Agent pursuant to which such

 

121

--------------------------------------------------------------------------------


 

Affiliate appoints Administrative Agent as its agent under the applicable
Security Documents, and (F) any Indemnitee.

 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, any Collateral Contract Assignments, mortgages, account
control agreements, and all instruments, documents and agreements executed
pursuant to the terms of the foregoing, in such case, as amended, modified,
supplemented, extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.

 

“Stimulus Recipient Subsidiary” means a Subsidiary of Borrower or any other
Person in whom any Loan Party or any Subsidiary of any Loan Party owns a
minority equity interest formed for the purpose of incurring Permitted Stimulus
Indebtedness or obtaining a grant from a Stimulus Source Agency and conducting
the business contemplated in its application to such Stimulus Source Agency for
such Permitted Stimulus Indebtedness or grant.

 

“Stimulus Source Agency” means the RUS or the NTIA.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Swingline Base Rate Margin” means the applicable percent per annum determined
in accordance with Subsection 1.2(B).

 

“Swingline Lender” means CoBank or any other Lender as a successor Swingline
Lender pursuant to the terms hereof.

 

“Swingline Loan Commitment” means $10,000,000, as such amount may be adjusted in
accordance with the terms of this Agreement.

 

“Swingline Loans” means an advance or advances under the Swingline Loan
Commitment.

 

“Swingline Note” means a Note of Borrower substantially in the form of
Exhibit 10.1(E), and any replacements, reinstatements, renewals or extension of
any such note, in whole or in part.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

122

--------------------------------------------------------------------------------


 

“Term Loan A-1” means the Loan made pursuant to Subsection 1.1(B)(i) in an
initial outstanding principal amount of $125,000,000.

 

“Term Loan A-1 Facility” means the term loan credit facility extended to
Borrower described in Subsection 1.1(B)(i).

 

“Term Loan A-1 Lender” means any Lender that has funded a portion of the Term
Loan A-1 and/or purchased a portion of the Term Loan A-1 in accordance with the
terms hereof in the principal amount set forth opposite such Lender’s Name on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable.

 

“Term Loan A-1 Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) June 30, 2017.

 

“Term Loan A-1 Note” or “Term Loan A-1 Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(C), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan A-2” means the Loan made pursuant to Subsection 1.1(B)(ii) in an
initial outstanding principal amount of $150,000,000.

 

“Term Loan A-2 Facility” means the term loan credit facility extended to
Borrower and described in Subsection 1.1(B)(ii).

 

“Term Loan A-2 Lender” means any Lender that has funded a portion of the Term
Loan A-2 and/or purchased a portion of the Term Loan A-2 in accordance with the
terms hereof in the principal amount set forth opposite such Lender’s Name on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable.

 

“Term Loan A-2 Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) June 30, 2019.

 

“Term Loan A-2 Note” or “Term Loan A-2 Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan Facilities” means the Term Loan A-1 Facility, the Term Loan A-2
Facility and, if and when applicable, any Incremental Term Loan Facility.

 

“Term Loan Maturity Date” means the Term Loan A-1 Maturity Date, when used with
reference to the Term Loan A-1 and the Term Loan A-2 Maturity Date, when used
with reference to the Term Loan A-2 and, if applicable, the maturity date of any
Incremental Term Loan Facility, when used with reference to any such Incremental
Term Loan.

 

“Term Loan Notes” means the Term Loan A-1 Notes and the Term Loan A-2 Notes.

 

“Total Lender Loan Commitment” means the aggregate commitments of any Lender
with respect to the Loan Commitments.

 

123

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, as of the date of calculation, the ratio derived
by dividing (A) Indebtedness (other than as described in clause (H) of the
definition of Indebtedness and, to the extent related to or supporting the
Indebtedness described in clause (H) of such definition, as described in clauses
(K), (L), (M), and (N) of the definition of Indebtedness) by (B) EBITDA.

 

“Tower Disposition” means, a one-time transaction or series of related
transactions consisting of collectively:  (a) the lease or rental agreement by
any Loan Party of any or all domestic tower locations to one or more lessees in
accordance with §467 of the IRC; (b) the receipt by Borrower of prepaid rent
with respect to such lease(s); (c) the lease-back of all or a portion of such
tower site(s) by a Loan Party; (d) the payment of rent by a Loan Party with
respect to such lease-back(s); and (e) the exercise by any lessee of any rights
to purchase such tower(s) from a Loan Party as provided by the terms of such
lease.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Subsection 7701(a)(30) of the IRC.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (G) of Subsection 1.13.

 

“Verizon Acquisition” means the acquisition of the assets subject to the Verizon
Purchase Agreement by the Acquired Companies and the acquisition of the
ownership interest of the Acquired Companies by AWCC.

 

“Verizon Purchase Agreement” means that certain Purchase Agreement by and
between Borrower and Cellco Partnership d/b/a Verizon Wireless, dated as of
June 9, 2009, together with any schedules, exhibits or other attachments
thereto, in each case, as modified to the extent such modifications are
permitted by this Agreement.

 

“Withholding Agent” means any Loan Party and Administrative Agent.

 

10.2        Other Definitional Provisions.  References to “Sections,”
“Subsections,” “Exhibits” and “Schedules” shall be to Sections, Subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.  The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (A) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (B) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons, (C) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (D) all

 

124

--------------------------------------------------------------------------------


 

references herein to Articles, Sections, Subsections, Exhibits and Schedules
shall be construed to refer to Articles, Sections and Subsections of, and
Exhibits and Schedules to, this Agreement, (E) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and any
successor statutes and regulations, and (F) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

[Signatures follow on the next page.]

 

125

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

COMMNET WIRELESS, LLC

 

COMMNET FOUR CORNERS, LLC

 

COMMNET MIDWEST, LLC

 

COMMNET OF ARIZONA, L.L.C.

 

GILA COUNTY WIRELESS, LLC

 

EXCOMM, L.L.C.

 

SOVERNET HOLDING CORPORATION

 

COMMNET OF NEVADA, LLC

 

TISDALE TELEPHONE COMPANY, LLC

 

COMMNET OF GEORGIA, LLC

 

ALLIED WIRELESS COMMUNICATIONS CORPORATION

 

CHOICE COMMUNICATIONS, LLC

 

ALLIED WIRELESS COMMUNICATIONS (GA), LLC

 

ALLIED WIRELESS COMMUNICATIONS (ID), LLC

 

ALLIED WIRELESS COMMUNICATIONS (IL), LLC

 

ALLIED WIRELESS COMMUNICATIONS (NC), LLC

 

ALLIED WIRELESS COMMUNICATIONS (OH), LLC

 

ALLIED WIRELESS COMMUNICATIONS (SC), LLC

 

ALLIED WIRELESS OF THE PALMETTO STATE, LLC

 

COMMNET NEWCO, LLC

 

COMMNET OF TEXAS, LLC

 

ESSEXTEL, INC.

 

SHC-ION, LLC

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Treasurer

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

SOVERNET, INC.

 

NATIONAL MOBILE COMMUNICATIONS CORPORATION

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer and Treasurer

 

 

 

 

 

SAL SPECTRUM LLC

 

By: Atlantic Tele-Network, Inc., its Sole Member

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

COBANK, ACB, as Administrative Agent, Bookrunner, Lead Arranger, Swingline
Lender, an Issuing Lender and a Lender

 

 

 

 

 

By:

/s/ John Cole

 

John Cole

 

Vice President

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

 

 

By:

/s/ Scott Meves

 

 

Scott Meves

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FIFTH THIRD BANK, as Joint Lead Arranger, Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

 

Valerie Schanzer

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Alex L. Rody

 

 

Name: Alex L. Rody

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Alan Garson

 

 

Name:

Alan Garson

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Edward Khaymenis

 

 

Edward Khaymenis

 

 

Vice President

 

--------------------------------------------------------------------------------